Exhibit 10.1
STOCK PURCHASE AGREEMENT
between
Mr. Alexander Otto
“Purchaser”
and
Developers Diversified Realty Corporation
“Issuer”
Dated as of February 23, 2009

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
Article 1 PURCHASE AND SALE OF THE SHARES
    1  
 
       
1.1 Purchase and Sale of the Shares
    1  
1.2 Purchase Price
    2  
1.3 Payment of Purchase Price
    2  
1.4 Purchaser Restrictions
    2  
1.5 Anti-Dilution
    2  
1.6 Purchase Price Adjustment
    3  
 
       
Article 2 PROCEDURE FOR CLOSING
    3  
 
       
2.1 Time and Place of Closing
    3  
2.2 Transactions at the Closing
    3  
 
       
Article 3 REPRESENTATIONS AND WARRANTIES OF ISSUER
    4  
 
       
3.1 Listing; Filing and Effectiveness of Registration Statement
    4  
3.2 Well-Known Seasoned Issuer Status; Ineligible Issuer Status and Automatic
Shelf Registration Statement
    5  
3.3 Compliance with Securities Act Regulations
    5  
3.4 Incorporated Documents
    6  
3.5 No Material Adverse Change in Business
    6  
3.6 Financial Statements
    7  
3.7 Independent Accountants
    7  
3.8 Good Standing of Issuer
    8  
3.9 Subsidiaries
    8  
3.10 Capitalization
    8  
3.11 Shares
    9  
3.12 Litigation
    9  
3.13 No Conflicts
    10  
3.14 Compliance with Laws; Permits and Orders
    10  
3.15 Authorization
    11  
3.16 REIT Status
    11  
3.17 Investment Company Act
    12  
3.18 Registration Rights
    12  
3.19 No Stabilization or Manipulation
    12  
3.20 Property
    12  
3.21 Title Insurance
    13  
3.22 Mortgages and Deeds of Trust
    13  
3.23 Environmental Laws
    14  
3.24 Internal Accounting and Other Controls
    14  
3.25 Disclosure Controls
    15  
3.26 Insolvency; Financial Covenants
    15  
3.27 Absence of Labor Dispute
    15  
3.28 Use of Proceeds
    15  
3.29 No Finder’s Fees
    16  
3.30 Insurance
    16  

i



--------------------------------------------------------------------------------



 



         
3.31 Absence of Undisclosed Liabilities
    16  
3.32 Taxes
    16  
3.33 Certain Information
    17  
 
       
Article 4 REPRESENTATIONS AND WARRANTIES OF PURCHASER
    17  
 
       
4.1 Authority
    17  
4.2 Brokers and Finders
    18  
4.3 Securities Act
    18  
4.4 Beneficial Ownership of Common Stock
    18  
4.5 Availability of Funds
    18  
4.6 Assignee Representations and Warranties
    18  
 
       
Article 5 COVENANTS OF ISSUER
    18  
 
       
5.1 Access and Information
    18  
5.2 Conduct of Business Prior to Closing
    19  
5.3 Shareholders’ Meeting; Proxy Statement; Listing
    19  
5.4 Notification of Changes; Supplemental Disclosure
    20  
 
       
Article 6 MUTUAL COVENANTS
    20  
 
       
6.1 Governmental Filings
    20  
6.2 Further Mutual Covenants
    20  
6.3 Commercially Reasonable Efforts
    21  
 
       
Article 7 CONDITIONS PRECEDENT TO OBLIGATIONS OF PURCHASER
    21  
 
       
7.1 Representations and Warranties
    21  
7.2 Compliance by Issuer
    21  
7.3 No Injunction; Litigation
    22  
7.4 Consents; Authorizations; Approval of Legal Matters
    22  
7.5 Certified Resolutions
    22  
7.6 Incumbency
    22  
7.7 Certified Documents
    22  
7.8 Going Concern Opinion
    23  
7.9 New York Stock Exchange Approval
    23  
7.10 Articles of Incorporation
    23  
7.11 Code of Regulations
    23  
7.12 Waiver Agreement
    23  
7.13 Opinions of Issuer’s Counsel
    23  
7.14 Investor Rights Agreement
    24  
7.15 Voting Agreement
    24  
7.16 Certificate Regarding Domestically Controlled Qualified Investment Entity
Status
    24  
7.17 Tax Agreement
    24  
7.18 No Material Adverse Change
    24  
7.19 Change of Control
    24  
7.20 Investor Rights of Purchaser
    25  
7.21 Term Loan
    25  
7.22 Financing
    25  

ii



--------------------------------------------------------------------------------



 



         
Article 8 CONDITIONS PRECEDENT TO OBLIGATIONS OF ISSUER
    25  
 
       
8.1 Certificate Regarding Representations and Warranties
    26  
8.2 Compliance by Purchaser
    26  
8.3 No Injunction, Litigation
    26  
8.4 New York Stock Exchange Approval
    26  
8.5 Articles of Incorporation
    26  
8.6 Code of Regulations
    27  
8.7 Payment of Purchase Price
    27  
 
       
Article 9 CONFIDENTIALITY; PUBLIC ANNOUNCEMENTS
    27  
 
       
9.1 Confidentiality
    27  
9.2 Public Announcements
    27  
 
       
Article 10 TERMINATION
    27  
 
       
Article 11 GENERAL PROVISIONS
    28  
 
       
11.1 Definitions
    28  
11.2 Fees and Expenses
    35  
11.3 Notices
    36  
11.4 Assignment
    37  
11.5 No Benefit to Others
    37  
11.6 Headings and Gender; Construction; Interpretation
    37  
11.7 Counterparts
    38  
11.8 Integration of Agreement
    38  
11.9 Waiver
    38  
11.10 Time of Essence
    39  
11.11 Governing Law
    39  
11.12 Partial Invalidity
    39  
11.13 Survival
    40  
11.14 Specific Enforcement
    40  

iii



--------------------------------------------------------------------------------



 



SCHEDULE INDEX

     
Key Executive List
  Schedule 1
 
   
Key Indebtedness of Issuer
  Schedule 2
 
   
Key Tenants of Issuer
  Schedule 3
 
   
“Significant Subsidiary” List
  Schedule 4
 
   
Change in Control Waivers
  Schedule 5
 
   
Term Loan
  Schedule 6
 
   
Financing Terms
  Schedule 7

iv



--------------------------------------------------------------------------------



 



EXHIBIT INDEX

     
Warrant
  Exhibit A
 
   
Amendment to Articles of Incorporation
  Exhibit B
 
   
Amendment to the Code of Regulations
  Exhibit C
 
   
Waiver Agreement
  Exhibit D
 
   
Opinion of Jones Day
  Exhibit E
 
   
REIT Opinion of Jones Day
  Exhibit F
 
   
Investors’ Rights Agreement
  Exhibit G
 
   
Shareholder Voting Agreement
  Exhibit H
 
   
Tax Agreement
  Exhibit I

v



--------------------------------------------------------------------------------



 



STOCK PURCHASE AGREEMENT
     THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made and entered into
as of February 23, 2009, between Mr. Alexander Otto (“Purchaser”) and Developers
Diversified Realty Corporation (“Issuer”).
     Issuer desires to sell and Purchaser desires to purchase 30,000,000 of
Issuer’s common shares, $0.10 par value per share (the “Common Stock”), for the
consideration and on the terms set forth in this Agreement.
     Certain capitalized terms used in this Agreement are defined in
Section 11.1 of this Agreement.
     In consideration of the mutual representations, warranties, covenants and
agreements contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows:
ARTICLE 1 PURCHASE AND SALE OF THE SHARES
1.1 Purchase and Sale of the Shares.
     (a) Subject to Section 1.1(c), on and subject to the terms and conditions
of this Agreement, Issuer shall sell, and Purchaser shall purchase the Purchased
Shares; and Issuer shall transfer and convey, and Purchaser shall purchase, the
Purchased Shares free and clear of any and all Liens (other than those imposed
by the Articles of Incorporation and federal and state securities Laws).
     (b) Purchaser shall purchase the Purchased Shares in two tranches
(“Tranches”). The number of shares of Common Stock to be purchased shall be
15,000,000 shares in the first Tranche (the “First Tranche Shares”) and
15,000,000 shares in the second Tranche (the “Second Tranche Shares” and
together with the First Tranche Shares, the “Purchased Shares”).
     (c) In the event that, after giving effect to the purchase of any Purchased
Shares, the Otto Family would Beneficially Own more than 29.8% of the
outstanding shares of Common Stock, the number of Purchased Shares to be
purchased by Purchaser shall be reduced by such number of Purchased Shares
necessary to maintain the Beneficial Ownership of Common Stock by the Otto
Family at a number of shares of Common Stock equal to 29.8% of the outstanding
shares of Common Stock on the relevant Closing Date.
     (d) As additional consideration for the purchase of the First Tranche
Shares, Issuer shall grant Purchaser a warrant representing the right to
purchase 5,000,000 shares of Common Stock, and as additional consideration for
the purchase of the Second Tranche Shares, Issuer shall grant Purchaser a second
warrant (each a “Warrant” and together, the “Warrants”) representing the right
to purchase 5,000,000

1



--------------------------------------------------------------------------------



 



shares of Common Stock (collectively, the “Warrant Shares” and together with the
Purchased Shares, the “Shares”) in the form attached hereto as Exhibit A,
without deviation.
     (e) The provisions of Section 11.4 notwithstanding, Purchaser shall have
the right to assign its rights and obligations under this Agreement to purchase
the Purchased Shares and to receive the Warrants to one or more Persons who are
members of the Otto Family; provided, however, that if any assignee breaches its
obligation to purchase any Purchased Shares, Purchaser shall remain obligated to
purchase such Purchased Shares.
1.2 Purchase Price.
     Subject to Section 1.6, the purchase price per share for the First Tranche
Shares shall be US$3.50 (the “First Tranche Purchase Price”), and the purchase
price per share for the Second Tranche Shares shall be US$4.00 (the “Second
Tranche Purchase Price” and together with the First Tranche Purchase Price, the
“Purchase Price”).
1.3 Payment of Purchase Price
     On the relevant Closing Date, and subject to the satisfaction or waiver of
the conditions set forth in Article 7 and Article 8 below, Purchaser shall pay
or deliver to Issuer an amount in cash equal to the product of (a) the relevant
Purchase Price and (b) the number of Purchased Shares being purchased by wire
transfer in immediately available funds in U.S. dollars to an account designated
in writing at least two Business Days prior to such Closing Date by Issuer. A
Federal Reserve Reference Number shall be requested by Purchaser at the time of
the transfer for the purpose of assisting Issuer in confirming receipt of the
transfer.
1.4 Purchaser Restrictions
     Excluding any shares of Common Stock Beneficially Owned by the Otto Family
as of the date hereof as set forth in Section 4.4, Purchaser hereby agrees not
to purchase or otherwise become the Beneficial Owner of, and shall cause the
Otto Family not to purchase or otherwise become the Beneficial Owner of, any
shares of Common Stock other than those pursuant to this Agreement from the date
hereof through the first to occur of the Non-Tranche Closing Date or the Second
Closing Date. Purchaser acknowledges that it shall be responsible for any
filings required by it or any member of the Otto Family under Sections 13 or 16
of the Exchange Act in connection with the purchase or acquisition of any shares
of Common Stock, and that Purchaser shall provide Issuer with a copy of any such
filing contemporaneously with such filing being submitted to the Commission.
1.5 Anti-Dilution
     From the date hereof through the relevant Closing Date, the Purchased
Shares shall be adjusted to avoid dilution as provided herein.  At each Closing
Date, in consideration for the Purchase Price, in addition to the Purchased
Shares Purchaser shall

2



--------------------------------------------------------------------------------



 



receive that number of shares of Common Stock issuable in connection with any
dividend declared on shares of Common Stock that would have been issued to
Purchaser if the Purchased Shares to be purchased on the relevant Closing Date
had been owned of record by Purchaser as of the date hereof and Purchaser had
elected to receive the maximum amount of such dividends in shares of Common
Stock.
1.6 Purchase Price Adjustment
     On each Closing Date, Purchaser and Issuer shall calculate the New Purchase
Price, and if the New Purchase Price is less than the Floor Price, then the
relevant Purchase Price shall be adjusted by subtracting from it the difference
between the Floor Price and the New Purchase Price.
ARTICLE 2 PROCEDURE FOR CLOSING
2.1 Time and Place of Closing.
     The consummation of the purchase and sale of the Purchased Shares
contemplated by this Agreement shall be held at the offices of Alston & Bird
LLP, 90 Park Avenue, New York, New York 10016, or such other location that is
mutually agreed upon by the Parties.
     (a) In the event Purchaser waives in writing its right under Section 1.1(b)
to purchase the Purchased Shares in Tranches, the Purchased Shares shall be
purchased by Purchaser on the fifth Business Day following the satisfaction or
waiver of the conditions set forth in Article 7 and Article 8 below (excluding
the conditions that, by their terms, cannot be satisfied until the Closing
Date), or such other date as the parties shall mutually agree in writing (the
“Non-Tranche Closing Date”).
     (b) In the event Purchaser retains its right to purchase the Purchased
Shares in Tranches pursuant to Section 1.1(b), the First Tranche Shares shall be
purchased by Purchaser on the fifth Business Day following the satisfaction or
waiver of the conditions set forth in Article 7 and Article 8 below (excluding
the conditions that, by their terms, cannot be satisfied until the Closing
Date), or such other date as the Parties shall mutually agree in writing (the
“First Closing Date”). After the First Closing Date, the Second Tranche Shares
shall be purchased by Purchaser in one transaction at any time during the period
ending on the six-month anniversary of the date that Issuer’s shareholders
approve the Articles Amendment as set forth in Section 7.10, upon five Business
Days notice from Purchaser to Issuer (the “Second Closing Date,” and together
with the First Closing Date and the Non-Tranche Closing Date, each a “Closing
Date”).
2.2 Transactions at the Closing.
     On a Closing Date, each of the following shall be delivered:
     (a) Issuer shall deliver to Purchaser (i) the Purchased Shares issuable on
such Closing Date in book-entry form at the broker designated by Purchaser,
(ii) a Warrant

3



--------------------------------------------------------------------------------



 



or Warrants, as applicable, to purchase 5,000,000 Shares, and (iii) to the
extent not previously delivered, the items required to be delivered by Issuer
set forth in Article 7. The documents and certificates to be delivered hereunder
by or on behalf of Issuer on a Closing Date shall be in form and substance
reasonably satisfactory to Purchaser and its counsel.
     (b) Purchaser shall deliver to Issuer (i) by wire transfer of immediately
available funds to an account designated by Issuer, as set forth in Section 1.3
above, an amount equal to the product of (A) the relevant Purchase Price and
(B) the number of Purchased Shares to be delivered on such Closing Date and
(ii) the items set forth in Article 8. The documents and certificates to be
delivered hereunder by or on behalf of Purchaser on the Closing Date shall be in
form and substance reasonably satisfactory to Issuer and its counsel.
ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF ISSUER
     Issuer hereby represents and warrants to Purchaser that:
3.1 Listing; Filing and Effectiveness of Registration Statement.
     (a) The Common Stock is registered pursuant to Section 12(b) of the
Exchange Act and is currently listed and quoted on the New York Stock Exchange
under the trading symbol “DDR.” As of the date hereof, Issuer meets the
requirements for the use of Form S-3 under the Securities Act and the rules and
regulations thereunder for the registration of the issuance of the Purchased
Shares contemplated by this Agreement.
     (b) Issuer has filed with the Commission an automatic shelf registration
statement on Form S-3 (No. 333-139118), which registers the issuance and sale by
Issuer of the Purchased Shares under the Securities Act. Such registration
statement, together with any information deemed to be a part thereof pursuant to
Rule 430B under the Securities Act, and all documents incorporated or deemed to
be incorporated therein by reference pursuant to Item 12 of Form S-3 under the
Securities Act, as from time to time amended or supplemented, is herein referred
to as the “Registration Statement,” and the prospectus constituting a part of
such Registration Statement, together with a prospectus supplement filed with
the Commission pursuant to Rule 424(b) under the Securities Act relating to the
Purchased Shares, and all documents incorporated or deemed to be incorporated
therein by reference pursuant to Item 12 of Form S-3 under the Securities Act,
as from time to time amended or supplemented, are referred to herein as the
“Prospectus.” The term “preliminary prospectus” means any preliminary form of
the Prospectus. As used in this Agreement, the terms “amendment” or “supplement”
when applied to the Registration Statement or the Prospectus shall be deemed to
include the filing by Issuer with the Commission of any document under the
Exchange Act after the date hereof that is or is deemed to be incorporated
therein by reference.
     (c) All references in this Agreement to financial statements and schedules
and other information which is “contained,” “included” or “stated” in the
Registration

4



--------------------------------------------------------------------------------



 



Statement, any preliminary prospectus or the Prospectus (and all other
references of like import) shall be deemed to mean and include all such
financial statements and schedules and other information which is or is deemed
to be incorporated by reference in or otherwise deemed by the Securities Act to
be a part of or included in the Registration Statement, any preliminary
prospectus or the Prospectus, as the case may be, as of any specified date; and
all references in this Agreement to amendments or supplements to the
Registration Statement, any preliminary prospectus or the Prospectus shall be
deemed to mean and include, without limitation, the filing of any document under
the Exchange Act which is or is deemed to be incorporated by reference in or
otherwise deemed by the rules and regulations under the Securities Act to be a
part of or included in the Registration Statement, such preliminary prospectus
or the Prospectus, as the case may be, as of any specified date.

3.2   Well-Known Seasoned Issuer Status; Ineligible Issuer Status and Automatic
Shelf Registration Statement.

     (i) At the time of the initial filing of the Registration Statement and
(ii) at the time of the most recent amendment thereto for the purposes of
complying with Section 10(a)(3) of the Securities Act (whether such amendment
was by post-effective amendment, incorporated report filed pursuant to
Section 13 or 15(d) of the Exchange Act or form of prospectus), Issuer was a
“well-known seasoned issuer” as defined in Rule 405 under the Securities Act.
The Registration Statement is an “automatic shelf registration statement,” as
defined in Rule 405 under the Securities Act, that initially became effective
within three years of the relevant Closing Date. Issuer has not received from
the Commission any notice pursuant to Rule 401(g)(2) under the Securities Act
objecting to the use of the automatic shelf registration statement form.
3.3 Compliance with Securities Act Regulations.
     (a) The Registration Statement became effective upon filing under Rule
462(e) under the Securities Act on December 4, 2006. No stop order suspending
the effectiveness of the Registration Statement has been issued under the
Securities Act and no proceedings for that purpose have been instituted, are
pending or, to the knowledge of Issuer, have been threatened.
     (b) As of the date hereof and as of each Closing Date (as applicable), the
Registration Statement, as amended as of such date complies and will comply in
all material respects with the requirements of the Securities Act and the rules
and regulations thereunder, and the Registration Statement, as amended as of
such date, does not and will not contain an untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein not misleading (except that the foregoing shall not
apply to those parts of the Registration Statement that constitute the
Statements of Eligibility (Forms T-1) under the Trust Indenture Act of 1939). As
of the date hereof and as of each Closing Date (as applicable), the Prospectus,
as amended as of such date, will conform in all material respects to the
requirements of the Securities Act and the rules and regulations thereunder and,
as of such respective dates, will not contain an untrue statement of a

5



--------------------------------------------------------------------------------



 



material fact or omit to state a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.
3.4 Incorporated Documents.
     The documents incorporated or deemed to be incorporated by reference in the
Registration Statement and the Prospectus, at the time they were filed or
hereafter are filed with the Commission, complied and will comply in all
material respects with the requirements of the Exchange Act and the rules and
regulations thereunder, as applicable, and none of such documents contained or
will contain an untrue statement of a material fact or omitted or will omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading.
3.5 No Material Adverse Change in Business.
     Since the respective dates as of which information is provided in the
Registration Statement and the Prospectus, (i) there has not occurred any
material adverse change or any development that is reasonably likely to have a
material adverse effect on the condition (financial or otherwise), results of
operations, business, properties or assets (tangible and intangible) of Issuer
and its subsidiaries considered as one enterprise (other than changes or
developments relating to (a) changes in general economic conditions in the
United States, other than changes which adversely affect Issuer and its
subsidiaries to a materially greater extent than their competitors, (b) the
execution or the announcement of this Agreement, or the consummation of the
transactions contemplated hereby, or (c) changes in GAAP or the accounting rules
or regulations of the Commission) (a “Material Adverse Effect”), (ii) except for
regular quarterly distributions on the Common Stock (whether payable in cash,
shares of Common Stock or a combination thereof), and regular distributions
declared, paid or made in accordance with the terms of any class or series of
Issuer preferred shares, there has been no dividend or distribution of any kind
declared, paid or made by Issuer on any class of its capital shares, (iii) there
has been no change in one or more of the Executive Officers listed on Schedule 1
other than as a result of the disability or death of such Executive Officer,
(iv) there has not been an announcement by Issuer of an allegation made by a
Governmental Body of fraud or malfeasance on the part of an Executive Officer of
Issuer, without regard to its impact on the results of operations, business,
properties or assets of Issuer and its subsidiaries, (v) there has not been an
announcement by Issuer of a breach of a covenant in the indebtedness of Issuer
set forth on Schedule 2, or an announcement of the receipt by Issuer of a notice
of default issued by any lender of the indebtedness set forth on Schedule 2,
(vi) none of the tenants of Issuer listed on Schedule 3 have filed a voluntary
petition for bankruptcy protection under the United States Bankruptcy Code, or
(vii) there has not occurred a decrease of more than 50% in Issuer’s market
capitalization over any three consecutive trading day period when compared to
Issuer’s market capitalization as of the close of business on February 19, 2009
(3.5(i) through (vii) together, a “Material Adverse Change”).

6



--------------------------------------------------------------------------------



 



3.6 Financial Statements.
     The consolidated financial statements and supporting schedules of Issuer
included in, or incorporated by reference into, the Registration Statement and
the Prospectus (in each case, other than any pro forma financial information and
projections) present fairly, in all material respects, the financial position of
Issuer and its consolidated Subsidiaries as of the dates indicated and the
results of their operations for the periods specified; except as otherwise
stated in the Registration Statement and the Prospectus, said financial
statements have been prepared in conformity with GAAP applied on a consistent
basis; and the supporting schedules, if any, included in, or incorporated by
reference into, the Registration Statement and the Prospectus present fairly in
all material respects the information required to be stated therein. The
selected financial data and the summary financial information included in, or
incorporated by reference into, the Registration Statement and the Prospectus
(in each case, other than any pro forma financial information and projections)
present fairly, in all material respects, the information shown therein and have
been compiled on a basis consistent with that of the audited financial
statements included in, or incorporated by reference into, the Registration
Statement and the Prospectus. The statements of certain revenues and expenses of
the properties acquired or proposed to be acquired, if any, included in, or
incorporated by reference into, the Registration Statement and the Prospectus
present fairly in all material respects the information set forth therein and
have been prepared, in all material respects, in accordance with the applicable
financial statement requirements of Regulation S-X under the Exchange Act with
respect to real estate operations acquired or to be acquired. The pro forma
financial statements and the other pro forma financial information (including
the notes thereto), included in, or incorporated by reference into, the
Registration Statement and the Prospectus present fairly, in all material
respects, the information set forth therein, have been prepared, in all material
respects, in accordance with the Commission’s rules and guidelines with respect
to pro forma financial statements and have been properly compiled on the basis
described therein and the assumptions used in the preparation of such pro forma
financial statements and other pro forma financial information (including the
notes thereto), if any, are reasonable and the adjustments used therein are
appropriate to give effect to the transactions or circumstances referred to
therein. All disclosures contained in the Registration Statement and the
Prospectus regarding “non-GAAP financial measures” (as such term is defined by
the rules and regulations of the Commission), if any, comply with Regulation G
under the Exchange Act and Item 10 of Regulation S-K under the Securities Act,
to the extent applicable.
3.7 Independent Accountants.
     PricewaterhouseCoopers LLP, who has expressed its opinion on the audited
financial statements and related schedules included in, or incorporated by
reference into, the Registration Statement and the Prospectus, is an independent
registered public accounting firm within the meaning of the Securities Act and
the applicable rules and regulations thereunder.

7



--------------------------------------------------------------------------------



 



3.8 Good Standing of Issuer.
     Issuer has been duly organized and is validly existing and in good standing
as a corporation under the laws of the State of Ohio, with power and authority
(corporate and other) to own, lease and operate its properties and to conduct
its business as described in the Registration Statement and the Prospectus; and
Issuer is duly qualified to do business and is in good standing as a foreign
corporation in all other jurisdictions where its ownership or leasing of
properties or the conduct of its business requires such qualification, except
where the failure to qualify and be in good standing could not reasonably be
expected to have or result in a Material Adverse Effect.
3.9 Subsidiaries.
     Each Subsidiary listed on Schedule 4 (“Significant Subsidiary”) has been
duly incorporated or formed and is validly existing as a corporation,
partnership or limited liability company in good standing under the laws of the
jurisdiction of its incorporation or formation; has corporate, partnership or
limited liability company power and authority to own, lease and operate its
properties and to conduct its business and is duly qualified as a foreign
corporation, partnership or limited liability company to transact business; and
is in good standing in each jurisdiction in which such qualification is
required, except where the failure to qualify and be in good standing could not
reasonably be expected to have or result in a Material Adverse Effect.
3.10 Capitalization.
     (a) On the date hereof, the authorized capital stock of Issuer consists of
(i) 300,000,000 common shares, par value $0.10, of which 129,316,003 shares are
issued and outstanding; (ii) 750,000 Class A Cumulative Preferred Shares,
without par value, of which no shares are issued and outstanding; (iii) 750,000
Class B Cumulative Preferred Shares, without par value, of which no shares are
issued and outstanding; (iv) 750,000 Class C Cumulative Preferred Shares,
without par value, of which no shares are issued and outstanding; (v) 750,000
Class D Cumulative Preferred Shares, without par value, of which no shares are
issued and outstanding; (vi) 750,000 Class E Cumulative Preferred Shares,
without par value, of which no shares are issued and outstanding; (vii) 750,000
Class F Cumulative Preferred Shares, without par value, of which no shares are
issued and outstanding; (viii) 750,000 Class G Cumulative Preferred Shares,
without par value, of which 600,000 shares are issued and outstanding;
(ix) 750,000 Class H Cumulative Preferred Shares, without par value, of which
410,000 shares are issued and outstanding; (x) 750,000 Class I Cumulative
Preferred Shares, without par value, of which 340,000 shares are issued and
outstanding; (xi) 750,000 Class J Cumulative Preferred Shares, without par
value, of which no shares are issued and outstanding; (xii) 750,000 Class K
Cumulative Preferred Shares, without par value, of which no shares are issued
and outstanding; (xiii) 750,000 Noncumulative Preferred Shares, without par
value, of which no shares are issued and outstanding; and (xiv) 2,000,000
Cumulative Voting Preferred Shares, without par, of which no shares are issued
and outstanding. All of the issued and outstanding shares of capital stock of
each class of Issuer on the date hereof have been

8



--------------------------------------------------------------------------------



 



duly authorized and validly issued and are fully paid and non-assessable. On the
date hereof, Issuer has issued 398,700.435 operating partnership units. On the
date hereof, other than shares of Common Stock reserved for issuance under
Issuer’s equity compensation plans or arrangements for officers, directors and
other Employees, outstanding convertible debt securities and outstanding
operating partnership units, and in connection with dividends declared on shares
of Common Stock payable in shares of Common Stock, no shares of the capital
stock of Issuer are reserved for issuance. On the date hereof, other than the
Shares and shares of Common Stock to be issued under Issuer’s equity
compensation plans or arrangements for officers, directors and other Employees,
outstanding convertible debt securities and outstanding operating partnership
units, and in connection with dividends declared on shares of Common Stock
payable in shares of Common Stock, Issuer has no obligation to issue any
additional shares of its capital stock, or securities convertible into or
exchangeable for shares of its capital stock. None of the shares of capital
stock of Issuer outstanding on the date hereof has been issued in violation of
any preemptive rights of the current or past shareholders of Issuer. On the date
hereof, other than as set forth above, no rights relating to the purchase of
capital stock of any class or series of Issuer are issued or outstanding nor are
there any agreements, written or oral, providing for the issuance of any rights
relating to the capital stock of any class or series of Issuer. All dividends
required to be paid on Issuer’s capital stock have been paid.
     (b) All of the issued and outstanding capital stock, membership interests
or partnership interests of Issuer’s wholly-owned Significant Subsidiaries have
been duly authorized and validly issued, are fully paid and non-assessable and
are owned directly or indirectly by Issuer, free and clear of any Liens, except
as set forth in the Prospectus and except for such Liens that could not
reasonably be expected to have or result in a Material Adverse Effect.
3.11 Shares.
     The Shares, after receipt of the approval by Issuer’s shareholders of
(a) the issuance of the Shares for purposes of Section 312.03 of the New York
Stock Exchange Listing Manual and (b) the Articles Amendment as set forth in
Section 7.10 (collectively, the “Requisite Shareholder Approval”), will have
been duly authorized for issuance and sale pursuant to this Agreement and, when
issued and delivered pursuant to this Agreement against payment of the
consideration therefor specified herein, will be validly issued, fully paid and
non-assessable.
3.12 Litigation.
     There is no Litigation before or by any court or other Governmental Body
currently pending, or, to the knowledge of Issuer, threatened against or
adversely affecting Issuer or its Subsidiaries, their business or any of their
respective assets or properties, at law or in equity, which is required to be
disclosed in the Prospectus (other than as disclosed therein), or which could
reasonably be expected to have or result in a Material Adverse Effect or would
materially and adversely affect the consummation of this Agreement or the
transactions contemplated herein.

9



--------------------------------------------------------------------------------



 



3.13 No Conflicts.
     Neither Issuer nor any of its Significant Subsidiaries is in violation of
its respective articles of incorporation or other organizational document, or
its code of regulations or bylaws, as the case may be, or in default in the
performance or observance of any obligation, agreement, covenant or condition
contained in any contract, indenture, mortgage, loan agreement, note, lease or
other instrument to which it is a party or by which it or its respective
properties may be bound, where such defaults could reasonably be expected to
have or result in a Material Adverse Effect; and the execution and delivery of
this Agreement have been, and, after receipt of the Requisite Shareholder
Approval, the consummation of the issuance and sale of the Purchased Shares
contemplated herein will have been, duly authorized by all necessary corporate
action, and compliance by Issuer with its obligations hereunder will not
conflict with or constitute a breach of, or default under (or constitute a
default which with the passage of time or giving of notice, or both, would
constitute an event of a default), or result in the creation or imposition of
any Lien upon any properties or assets of Issuer or its Significant Subsidiaries
pursuant to, any contract, indenture, mortgage, loan agreement, note, lease or
other instrument to which Issuer or any of its Significant Subsidiaries is a
party or by which it may be bound or to which any of the properties or assets of
Issuer or any of its Significant Subsidiaries is subject, nor will such action
result in any violation of the provisions of their respective articles of
incorporation or other organizational document, or their respective code of
regulations or bylaws, as the case may be, or, to the knowledge of Issuer, any
Law or Order; and no Consent or Order of any court or Governmental Body is
required for the consummation by Issuer of the issuance and sale of the
Purchased Shares contemplated by this Agreement, except such as has been or will
be obtained or as may be required under the Securities Act, the Exchange Act,
the HSR Act, and state securities Laws in connection with the transactions
contemplated hereby.
3.14 Compliance with Laws; Permits and Orders.
     Neither Issuer nor any of its Significant Subsidiaries is engaged in any
activity or has omitted to take any action that is or creates a violation of any
Law applicable to Issuer or such Significant Subsidiary, except where such
violation could not reasonably be expected to have or result in a Material
Adverse Effect. Neither Issuer nor any of its Significant Subsidiaries is
subject to any Order which has had or could reasonably be expected to result in
a Material Adverse Effect. Issuer and its Significant Subsidiaries possess all
Permits necessary for the lawful operation of their business as presently
conducted and are in compliance with all such Permits and all applicable Laws
and Orders where a failure to have such Permits or to so comply could reasonably
be expected to have or result in a Material Adverse Effect. Neither Issuer nor
any of its Significant Subsidiaries has received any written notice of
proceedings relating to the revocation or modification of any Permit which,
singly or in the aggregate, if the subject of an unfavorable decision, ruling or
finding, could reasonably be expected to have or result in a Material Adverse
Effect. To the knowledge of Issuer, no officer, director or Employee of Issuer
or any of its Significant Subsidiaries is subject to any Order that prohibits
such officer, director or Employee from engaging in or continuing any conduct,
activity, or practice relating to Issuer, its Significant Subsidiaries or their
respective

10



--------------------------------------------------------------------------------



 



businesses except where such prohibition could not reasonably be expected to
have or result in a Material Adverse Effect. To the knowledge of Issuer, neither
Issuer nor any of its Significant Subsidiaries has at any time during the last
five years (i) made any unlawful contribution to any political candidate, or
failed to disclose fully any contribution in violation of Law, or (ii) made any
payment to any federal, state or local governmental, regulatory or
administrative officer or official, or other Person charged with similar public
or quasi-public duties, other than payments required or permitted by the Laws of
the United States or any jurisdiction thereof. Neither Issuer nor any of its
Significant Subsidiaries has received at any time any written notice or other
written communication from any Governmental Body or any other Person regarding
(i) any actual, alleged, possible, or potential violation of, or failure to
comply with, any Law, or (ii) any actual, alleged, possible, or potential
obligation on the part of Issuer or any of its Significant Subsidiaries to
undertake, or to bear all or any portion of any Liability related to, any
non-environmental remedial action of any nature, where such violation or
obligation could reasonably be expected to have or result in a Material Adverse
Effect.
3.15 Authorization.
     Issuer’s Board of Directors has approved the Articles Amendment, the
Ancillary Agreements, and the Code Amendment, and has adopted resolutions
recommending that Issuer’s shareholders approve the Articles Amendment and the
Code Amendment. Issuer has the full right, power and authority to execute and
deliver this Agreement and the Ancillary Agreements and, after receipt of the
Requisite Shareholder Approval, will have the power and authority to perform its
obligations hereunder to issue and sell the Purchased Shares to Purchaser; and
all corporate action required to be taken for the due and proper authorization,
execution and delivery of this Agreement and the Ancillary Agreements has been
duly and validly taken and, after receipt of the Requisite Shareholder Approval,
all corporate action required to be taken for the consummation of the issuance
and sale of the Purchased Shares to Purchaser will have been duly and validly
taken. This Agreement and the Ancillary Agreements represent valid and binding
obligations of Issuer, enforceable against Issuer in accordance with its terms,
except as enforceability may be limited by applicable equitable principles or by
bankruptcy, insolvency, reorganization, moratorium, or similar Laws affecting
creditors’ rights generally, by the exercise of judicial discretion in
accordance with equitable principles and by public policy to the extent that any
provision relates to indemnification, contribution or exculpation.
3.16 REIT Status.
     (a) Issuer has been subject to taxation as a real estate investment trust
(“REIT”) within the meaning of Sections 856 and 857 of the Code and has
qualified as a REIT for all of its taxable years ended December 31, 1993 through
December 31, 2008, has been organized and operated since December 31, 2008 to
the date of this representation and intends to continue be organized and to
operate in such a manner as to qualify as a REIT for its taxable year ending
December 31, 2009, and has not taken or failed to take any action which would
reasonably be expected to result in a challenge to its taxation as a REIT, and
no such challenge is pending or threatened.

11



--------------------------------------------------------------------------------



 



     (b) As of the date hereof, to Issuer’s knowledge based on its reasonable
inquiry as set forth in Section 7.16, Issuer is, and after giving effect to the
issuance by Purchaser of all the Shares, will be, a “domestically controlled
qualified investment entity” within the meaning of Section 897(h)(4) of the
Code.
3.17 Investment Company Act.
     Neither Issuer nor any of its Subsidiaries is, or will be immediately after
the consummation of the issuance and sale of the Shares contemplated by this
Agreement, required to be registered as an investment company under the
Investment Company Act of 1940, as amended.
3.18 Registration Rights.
     Except as set forth in the Prospectus, there are no Persons with
registration or other similar rights to have any securities registered pursuant
to the Registration Statement.
3.19 No Stabilization or Manipulation.
     None of Issuer or any of its Subsidiaries or, to Issuer’s knowledge, any of
the officers and directors thereof acting on Issuer’s or such subsidiaries’
behalf has taken, directly or indirectly, any action resulting in a violation of
Regulation M under the Exchange Act or designed to cause or result in, or which
has constituted or which reasonably might be expected to constitute, the
stabilization or manipulation of the price of the Common Stock.
3.20 Property.
     Except as described in the Prospectus, (i) Issuer or its Subsidiaries have
good and marketable title or leasehold interest, as the case may be, to the
Portfolio Properties described in the Registration Statement and the Prospectus
as being owned by Issuer or its Subsidiaries (except with respect to properties
described in the Registration Statement and the Prospectus as being held by
Issuer through joint ventures), in each case free and clear of all Liens and
defects (collectively, “Defects”), except where such Defects could not
reasonably be expected to have or result in a Material Adverse Effect; (ii) the
joint venture interest in each Portfolio Property described in the Registration
Statement and the Prospectus, as being held by Issuer through a joint venture,
is owned free and clear of all Defects except for such Defects that could not
reasonably be expected to have or result in a Material Adverse Effect; (iii) all
Liens on or affecting the Portfolio Properties of Issuer or its Subsidiaries are
disclosed in the Registration Statement and the Prospectus, except for any such
interests that could not reasonably be expected to have or result in a Material
Adverse Effect; (iv) none of Issuer, its Subsidiaries or, to the knowledge of
Issuer, any lessee of any of the Portfolio Properties is in default under any of
the leases governing the Portfolio Properties, except such defaults that could
not reasonably be expected to have or result in a Material Adverse Effect, and
Issuer does not know of any event which, but for the passage of time or the
giving of notice, or both, would constitute a default under any of such leases,
except such defaults that could not reasonably be expected to have or

12



--------------------------------------------------------------------------------



 



result in a Material Adverse Effect; (v) assuming that the contracts are valid
and binding obligations of the Third Parties party thereto, all contracts of
Issuer and any Subsidiary to provide leasing, property management and
construction management services, general contractor services for third parties
and real estate development, construction and miscellaneous tenant services
businesses, are enforceable by and in the name of Issuer or a Subsidiary, as the
case may be, except as could not reasonably be expected to have or result in a
Material Adverse Effect; (vi) each of the Portfolio Properties complies with all
applicable Laws, except for such failures to comply that could not reasonably be
expected to have or result in a Material Adverse Effect; and (vii) neither
Issuer nor any Subsidiary has any knowledge of any pending or threatened
condemnation proceedings, zoning change or other proceeding or action that would
in any manner affect the size of, use of, improvements on, construction or
access to the Portfolio Properties, except such proceedings, changes, or actions
that could not reasonably be expected to have or result in a Material Adverse
Effect. The sale and issuance of the Purchased Shares to Purchaser will not
create or constitute a default under any leasehold interest of Issuer or any of
its Subsidiaries, except such defaults that could not reasonably be expected to
have or result in a Material Adverse Effect.
3.21 Title Insurance.
     Issuer or its subsidiaries have title insurance on each of the Portfolio
Properties (except with respect to each property described in the Prospectus as
held by Issuer through a joint venture): (i) insuring that Issuer or the
applicable Subsidiary has good and marketable title (or leasehold interest) to
the applicable Portfolio Property, free and clear of all Defects other than such
Defects as could not reasonably be expected to have or result in a Material
Adverse Effect, and (ii) in an amount at least equal to the greater of (x) the
cost of acquisition of such Portfolio Property and (y) the cost of construction
of the improvements located on such Portfolio Property except, in each case,
where the failure to have such title insurance could not reasonably be expected
to have or result in a Material Adverse Effect. The joint venture owning each
property described in the Prospectus as held by Issuer through a joint venture
has title insurance on such property: (i) insuring that such joint venture has
good and marketable title (or leasehold interest) to the applicable Portfolio
Property, free and clear of all Defects other than such Defects as could not
reasonably be expected to have or result in a Material Adverse Effect, and
(ii) in an amount at least equal to the greater of (x) the cost of acquisition
of such Portfolio Property by such joint venture and (y) the cost of
construction of the improvements located on such Portfolio Property, except in
each case, where the failure to have such title insurance could not reasonably
be expected to have or result in a Material Adverse Effect.
3.22 Mortgages and Deeds of Trust.
     The notes secured by the mortgages and deeds of trust encumbering the
Portfolio Properties (except with respect to each property described in the
Prospectus as held by Issuer through a joint venture) are not convertible, and
said mortgages and deeds of trust are not cross-defaulted or
cross-collateralized to any property that is not a Portfolio

13



--------------------------------------------------------------------------------



 



Property, except where such cross-default or cross-collateralization, if
triggered, could not reasonably be expected to have or result in a Material
Adverse Effect.
3.23 Environmental Laws.
     Except as disclosed in writing to Purchaser, (a) with respect to the
Portfolio Properties there (i) is, to Issuer’s knowledge, no unlawful presence
of any Hazardous Materials in violation of Environmental Laws, and (ii) are, to
Issuer’s knowledge, no spills, releases, discharges or disposals of Hazardous
Materials in violation of Environmental Laws that have occurred or are presently
occurring as a result of any construction on or operation and use of the
Portfolio Properties, which presence or occurrence in (i) or (ii) above could
reasonably be expected to have or result in a Material Adverse Effect; (b) in
connection with the construction on or operation and use of the Portfolio
Properties, Issuer represents that Issuer has no knowledge of (i) any failure to
comply with all applicable Environmental Laws except where such failure could
not reasonably be expected to have or result in a Material Adverse Effect,
(ii) the receipt by Issuer or any Subsidiary of any written notice of a claim
pursuant to any Environmental Law or under common law pertaining to Hazardous
Materials on or originating from any Portfolio Property that could reasonably be
expected to have or result in a Material Adverse Effect, (iii) the receipt by
Issuer or any Subsidiary of any written notice from any Governmental Body
claiming any material violation of any Environmental Law that could reasonably
be expected to have or result in a Material Adverse Effect, or (iv) the
inclusion or proposed inclusion of any Portfolio Property on the National
Priorities List issued pursuant to the Comprehensive Environmental Response,
Compensation, and Liability Act, 42 U.S.C. §§ 9601 et seq., by the EPA, on the
Comprehensive Environmental Response, Compensation, and Liability Information
System database maintained by the EPA, or on any similar list published by any
Governmental Body of contaminated sites potentially requiring removal,
remediation, or response action pursuant to any other Environmental Law, except
where such inclusion could not reasonably be expected to have or result in a
Material Adverse Effect; and (c) to Issuer’s knowledge, Issuer has received and
is in compliance with all Environmental Permits in connection with Issuer’s
operation and use of the Portfolio Properties, except where such noncompliance
could not reasonably be expected to have or result in a Material Adverse Effect.
The representations and warranties in this Section 3.23 are the sole and
exclusive representations in this Agreement relating to compliance with or
liability under Environmental Laws.
3.24 Internal Accounting and Other Controls.
     Issuer and its Subsidiaries maintain a system of internal accounting and
other controls sufficient to provide reasonable assurances that (i) transactions
are executed in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain accountability for assets,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization and (iv) the recorded accounting for assets is
compared with existing assets at reasonable intervals and appropriate action is
taken with respect to any differences. Issuer has no material

14



--------------------------------------------------------------------------------



 



weaknesses in its internal control over financial reporting and, except as
described in the Prospectus, since the end of Issuer’s most recent audited
fiscal year, there has been no change in Issuer’s internal control over
financial reporting that has materially affected, or is reasonably likely to
materially affect, Issuer’s internal control over financial reporting.
3.25 Disclosure Controls.
     Issuer has established and maintains disclosure controls and procedures (as
such term is defined in Rules 13a-15 and 15d-15 under the Exchange Act) in
accordance with the rules and regulations under the Sarbanes-Oxley Act of 2002,
the Securities Act and the Exchange Act.
3.26 Insolvency; Financial Covenants.
     (a) After giving effect to the issuance and sale of the Purchased Shares
contemplated by this Agreement, neither Issuer nor any of its Subsidiaries will:
(i) be insolvent (either because its financial condition is such that the sum of
its debts is greater than the fair market value of its assets or because the
fair saleable value of its assets is less than the amount required to pay its
probable liabilities on its existing debts as they mature); (ii) have
unreasonably small capital with which to engage in its business; or (iii) have
incurred debts beyond its ability to pay as they become due. Further, to
Issuer’s knowledge, Issuer will not receive an opinion from
PricewaterhouseCoopers LLP with respect to its financial statements as of and
for the year ended December 31, 2008, containing a “going concern”
determination, whereby the independent auditors expressed substantial doubt as
to Issuer’s ability to continue to meet its obligations for the next 12 months.
     (b) After giving effect to the transactions contemplated by this Agreement,
neither Issuer nor any of its Subsidiaries is or will be in breach of any
financial covenant contained in any indebtedness set forth on Schedule 2 that
could reasonably be expected to have or result in a Material Adverse Effect; nor
does Issuer have knowledge of any existing condition, including the transactions
contemplated by this Agreement, that will, with the passage of time, result in a
default under any indebtedness set forth on Schedule 2.
3.27 Absence of Labor Dispute.
     No labor problem, dispute or Litigation with the Employees exists or, to
the knowledge of Issuer, is threatened or imminent, that could reasonably be
expected to have or result in a Material Adverse Effect.
3.28 Use of Proceeds.
     Issuer will use the net proceeds from the offering of Shares for general
corporate purposes, including, without limitation, the repayment of
indebtedness.

15



--------------------------------------------------------------------------------



 



3.29 No Finder’s Fees.
     Except as previously disclosed to Purchaser, Issuer has not incurred
(directly or indirectly) nor will it incur, directly or indirectly, any
Liability for any broker’s, finder’s, financial advisor’s or other similar fee,
charge or commission in connection with this Agreement or the transactions
contemplated hereby.
3.30 Insurance.
     Issuer and its Subsidiaries, their assets and properties and their
Employees are insured under various policies of general liability and other
forms of insurance, which policies are of the type and in the amounts customary
and adequate for their business.
3.31 Absence of Undisclosed Liabilities.
     Issuer and its Subsidiaries have no material Undisclosed Liabilities.
3.32 Taxes.
     (a) All Tax Returns required to be filed by or on behalf of Issuer or any
Subsidiary have been duly and timely filed with the appropriate Taxing Authority
in all jurisdictions in which such Tax Returns are required to be filed (after
giving effect to any valid extensions of time in which to make such filings),
and all such Tax Returns are true, complete, and correct in all respects,
except, other than with respect to federal income tax returns of Issuer, where
such failure to file or failure to be true, complete, and correct could not
reasonably be expected to have or result in a Material Adverse Effect. All Taxes
payable by or on behalf of Issuer or any Subsidiary have been fully and timely
paid (whether or not shown on any Tax Return), except where such failure to
fully and/or timely pay could not reasonably be expected to have or result in a
Material Adverse Effect. With respect to any period for which Tax Returns of or
relating to Issuer or any of its subsidiaries have not yet been filed or for
which Taxes are not yet due or owing, Issuer has made due and sufficient
accruals for such material Taxes on the face of the most recent balance sheet
included in the financial statements of Issuer and on its Books and Records. All
required estimated Tax payments sufficient to avoid any underpayment penalties
have been made by or on behalf of Issuer and each Subsidiary, except where such
failure to make such payments could not reasonably be expected to have or result
in a Material Adverse Effect. Issuer has not incurred any Liability for Taxes
under Section 857(b), 860(c), or 4981 of the Code. There are no Liens as a
result of any unpaid Taxes upon any of the assets of Issuer or any of its
subsidiaries, except for such Liens as could not reasonably be expected to have
or result in a Material Adverse Effect. Neither Issuer nor any of its
subsidiaries is the subject of any audit, examination or other proceeding in
respect of Taxes, and neither Issuer nor any of its subsidiaries has received
written notice that it is the subject of any audit, examination or other
proceeding in respect of Taxes by any Taxing Authority. No deficiencies for any
Taxes have been proposed, asserted or assessed against Issuer or any of its
subsidiaries, and no requests for waivers of the time to assess any such Taxes

16



--------------------------------------------------------------------------------



 



are pending, except where such deficiencies could not reasonably be expected to
have or result in a Material Adverse Effect.
     (b) Each of Issuer and its subsidiaries has complied in all respects with
all applicable Laws relating to the payment and withholding of Taxes and has
duly and timely withheld and paid over to the appropriate Taxing Authority all
amounts required to be so withheld and paid under all applicable Laws, except
where such failure to comply, withhold or pay could not reasonably be expected
to have or result in a Material Adverse Effect.
     (c) Issuer and its subsidiaries have disclosed on their federal income tax
returns all positions taken therein that could give rise to substantial
understatement of federal income tax within the meaning of Section 6662 of the
Code.
     (d) Neither Issuer nor any of its subsidiaries have participated in any
reportable transaction, as defined in Treasury
Regulation Section 1.6011-4(b)(1), or a transaction substantially similar to a
reportable transaction.
     (e) Issuer is “diversified” within the meaning of paragraph 4 of Article 10
of the income tax treaty between the United States and Germany, as amended by
the Protocol signed on June 1, 2006.
     (f) For purposes of this Section 3.32, any reference to Issuer or its
subsidiaries shall be deemed to include any Person which merged with or was
liquidated into Issuer or any Subsidiary of Issuer.
3.33 Certain Information
     All information provided by Issuer to Purchaser or Purchaser’s
representatives in connection with the transactions contemplated by this
Agreement, regardless of when provided, is true and correct in all material
respects.
ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF PURCHASER
     Purchaser hereby represents and warrants to Issuer as follows:
4.1 Authority.
     Purchaser has full power and authority to enter into this Agreement. The
Agreement is a valid and binding obligation of Purchaser enforceable against
Purchaser in accordance with its terms, except as enforceability may be limited
by applicable equitable principles or by bankruptcy, insolvency, reorganization,
moratorium, or similar Laws affecting creditors’ rights generally, and by the
exercise of judicial discretion in accordance with equitable principles.

17



--------------------------------------------------------------------------------



 



4.2 Brokers and Finders.
     Neither Purchaser nor any Related Person of Purchaser has incurred any
Liability to any party for any brokerage fees, agent’s commissions, or finder’s
fees in connection with the transactions contemplated by this Agreement.
4.3 Securities Act.
     Purchaser is acquiring the Shares for its own account and not with a view
towards their distribution within the meaning of Section 2(a)(11) of the
Securities Act in any manner that would be in violation of the Securities Act.
4.4 Beneficial Ownership of Common Stock.
     As of the date hereof, neither Purchaser nor the Otto Family is the
Beneficial Owner of (i) any Common Stock or (ii) any securities or other
instruments representing the right to acquire Common Stock, except that
Purchaser is the Beneficial Owner of 6,171,061 shares of Common Stock. Other
than pursuant to the Voting Agreement, neither Purchaser nor the Otto Family has
a formal or informal agreement, arrangement or understanding with any Person
(other than Issuer) to acquire, dispose of or vote any securities of Issuer.
4.5 Availability of Funds.
     Purchaser has, and at each Closing Date, Purchaser will have, available
cash in an amount sufficient for Purchaser to timely pay the aggregate Purchase
Price for the Purchased Shares and all fees, expenses and other amounts
contemplated to be paid by Purchaser in connection with the transactions
contemplated by this Agreement.
4.6 Assignee Representations and Warranties.
     To the extent Purchaser transfers its right and obligation under this
Agreement to purchase the Purchased Shares, if any, in whole or in part, to one
or more Persons who are members of the Otto Family, the representations and
warranties in Article 4 shall be deemed to also be made by Purchaser in respect
of each such Person and the representations and warranties in Article 4 shall be
deemed to be made in respect of Purchaser and such Person collectively.
ARTICLE 5 COVENANTS OF ISSUER
     Issuer covenants and agrees with Purchaser as follows:
5.1 Access and Information.
     Subject to the confidentiality restrictions set forth in Section 9.1
hereof, from the date hereof to each Closing Date (as applicable) and during
normal business hours, Issuer shall afford to Purchaser, its lenders, counsel,
accountants, and other representatives that need Information with respect to
assisting Purchaser with the evaluation or financing of

18



--------------------------------------------------------------------------------



 



the purchase of the Purchased Shares, reasonable access to the offices,
properties, books, contracts, commitments, and records of Issuer. Issuer shall
furnish such Persons with all Information (including financial and operating
data) concerning Issuer as they reasonably may request.
5.2 Conduct of Business Prior to Closing.
     From the date hereof to each Closing Date (as applicable), except as set
forth in Section 5.2, and except to the extent that Purchaser shall otherwise
consent in writing, which shall not be withheld unreasonably:
     (a) Issuer and its Subsidiaries shall operate substantially as previously
operated and only in the regular and Ordinary Course of Business;
     (b) Issuer and its Subsidiaries shall comply with all applicable Laws where
the failure to so comply would have a Material Adverse Effect;
     (c) Issuer and its Subsidiaries shall maintain the Books and Records in the
usual, regular, and ordinary manner, on a basis consistent with past practices,
and prepare and file all Tax Returns and amendments thereto required to be filed
by Issuer after taking into account any extensions of time granted by any Taxing
Authorities;
     (d) not grant any waiver of, or approve any increases in, the restrictions
on Beneficial Ownership contained in the Articles of Incorporation, other than
as contemplated by this Agreement or the Articles Amendment; and
     (e) otherwise report periodically to Purchaser concerning the status of the
business, operations and finances of Issuer.
5.3 Shareholders’ Meeting; Proxy Statement; Listing.
     (a) Issuer shall call a meeting of Issuer’s shareholders to adopt the
Articles Amendment and the Code Amendment (the “Shareholders’ Meeting”) and
shall prepare and file a proxy statement with the Commission related to the
notice of the Shareholders’ Meeting and the adoption of the Articles Amendment,
and the Code Amendment, as soon as reasonably practicable (the “Proxy
Statement”). The Proxy Statement will comply in all material respects with the
requirements of the Exchange Act and the rules and regulations thereunder, and
will not contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.
     (b) Upon approval of the Articles Amendment and the Code Amendment by the
shareholders, Issuer shall prepare and file an application with the New York
Stock Exchange to register the Shares for listing thereon.

19



--------------------------------------------------------------------------------



 



5.4 Notification of Changes; Supplemental Disclosure.
     Between the date hereof and each Closing Date (as applicable), Issuer shall
promptly notify Purchaser in writing of (i) any change or development that
constitutes a Material Adverse Effect or, (ii) the institution of or, if known
by Issuer, the threat of institution of Litigation against Issuer or a
Subsidiary where such Litigation could reasonably be expected to have or result
in a Material Adverse Effect, and any Litigation related to this Agreement.
ARTICLE 6 MUTUAL COVENANTS
6.1 Governmental Filings.
     To the extent required by the HSR Act, each of the Parties will, within a
reasonable period of time, file with the United States Federal Trade Commission
(“FTC”) and the United States Department of Justice (“DOJ”) the notification and
report form required for the transactions contemplated hereby, will promptly
file any supplemental or additional information that reasonably may be requested
in connection therewith pursuant to the HSR Act, and will comply in all material
respects with the requirements of the HSR Act. In the event any Litigation is
threatened or instituted challenging the transactions contemplated by this
Agreement as violative of Antitrust Laws, each Party shall use its commercially
reasonable efforts to avoid the filing of, or resist or resolve such Litigation.
Each Party shall use its commercially reasonable efforts to take such action as
may be required by: (i) the FTC and/or the DOJ in order to resolve such
objections as either of them may have to the transactions contemplated by this
Agreement under the Antitrust Laws, or (ii) any federal or state court of the
United States, or similar court of competent jurisdiction in any foreign
jurisdiction, in any Litigation brought by any Governmental Body or any other
Person challenging the transactions contemplated by this Agreement as violative
of the Antitrust Laws, in order to avoid the entry of any Order (whether
temporary, preliminary or permanent) that has the effect of preventing the
consummation of the transactions contemplated by this Agreement and to have
vacated, lifted, reversed or overturned any such Order. Commercially reasonable
efforts shall not include the willingness of Purchaser to accept an Order
agreeing to the divestiture, or the holding separate, of any assets of Purchaser
or Issuer or any of their respective Related Persons that Purchaser reasonably
determines to be material to Purchaser or to the benefits of the transaction for
which it has bargained hereunder. Purchaser shall be entitled to direct any
proceedings or negotiations with any Governmental Body relating to any of the
foregoing, provided that it shall afford Issuer a reasonable opportunity to
participate therein.
6.2 Further Mutual Covenants.
     Purchaser and Issuer shall each take all actions contemplated by this
Agreement, and, subject to Purchaser’s and Issuer’s, as applicable, right to
terminate this Agreement pursuant to Article 10 hereof, do all things reasonably
necessary to effect the consummation of the transactions contemplated by this
Agreement. Except as otherwise provided in this Agreement, Purchaser and Issuer
shall each refrain from knowingly

20



--------------------------------------------------------------------------------



 



taking or failing to take any action which would render any of the
representations or warranties contained in Article 3 or Article 4, as
applicable, of this Agreement inaccurate in any material respect as of a Closing
Date (as applicable). Each Party shall promptly notify the other Party of any
Litigation that shall be instituted or threatened against such Party to
restrain, prohibit, or otherwise challenge the legality of any transaction
contemplated by this Agreement.
6.3 Commercially Reasonable Efforts.
     Issuer and Purchaser will use commercially reasonable efforts to cause the
conditions in Article 7 and Article 8 to be satisfied.
ARTICLE 7 CONDITIONS PRECEDENT TO OBLIGATIONS OF
PURCHASER
     The obligation of Purchaser to consummate the transactions contemplated by
this Agreement shall be subject to the satisfaction, on or before the relevant
Closing Date (as applicable), of each of the following conditions, all or any of
which may be waived in writing, in whole or in part, by Purchaser:
7.1 Representations and Warranties.
     The representations and warranties of Issuer (i) contained in Section 3.5
and Section 3.26 shall be true and correct in all respects, both when made and
as of the Closing Date, (ii) contained in Section 3.10(a) shall be true and
correct in all respects both when made and as of the Closing Date (except to the
extent expressly made as of an earlier date, in which case as of such date), and
(iii) contained elsewhere in Article 3 shall be true and correct in all respects
(without giving effect to any materiality or Material Adverse Effect
qualifications contained therein) both when made and as of the Closing Date
(except to the extent expressly made as of an earlier date, in which case as of
such date), except, with regard to Section 7.1(iii) only, where the failure of
such representations and warranties to be so true and correct could not
reasonably be expected to have or result in a Material Adverse Effect; and
Purchaser shall have received a certificate dated as of such Closing Date
executed by an authorized officer of Issuer to such effect.
7.2 Compliance by Issuer.
     Issuer shall have duly performed in all material respects all of the
covenants, agreements, and conditions contained in this Agreement to be
performed by Issuer on or prior to each Closing Date (as applicable) and
Purchaser shall have received a certificate dated such Closing Date, executed by
an authorized officer of Issuer to such effect. Purchaser shall have received
from Issuer such certificates or other evidence, dated as of such Closing Date,
as Purchaser or its counsel shall reasonably request to evidence the performance
of all covenants and the fulfillment by Issuer, or such other satisfaction at or
prior to such Closing Date, of the terms and conditions of this Agreement.

21



--------------------------------------------------------------------------------



 



7.3 No Injunction; Litigation.
     No Litigation, regulation, or legislation shall be pending or overtly
threatened by a Third Party which seeks to enjoin, restrain, or prohibit
Purchaser in respect of the consummation of the transactions contemplated
hereby.
7.4 Consents; Authorizations; Approval of Legal Matters.
     All authorizations, Orders, or Consents of any Governmental Body required
to consummate the issuance and sale of the Purchased Shares to Purchaser shall
have been obtained. Purchaser shall have received a certificate dated as of the
relevant Closing Date, executed by Issuer to the foregoing effect, and Purchaser
shall be reasonably satisfied with the terms, conditions, and restrictions of
and obligations under each such authorization, Order, or Consent.
7.5 Certified Resolutions.
     Purchaser shall have received a certificate of the Secretary or Assistant
Secretary of Issuer containing a true and correct copy of the resolutions duly
adopted by the Board of Directors of Issuer, approving and authorizing the
Agreement. The Secretary or Assistant Secretary of Issuer shall also certify
that such resolutions have not been rescinded, revoked, modified, or otherwise
affected and remain in full force and effect.
7.6 Incumbency.
     Purchaser shall have received a certificate of incumbency of Issuer
executed by the Secretary or Assistant Secretary of Issuer listing the officers
of Issuer authorized to execute the Agreement, and certifying the authority of
each such officer to execute the agreements, documents, and instruments on
behalf of Issuer in connection with the consummation of the transactions
contemplated hereby.
7.7 Certified Documents.
     Purchaser shall have received (a) the Articles of Incorporation, including
the Articles Amendment, of Issuer, certified as of a recent date by the
Secretary of State of the State of Ohio and a copy of the Code of Regulations of
Issuer, as amended by the Code Amendment, certified as of the relevant Closing
Date by the Secretary or Assistant Secretary of Issuer, (b) the articles of
incorporation or similar organizational document, as amended, of each
Significant Subsidiary, certified as of a recent date by the Secretary of State
of the state under the Laws of which the Significant Subsidiary is incorporated
or organized, and a copy of the code of regulations, bylaws, or similar
operating document of each Significant Subsidiary, as amended, certified as of
the relevant Closing Date by the Secretary or Assistant Secretary of the
Significant Subsidiary; and (c) a certificate of status, good standing or
existence with respect to Issuer and each Significant Subsidiary from the
Secretary of State of the state under the laws of which Issuer or such
Significant Subsidiary is incorporated, organized, as applicable, and of each
other state in which Issuer is qualified or registered to do business, dated as
of a recent date.

22



--------------------------------------------------------------------------------



 



7.8 Going Concern Opinion.
     Issuer shall have received from PricewaterhouseCoopers LLP an audit report
on Issuer’s consolidated financial statements as of December 31, 2007 and 2008
and for the three years ended December 31, 2008, and such report shall not
include a “going concern” determination, whereby the independent auditors
expressed substantial doubt as to Issuer’s ability to continue to meet its
obligations for the next 12 months.
7.9 New York Stock Exchange Approval.
     The shareholders of Issuer shall have approved the issuance and sale of the
Shares to Purchaser for purposes of Section 312.03 of the New York Stock
Exchange Listed Company Manual.
7.10 Articles of Incorporation.
     The Articles Amendment in the form attached hereto as Exhibit B, without
deviation, shall have been (i) adopted by the shareholders of Issuer in
accordance with applicable Law, and (ii) filed with the Secretary of State of
the State of Ohio.
7.11 Code of Regulations.
     The Code Amendment in the form attached hereto as Exhibit C, without
deviation, shall have been approved by the shareholders of Issuer in accordance
with applicable Law.
7.12 Waiver Agreement.
     A waiver agreement in the form attached hereto as Exhibit D, without
deviation (the “Waiver Agreement”), relating to a waiver of the Related Party
Limit (as defined in the Articles of Incorporation), shall have been executed by
a duly authorized officer of Issuer.
7.13 Opinions of Issuer’s Counsel.
     (a) Purchaser shall have received the opinion of Jones Day, counsel to
Issuer, in substantially the form of Exhibit E hereto, and otherwise in form and
substance (including the exhibits thereto) reasonably satisfactory to Purchaser.
     (b) Purchaser shall have received the opinion of Jones Day, counsel to
Issuer, substantially in the form of Exhibit F hereto, that commencing with the
taxable year ended December 31, 1993, Issuer was organized and has operated in
conformity with the requirements for qualification and taxation as a REIT under
the Code and that Issuer’s organization (taking into account the purchase of the
Purchased Shares and the Articles Amendment contemplated by this Agreement) and
proposed method of operation will enable it to continue to meet the requirements
for qualification and taxation as a REIT (with customary exceptions, assumptions
and qualifications and based upon customary representations).

23



--------------------------------------------------------------------------------



 



7.14 Investor Rights Agreement.
     An investor rights agreement in the form attached hereto as Exhibit G,
without deviation (the “Investor Rights Agreement”), addressing Purchaser’s
rights to representation on Issuer’s Board of Directors and to the registration
of the resale of the Purchased Shares under the Securities Act shall have been
executed by a duly authorized officer of Issuer.
7.15 Voting Agreement.
     A voting agreement in the form attached hereto as Exhibit H, without
deviation (the “Voting Agreement”), relating to the agreement of certain key
shareholders to vote in favor of Purchaser’s nominees to Issuer’s Board of
Directors, shall have been executed by the parties thereto (other than
Purchaser).
7.16 Certificate Regarding Domestically Controlled Qualified Investment Entity
Status.
     Issuer shall have delivered to Purchaser a certification dated the Closing
Date that, to Issuer’s knowledge, after reasonable inquiry, Issuer is a
“domestically controlled qualified investment entity” within the meaning of
Section 897(h)(4) of the Code as of the date thereof. For purposes of such
certification, reasonable inquiry shall be deemed to be a review of all Schedule
13D and 13G filings made under the Exchange Act with the Commission with respect
to Issuer after December 31, 2006, and all IRS Form 1042 filings made by or on
behalf of Issuer since December 31, 2006. Such certificate shall be accompanied
by copies of information that have been obtained or relied upon by Issuer for
purposes of such certificate.
7.17 Tax Agreement.
     A tax agreement in the form attached hereto as Exhibit I, without deviation
(the “Tax Agreement”), pursuant to which Issuer will agree to provide Purchaser
information and take certain actions on an ongoing basis relating to Issuer’s
status as a “domestically controlled qualified investment entity” and providing
information relating to withholding tax on dividends, shall have been executed
by a duly authorized officer of Issuer.
7.18 No Material Adverse Change.
     There shall not have occurred any change or development that would
constitute a Material Adverse Change, and Purchaser shall have received a
certificate dated as of the relevant Closing Date, executed by a duly authorized
officer of Issuer to such effect.
7.19 Change of Control.
     Purchaser has received a waiver from each of the officers of Issuer set
forth on Schedule 5 that the acquisition by the Otto Family of “beneficial
ownership” (as defined in Section 13(d) of the Exchange Act) of 20% or more of
the outstanding shares of

24



--------------------------------------------------------------------------------



 



Common Stock will not constitute a “change in control” for purposes of such
officer’s change in control agreement with Issuer.
7.20 Investor Rights of Purchaser.
     (a) In the event Purchaser does not purchase the Purchased Shares in
Tranches, Issuer’s Board of Directors shall have appointed two directors
identified by Purchaser and reasonably satisfactory to Issuer, to fill vacancies
on the Board of Directors, and shall have expanded the Board of Directors if
necessary to create such vacancies.
     (b) In the event Purchaser purchases the Purchased Shares in Tranches,
(i) on the First Closing Date, Issuer’s Board of Directors shall have appointed
one director identified by Purchaser and reasonably satisfactory to Issuer, to
fill a vacancy on the Board of Directors, and shall have expanded the Board of
Directors if necessary to create such vacancy, and (ii) on the Second Closing
Date, Issuer’s Board of Directors shall have appointed one director identified
by Purchaser (for purposes of clarification, the Second Closing Date director
would be the second of two directors named by Purchaser and appointed by
Issuer’s Board of Directors pursuant to the terms hereof) and reasonably
satisfactory to Issuer, to fill a vacancy on the Board of Directors, and shall
have expanded the Board of Directors if necessary to create such vacancy;
provided, however, that if the Second Closing Date occurs after a definitive
proxy statement for the 2008 annual meeting of shareholders has been mailed to
Issuer’s shareholders but prior to the annual meeting of Issuer’s shareholders,
Issuer’s Board of Directors shall appoint Purchaser’s nominee immediately
following the annual meeting of Issuer’s shareholders.
7.21 Term Loan.
     Issuer or one of its wholly owned Subsidiaries shall have obtained and
entered into a term loan that provides Issuer with financing as of the First
Closing Date or Non-Tranche Closing Date, as applicable, in the aggregate amount
of at least US$60 million. As of the date hereof, Issuer has obtained a
non-binding commitment for such funding, the terms and conditions of which are
set forth on Schedule 6 hereto.
7.22 Financing.
     In addition to the term loan provided for in Section 7.21, Issuer or one of
its wholly owned Subsidiaries shall have obtained and entered into one or more
debt financing arrangements that provides Issuer or its wholly owned
Subsidiaries with aggregate debt financing as of the First Closing Date or
Non-Tranche Closing Date, as applicable, that is at least equal to the total
Purchase Price, and each such debt financing arrangement shall be under
substantially the same terms and conditions as set forth on Schedule 7 hereto.
ARTICLE 8 CONDITIONS PRECEDENT TO OBLIGATIONS OF ISSUER
     The obligation of Issuer to consummate the transactions contemplated by
this Agreement shall be subject to the satisfaction, on or before the relevant
Closing Date (as

25



--------------------------------------------------------------------------------



 



applicable) hereunder, of each of the following conditions, all or any of which
may be waived, in whole or in part, by Issuer.
8.1 Certificate Regarding Representations and Warranties.
     The representations and warranties of Purchaser contained in Article 4
shall be true and correct in all respects both when made and as of the Closing
Date (except to the extent expressly made as of an earlier date, in which case
as of such date), except where the failure of such representations and
warranties to be so true and correct could not reasonably be expected to have or
result in a material adverse effect on the ability of Purchaser to consummate
the purchase of the Purchased Shares, and Issuer shall have received a
certificate dated as of such Closing Date, executed by Purchaser, to such
effect.
8.2 Compliance by Purchaser.
     Purchaser shall have duly performed in all material respects all of the
covenants, agreements, and conditions contained in this Agreement to be
performed by Purchaser on or before the relevant Closing Date, and Issuer shall
have received a certificate dated as of such Closing Date, executed by
Purchaser, to such effect. Issuer shall have received from Purchaser all
applicable closing deliveries, and such certificates or other evidence, duly
executed by Purchaser, dated as of such Closing Date, as Issuer or its counsel
shall reasonably request to evidence the performance of all covenants and the
fulfillment by Purchaser, or such other satisfaction at or prior to such Closing
Date, of the terms and conditions of this Agreement.
8.3 No Injunction, Litigation.
     No Litigation, regulation, or legislation shall be pending or overtly
threatened by a Third Party which seeks to enjoin, restrain, or prohibit Issuer,
in respect of the consummation of the transactions contemplated hereby.
8.4 New York Stock Exchange Approval.
     The shareholders of Issuer shall have approved the issuance and sale of the
Shares to Purchaser for purposes of Section 312.03 of the New York Stock
Exchange Listed Company Manual.
8.5 Articles of Incorporation.
     The Articles Amendment in the form attached hereto as Exhibit B, without
deviation, shall have been: (i) adopted by the shareholders of Issuer in
accordance with applicable Law, and (ii) filed with the Secretary of State of
the State of Ohio.

26



--------------------------------------------------------------------------------



 



8.6 Code of Regulations.
     The Code Amendment in the form attached hereto as Exhibit C, without
deviation, shall have been approved by the shareholders of Issuer in accordance
with applicable Law.
8.7 Payment of Purchase Price.
     Issuer shall have received an amount equal to the product of the Purchase
Price and the number of Purchased Shares purchased on such Closing Date (as
applicable) from Purchaser.
ARTICLE 9 CONFIDENTIALITY; PUBLIC ANNOUNCEMENTS
9.1 Confidentiality.
     The Information is disclosed to Purchaser solely for Purchaser’s use in
completing its analysis incidental to this Agreement, and Purchaser agrees that
its use of the Information will be governed by the terms and conditions of the
Confidentiality Agreement.
9.2 Public Announcements.
     Issuer and Purchaser will consult with each other before issuing any press
releases or otherwise making any public statements or filings with any
Governmental Body with respect to this Agreement or the transactions
contemplated hereby, shall modify any portion thereof if the other Party
reasonably objects thereto, and shall not issue any press releases or make any
public statements or filings with any Governmental Body prior to such
consultation, unless the same may be required by applicable Law or the rules and
regulations of the New York Stock Exchange. Notwithstanding anything to the
contrary in the foregoing, Issuer shall not be required to consult with
Purchaser before disclosing or describing this Agreement or transactions
contemplated hereby in (a) filings with the Commission other than (i) a Current
Report on Form 8-K announcing the entry into this Agreement, (ii) a preliminary
proxy statement and definitive proxy statement relating to Issuer shareholder
approvals required as conditions by the terms of this Agreement, (iii) the
prospectus supplement relating to the issuance of the Purchased Shares, and
(iv) communications made pursuant to Rule 14a-12 under the Exchange Act, or
(b) non-scripted conference calls not specifically designed to discuss this
Agreement or the transactions contemplated hereby or analyst conference or
meetings.
ARTICLE 10 TERMINATION
          (a) This Agreement may be terminated:
          (i) by the mutual consent of Purchaser and Issuer;
          (ii) by Purchaser if any condition in Article 7 becomes impossible to
perform or satisfy (other than as a result of a breach or default by Purchaser
in the

27



--------------------------------------------------------------------------------



 



performance of its obligations hereunder) and the performance of such condition
has not been waived by Purchaser in writing at or prior to the relevant Closing
Date;
          (iii) by Issuer if any condition in Article 8 becomes impossible to
perform or satisfy (other than as a result of a breach or default by Issuer in
the performance of its obligations hereunder) and the performance of such
condition has not been waived by Issuer in writing at or prior to the relevant
Closing Date; or
          (iv) by either Party (other than a Party that is in material default
of its obligations under this Agreement) if the Non-Tranche Closing Date or the
First Closing Date, as applicable, shall not have occurred on or before July 15,
2009.
     (b) Upon termination, each provision of this Agreement shall have no
further force and effect, except for Article 9 (Confidentiality; Public
Announcements) and Article 11.2 (Fees and Expenses), each of which shall
survive.
ARTICLE 11 GENERAL PROVISIONS
11.1 Definitions.
     (a) The terms set forth below shall have the meanings ascribed thereto in
the referenced sections:

          Term   Page
Agreement
    1  
Closing Date
    3  
Common Stock
    1  
Defects
    12  
DOJ
    20  
First Closing Date
    3  
First Tranche Purchase Price
    2  
First Tranche Shares
    1  
FTC
    20  
Investor Rights Agreement
    24  
Issuer
    1  
Material Adverse Change
    6  
Material Adverse Effect
    6  
Non-Tranche Closing Date
    3  
preliminary prospectus
    4  
Prospectus
    4  
Proxy Statement
    19  
Purchase Price
    2  
Purchased Shares
    1  
Purchaser
    1  
Registration Statement
    4  
REIT
    11  
Requisite Shareholder Approval
    9  
Second Closing Date
    3  
Second Tranche Purchase Price
    2  
Second Tranche Shares
    1  
Shareholders’ Meeting
    19  
Shares
    2  
Significant Subsidiary
    8  
Tax Agreement
    24  
Tranches
    1  
Voting Agreement
    24  
Waiver Agreement
    23  
Warrant
    1  
Warrant Shares
    2  
Warrants
    1  

     (b) Except as otherwise provided herein, the capitalized terms set forth
below shall have the following meanings:

28



--------------------------------------------------------------------------------



 



          (i) “Aggregate Stock Issuances” shall mean the aggregate number of
shares of Common Stock issued and sold by Issuer, including Stock Equivalents
deemed to have been issued by Issuer, but not including (A) Excluded Stock,
(B) other issuances of Common Stock provided in Section 1.5 that have occurred
from and after the date hereof and to and including the relevant Closing Dates,
(C) shares of Common Stock issued in connection with the exercise, conversion or
exchange of Stock Equivalents to the extent that the issuance of such Stock
Equivalents has previously been deemed an issuance and sale of shares of Common
Stock for purposes of this definition, and (D) the Shares.
          (ii) “Ancillary Agreements” means the Waiver Agreement, the Investor
Rights Agreement, and the Tax Agreement.
          (iii) “Antitrust Laws” means the HSR Act, the Sherman Act, as amended,
the Clayton Act, as amended, the Federal Trade Commission Act, as amended, and
any other federal, state or foreign Law or Order designed to prohibit, restrict
or regulate actions in order to promote or enhance competition and/or prevent
monopolization or restraint of trade.
          (iv) “Articles Amendment” means the amendment to the Articles of
Incorporation, without deviation, in the form attached hereto as Exhibit B.
          (v) “Articles of Incorporation” means the Second Amended and Restated
Articles of Incorporation of Issuer.
          (vi) “Beneficial Ownership” shall have the meaning ascribed to it in
Issuer’s Articles of Incorporation. The terms “Beneficial Owner,” “Beneficially
Own,” and “Beneficially Owned” shall have the correlative meanings.
          (vii) “Board of Directors” shall mean Issuer’s Board of Directors.
          (viii) “Books and Records” means all existing data, databases, books,
records, correspondence, business plans and projections, tenant and vendor
lists, files, papers, and, to the extent permitted under applicable Law, copies
of historical personnel, payroll and medical records of each of the Employees in
the possession of Issuer, including employment applications, employment
agreements, confidentiality and non-compete agreements, corrective action
reports, disciplinary reports, notices of transfer, notices of rate changes,
other similar documents, and any summaries of such documents regularly prepared
by Issuer; all reported medical claims made for each Employee; and all manuals
and printed instructions of Issuer.
          (ix) “Business Day” means any day on which national banks are open for
business in the City of New York.
          (x) “Code” means the Internal Revenue Code of 1986, as amended.
          (xi) “Code Amendment” means the amendment to Issuer’s Code of
Regulations granting Issuer’s Board of Directors the authority to fix the number
of the

29



--------------------------------------------------------------------------------



 



members of the Board of Directors, without deviation, in the form attached
hereto as Exhibit C.
          (xii) “Code of Regulations” means the Amended and Restated Code of
Regulations of Issuer.
          (xiii) “Commission” shall mean the United States Securities and
Exchange Commission.
          (xiv) “Confidentiality Agreement” means that certain confidentiality
agreement, dated as of February 9, 2009, between Purchaser and Issuer.
          (xv) “Consent” means any consent, approval, authorization, clearance,
exception, waiver or similar affirmation by any Person required pursuant to any
contract, Law, Order or Permit.
          (xvi) “Employees” means all employees of Issuer or any Subsidiary of
Issuer.
          (xvii) “Environmental Law” means any and all statutes, codes, laws
(including common law), ordinances, agency rules, regulations, and reporting or
licensing requirements relating to pollution or protection of human health (with
respect to exposure to Hazardous Materials) or the environment (including
ambient air, surface water, ground water, land surface, or subsurface strata),
or emissions, discharges, releases, or threatened releases of, or the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport, or handling of, any Hazardous Material, including, (A) the
Comprehensive Environmental Response Compensation and Liability Act, 42 U.S.C.
§§9601 et seq.; (B) the Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act, as amended, 42 U.S.C. §§6901 et seq.; (C) the
Emergency Planning and Community Right to Know Act (42 U.S.C. §§11001 et seq.);
(D) the Clean Air Act (42 U.S.C. §§ 7401 et seq.); (E) the Clean Water Act (33
U.S.C. §1251 et seq.); (F) the Toxic Substances Control Act (15 U.S.C. §2601 et
seq.); (G) the Hazardous Materials Transportation Act (49 U.S.C. §§ 5101 et
seq.); (H) the Safe Drinking Water Act (41 U.S.C. §300f et seq.); (I) any state,
county, municipal or local Laws similar or analogous to the federal Laws listed
in parts (A)-(H) of this subparagraph, (J) any amendments to the Laws listed in
parts (A)-(I) of this subparagraph, and (K) any Laws or Orders adopted pursuant
to or implementing the Laws listed in parts (A)-(J) of this subparagraph.
          (xviii) “Environmental Permits” means Permits, Licenses, approvals,
Consents, Orders, and authorizations which are required under Environmental Laws
in connection with Issuer’s operations and business or the ownership, use, or
lease of Issuer’s assets or properties.
          (xix) “EPA” means the United States Environmental Protection Agency.
          (xx) “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.

30



--------------------------------------------------------------------------------



 



          (xxi) “Excluded Stock” means (i) shares of Common Stock, or options or
other equity awards for shares of Common Stock, issued or issuable pursuant to
equity compensation plans or arrangements for officers, directors and other
Employees of Issuer, (ii) shares of Common Stock issued or issuable upon the
conversion or exchange of any security of Issuer or its Subsidiaries convertible
into or exchangeable for Common Stock outstanding on the date hereof, including,
without limitation, upon conversion of Issuer’s convertible debt securities and
operating partnership units, and (iii) shares of Common Stock issued in
connection with any dividends declared on shares of Common Stock.
          (xxii) “Executive Officer” means, with respect to Issuer, any
“officer” (as such term is defined in Rule 16a-1(f) under the Exchange Act) of
Issuer.
          (xxiii) “Existing Holder” has the meaning ascribed to it in the
Articles of Incorporation.
          (xxiv) “Existing Holder Limit” has the meaning ascribed to it in the
Articles of Incorporation.
          (xxv) “Floor Price” means US$2.94.
          (xxvi) “GAAP” means generally accepted accounting principles as
employed in the United States of America, applied consistently with prior
periods and with Issuer’s historical practices and methods, provided that
standards of materiality applicable to Issuer shall be employed without regard
to standards of materiality used by Issuer in prior periods, and provided
further, that Issuer’s historical practices and methods shall not be
consistently applied to the extent they are not in accordance with GAAP.
          (xxvii) “Governmental Body” means any government or governmental
entity or political subdivision thereof, whether federal, state, local or
foreign, or any agency, instrumentality or authority thereof, or any court or
arbitrator (public or private).
          (xxviii) “Hazardous Materials” means (A) any hazardous substance,
hazardous material, hazardous waste, regulated substance, or toxic substance (as
those terms are defined by any applicable Environmental Laws) and (B) any
chemicals, pollutants, contaminants, petroleum, petroleum products, or oil,
asbestos-containing materials and any polychlorinated biphenyls.
          (xxix) “HSR Act” means Section 7A of the Clayton Act, as added by
Title II of the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations promulgated thereunder.
          (xxx) “Information” means information or documentation owned by Issuer
which information may include, but is not necessarily limited to, financial
data, business plans, personnel information (to the extent permitted under
applicable Law), drawings, samples, devices, trade secrets, technical
information, results of research and other data in either oral or written form;
provided, however, that “Information” does not include information which (A) is
or becomes generally available to the public other than

31



--------------------------------------------------------------------------------



 



as a result of a disclosure by Purchaser or its representatives, (B) was
lawfully within Purchaser’s possession prior to its being furnished to Purchaser
by or on behalf of Issuer, provided further that the source of such information
was not known by Purchaser to be bound by a confidentiality agreement with or
other contractual, legal or fiduciary obligation of confidentiality to Issuer or
any other Person with respect to such information, or (C) is developed by
Purchaser after initial disclosure by Issuer.
          (xxxi) “IRS” means the Internal Revenue Service of the United States
of America.
          (xxxii) “Law” means any code, directive, law (including common law),
ordinance, regulation, reporting or licensing requirement, rule, or statute,
including those promulgated, interpreted, or enforced by any Governmental Body.
          (xxxiii) “Liability” means any direct or indirect, primary or
secondary, liability, indebtedness, obligation, penalty, cost or expense
(including costs of investigation, collection and defense), claim, deficiency,
guaranty or endorsement of or by any Person (other than endorsements of notes,
bills, checks, and drafts presented for collection or deposit in the Ordinary
Course of Business) of any type, secured or unsecured whether accrued, absolute
or contingent, direct or indirect, liquidated or unliquidated, matured or
unmatured, known or unknown or otherwise.
          (xxxiv) “License” means any license, franchise, notice, permit,
easement, right, certificate, authorization, or approval to which any Person is
a party or that is or may be binding on any Person or its securities, property
or business.
          (xxxv) “Lien” means any conditional sale agreement, default of title,
easement, encroachment, encumbrance, hypothecation, lien, mortgage, pledge,
reservation, restriction, right of way, security interest, title retention or
other security arrangement, on, or with respect to any property or property
interest.
          (xxxvi) “Litigation” means any suit, action, administrative or other
audit (other than regular audits of financial statements by outside auditors),
proceeding, arbitration, cause of action, charge, claim, complaint, compliance
review, criminal prosecution, grievance inquiry, hearing, inspection,
investigation (governmental or otherwise), before any Governmental Body.
          (xxxvii) “New Purchase Price” shall mean and be calculated as follows:
NPP = (P1) (Q1) + (P2) (Q2)
Q1 + Q2
where:
NPP = New Purchase Price
P1 = Floor Price

32



--------------------------------------------------------------------------------



 



Q1 = number of shares of Common Stock outstanding and Stock Equivalents at the
Closing Date, other than the Excluded Stock and issuances of Common Stock
provided in Section 1.5
P2 = weighted average price per share received for the Aggregate Stock Issuances
Q2 = number of shares in the Aggregate Stock Issuances since the date of this
Agreement
          (xxxviii) “Order” means any decree, injunction, judgment, order,
ruling, writ, quasi-judicial decision or award or administrative decision or
award of any federal, state, local, foreign or other court, arbitrator,
mediator, tribunal, administrative agency or Governmental Body to which any
Person is a party or that is or may be binding on any Person or its securities,
assets or business.
          (xxxix) “Ordinary Course of Business” means the following: an action
taken by a Person will be deemed to have been taken in the Ordinary Course of
Business only if that action: (A) is consistent in nature, scope and magnitude
with the past practices of such Person and is taken in the ordinary course of
the normal, day-to-day operations of such Person; and (B) does not require
authorization by the shareholders of such Person (or by any Person or group of
Persons exercising similar authority).
          (xl) “Otto Family” means (i) Professor Werner Otto, his wife Maren
Otto and/or all descendants of Professor Werner Otto, including without
limitation Purchaser (illegitimate descendants only if they have obtained the
status of a legitimate descendant by legitimation or adoption by Professor
Werner Otto or one of his legitimate descendants, or if they are children of a
female legitimate descendant of Professor Werner Otto); (ii) any trust or any
family foundation which has exclusively been established in favor of one or
several of the individuals named under (i) above; and (iii) any partnership,
firm, corporation, association, trust, unincorporated organization, joint
venture, limited liability company or other legal entity, in which the
individuals or entities named under (i) and (ii) hold (either directly or
indirectly) more than 50% of the voting rights or more than 50% of the equity
capital of any such partnership, firm, corporation, association, trust,
unincorporated organization, joint venture, limited liability company or other
legal entity.
          (xli) “Ownership Limit” has the meaning ascribed to it in the Articles
of Incorporation.
          (xlii) “Party” means any party hereto and “Parties” means all parties
hereto.
          (xliii) “Permit” means any Governmental Body approval, authorization,
certificate, easement, filing, franchise, license, notice, permit, or right to
which any Person is a party or that is or may be binding upon or inure to the
benefit of any Person or its securities, assets, or business.

33



--------------------------------------------------------------------------------



 



          (xliv) “Person” means a natural person or any legal, commercial or
governmental entity, such as, but not limited to, a corporation, general
partnership, joint venture, limited partnership, limited liability company,
limited liability partnership, trust, business association, group acting in
concert, or any person acting in a representative capacity.
          (xlv) “Portfolio Properties” means the portfolio properties,
including, without limitation, shopping centers, residential properties, office
buildings and business centers (including, without limitation, centers owned
through unconsolidated joint ventures and other than are otherwise consolidated
by Issuer) and undeveloped land described in the Registration Statement and
Prospectus as being owned by Issuer or its subsidiaries.
          (xlvi) “Related Person” means with respect to a particular individual:
(A) each other member of such individual’s Family; (B) any Person that is
directly or indirectly controlled by such individual or any one or more members
of such individual’s Family; (C) any Person in which members of such
individual’s Family hold (individually or in the aggregate) a Material Interest;
and (D) any Person with respect to which one or more members of such
individual’s Family serves as a director, officer, partner, executor or trustee
(or in a similar capacity). With respect to a specified Person other than an
individual: (aa) any Person that directly or indirectly controls, is directly or
indirectly controlled by or is directly or indirectly under common control with
such specified Person; (bb) any Person that holds a Material Interest in such
specified Person; (cc) each Person that serves as a director, officer, partner,
executor or trustee of such specified Person (or in a similar capacity);
(dd) any Person in which such specified Person holds a Material Interest; and
(ee) any Person with respect to which such specified Person serves as a general
partner or a trustee (or in a similar capacity). For purposes of this
definition, (I) “control” (including “controlling,” “controlled by,” and “under
common control with”) means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise,
and shall be construed as such term is used in the rules promulgated under the
Securities Act; (II) the “Family” of an individual includes (1) the individual,
(2) the individual’s spouse, (3) any other natural person who is the parent,
child, grandparent, grandchild or sibling of the individual or the individual’s
spouse and (4) any other natural person who resides with such individual; and
(III) “Material Interest” means direct or indirect beneficial ownership (as
defined in Rule 13d-3 under the Exchange Act) of voting securities or other
voting interests representing at least five percent (5%).
          (xlvii) “Securities Act” means the Securities Act of 1933, as amended.
          (xlviii) “Stock Equivalents” means any security, option, warrant,
right or claim exercisable into, exchangeable for, or convertible into Common
Stock, and if Issuer in any manner grants or issues Stock Equivalents, it shall
be deemed to have issued the maximum number of shares of Common Stock such Stock
Equivalents are exercisable or exchangeable for or convertible into and for a
consideration equal to the consideration, if any, to be received by Issuer upon
the issuance of the Stock Equivalents plus the

34



--------------------------------------------------------------------------------



 



minimum exercise or conversion price provided in such Stock Equivalents for the
Common Stock covered thereby.
          (xlix) “Subsidiary” of a Person means any business entity of which the
Person either (A) owns or controls 50% or more of the outstanding equity
securities, either directly or indirectly, (provided there shall not be included
any such entity the equity securities of which are owned or controlled in a
fiduciary capacity), (B) in the case of partnerships, serves as a general
partner, (C) in the case of a limited liability company, serves as a managing
member, or (D) otherwise has the ability to elect a majority of the directors,
trustees, managing members or others thereof.
          (l) “Tax” means any federal, state, county, local, or foreign tax,
charge, fee, levy, impost, duty, or other assessment, including income, gross
receipts, excise, employment, sales, use, transfer, recording, License, payroll,
franchise, severance, documentary, stamp, occupation, windfall profits,
environmental, federal highway use, commercial rent, customs duty, capital
stock, paid-up capital, profits, withholding, Social Security, single business
and unemployment, disability, real property, personal property, registration, ad
valorem, value added, alternative or add-on minimum, estimated, or other tax or
governmental fee of any kind whatsoever, imposed or required to be withheld by
any Governmental Body, including any interest, penalties, and additions imposed
thereon or with respect thereto, and including Liability for the taxes of any
other Person under Treas. Reg. 1.1502-6 (or any similar provision of state,
local, or foreign Law) as a transferee or successor, by contract, or otherwise.
          (li) “Tax Return” means any return (including any informational
return) report, statement, schedule, notice, form or other document or
information filed with or submitted to, or required to be filed with or
submitted to any Taxing Authority in connection with the determination,
assessment, collection or payment of any Tax or in connection with the
administration, implementation or enforcement of compliance with any legal
requirement relating to any Tax.
          (lii) “Taxing Authority” means the IRS and any other federal, state,
local or foreign Governmental Body responsible for the administration of any
Tax.
          (liii) “Third Party” means any Person other than a Party.
          (liv) “Undisclosed Liabilities” means any Liability that is not fully
reflected or reserved against in Issuer’s financial statements.
11.2 Fees and Expenses.
     (a) Except as otherwise specifically provided below or elsewhere in this
Agreement, regardless of whether the transactions contemplated by this Agreement
are consummated, Issuer and Purchaser each shall pay their respective fees and
expenses in connection with the transactions contemplated by this Agreement,
including, without limitation, attorneys’ fees in connection with the
notification and report form required by the HSR Act.

35



--------------------------------------------------------------------------------



 



     (b) Issuer on the one hand, and Purchaser, on the other, shall each pay
one-half of the fee payable to the FTC with respect to the notification and
report form required by the HSR Act.
     (c) If the condition described in Section 7.10 does not occur by June 30,
2009, Issuer shall reimburse Purchaser for all of Purchaser’s reasonable
out-of-pocket expenses related to the transactions contemplated by this
Agreement.
11.3 Notices.
     All notices, requests, demands, and other communications hereunder shall be
in writing (which shall include communications by e-mail) and shall be delivered
(a) in person or by courier or overnight service, or (b) by e-mail with a copy
delivered as provided in clause (a), as follows:
          If to Issuer:
3300 Enterprise Parkway
Beachwood, Ohio 44122
Attention: Chief Executive Officer
Telephone: (216) 755-5500
E-mail: SWolstein@ddr.com
          with a copy (which shall not constitute notice) to:
3300 Enterprise Parkway
Beachwood, Ohio 44122
Attention: General Counsel
Telephone: (216) 755-5500
E-mail: DWeiss@ddr.com
Jones Day
North Point
901 Lakeside Avenue
Cleveland, Ohio 44114
Attention: Michael J. Solecki
Telephone: (216) 586-7103
E-mail: mjsolecki@jonesday.com
          If to Purchaser:
KG CURA Vermögensverwaltung G.m.b.H. & Co.
Wandsbeker Str. 3-7
D-22179 Hamburg
Germany
Attention: Mr. Wilhelm
Telephone: 0049 40 6461 1286

36



--------------------------------------------------------------------------------



 



E-mail: wilhelm@kgcura.de
          with a copy (which shall not constitute notice) to:
Alston & Bird LLP
90 Park Avenue
New York, NY 10016
Attention: Mark F. McElreath
Telephone: (212) 210-9595
E-mail: mark.mcelreath@alston.com
or to such other address as the parties hereto may designate in writing to the
other in accordance with this Section 11.3. Any Party may change the address to
which notices are to be sent by giving written notice of such change of address
to the other parties in the manner above provided for giving notice. If
delivered personally or by courier, the date on which the notice, request,
instruction or document is delivered shall be the date on which such delivery is
made and if delivered by e-mail transmission or mail as aforesaid, the date on
which such notice, request, instruction or document is received shall be the
date of delivery.
11.4 Assignment
     Any assignment under this Agreement by any of the Parties hereto shall be
void, invalid and of no effect without the written consent of the other Party;
provided, however, that Purchaser may assign its rights under this Agreement, in
whole or in part, to any Person who is a member of the Otto Family so long as
the assignee(s) agree to be bound in writing by the terms and conditions of this
Agreement; provided, further, that any such assignment shall not release, or be
construed to release, Purchaser from its duties and obligations under this
Agreement. If any assignee breaches its obligations to purchase the Purchased
Shares, Purchaser shall remain obligated to purchase the Purchased Shares and
shall be liable for any breaches of any assignees obligations hereunder.
11.5 No Benefit to Others.
     The representations, warranties, covenants, and agreements contained in
this Agreement are for the sole benefit of the Parties hereto and their
respective heirs, executors, administrators, legal representatives, successors
and assigns, and they shall not be construed as conferring any Third Party
beneficiary or any other rights on any other Persons.
11.6 Headings and Gender; Construction; Interpretation.
     (a) The table of contents and the captions and section headings contained
in this Agreement are for convenience of reference only, do not form a part of
this Agreement and shall not affect in any way the meaning or interpretation of
this Agreement. All references in this Agreement to “Section” or “Article” shall
be deemed to be references to a Section or Article of this Agreement.

37



--------------------------------------------------------------------------------



 



     (b) Words used herein, regardless of the number and gender specifically
used, shall be deemed and construed to include any other number, singular or
plural, and any other gender, masculine, feminine, or neuter, as the context
requires. Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed followed by the words “without limitation.”
     (c) Neither this Agreement nor any uncertainty or ambiguity herein shall be
construed or resolved against Purchaser or Issuer, whether under any rule of
construction or otherwise. No Party to this Agreement shall be considered the
draftsman. On the contrary, this Agreement has been reviewed, negotiated and
accepted by all Parties and their attorneys and shall be construed and
interpreted according to the ordinary meaning of the words so as fairly to
accomplish the purposes and intentions of all the Parties.
11.7 Counterparts.
     This Agreement may be executed in two (2) or more counterparts, all of
which shall be considered one and the same Agreement, and shall become effective
when one counterpart has been signed by each Party and delivered to the other
Party hereto.
11.8 Integration of Agreement.
     (a) This Agreement and the exhibits and the other agreements contemplated
by this Agreement, including the Confidentiality Agreement, constitutes the
entire agreement between the Parties relating to the subject matter hereof and
supersede all prior agreements, oral and written, between the Parties with
respect to the subject matter hereof, including that certain Term Sheet
Memorandum between the Parties dated January 14, 2009.
     (b) Neither this Agreement, nor any provision hereof, may be changed,
waived, discharged, supplemented, or terminated orally, but only by an agreement
in writing signed by the Party against which the enforcement of such change,
waiver, discharge or termination is sought. The failure or delay of any Party at
any time or times to require performance of any provision of this Agreement
shall in no manner affect its right to enforce that provision. No single or
partial waiver by any Party of any condition of this Agreement, or the breach of
any term of this Agreement or the inaccuracy or warranty of this Agreement,
whether by conduct or otherwise, in any one or more instances shall be construed
or deemed to be a further or continuing waiver of any such condition, breach or
inaccuracy or a waiver of any other condition, breach or inaccuracy.
11.9 Waiver.
     The rights and remedies of the Parties to this Agreement are cumulative and
not alternative. Neither the failure nor any delay by any Party in exercising
any right, power, or privilege under this Agreement will operate as a waiver of
such right, power, or privilege, and no single or partial exercise of any such
right, power or privilege will preclude any other or further exercise of such
right, power or privilege or the exercise of any other right, power, privilege.
To the maximum extent permitted by applicable Law,

38



--------------------------------------------------------------------------------



 



(a) no claim or right arising out of this Agreement can be discharged by one
Party, in whole or in part, by a waiver or renunciation of the claim or right
unless in writing signed by the other Party; (b) no waiver that may be given by
a Party will be applicable except in the specific instance for which it is
given; and (c) no notice to or demand on one Party will be deemed to be a waiver
of any obligation of such Party or of the right of the Party giving such notice
or demand to take further action without notice or demand as provided in this
Agreement.
11.10 Time of Essence.
     Time is of the essence in this Agreement.
11.11 Governing Law.
     Regardless of any conflict of law or choice of law principles that might
otherwise apply, the Parties agree that this Agreement shall be governed by and
construed in all respects in accordance with the Laws of the State of New York.
The Parties agree and acknowledge that the State of New York has a reasonable
relationship to the Parties and/or this Agreement. As to any dispute or
Litigation arising out of or relating in any way to this Agreement or the
transaction at issue in this Agreement, the Parties hereby agree and consent to
be subject to the jurisdiction of the United States District Court for the
Southern District of New York. If jurisdiction is not present in federal court,
then the Parties hereby agree and consent to the jurisdiction of the state
courts of New York County, New York. Each Party hereby irrevocably waives, to
the fullest extent permitted by Law, (a) any objection that it may now or
hereafter have to laying venue of any Litigation brought in such court, (b) any
claim that any Litigation brought in such court has been brought in an
inconvenient forum, and (c) any defense that it may now or hereafter have based
on lack of personal jurisdiction in such forum.
11.12 Partial Invalidity.
     Whenever possible, each provision of this Agreement shall be interpreted in
such manner as to be effective and valid under applicable Law, but in case any
one or more of the provisions contained in this Agreement shall, for any reason,
be held to be invalid, illegal, or unenforceable in any respect, such
invalidity, illegality, or unenforceability shall not affect any other
provisions of this Agreement, and this Agreement shall be construed as if such
invalid, illegal, or unenforceable provision or provisions had never been
contained herein unless the deletion of such provision or provisions would
result in such a material change as to cause completion of the transactions
contemplated hereby to be unreasonable. To the extent the deemed deletion of the
invalid, illegal or unenforceable provision or provisions is reasonably likely
to have a material adverse effect on the ability of the Parties to consummate
the transactions contemplated by this Agreement, the Parties shall endeavor in
good faith to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as practicable to
that of the invalid, illegal or unenforceable provisions.

39



--------------------------------------------------------------------------------



 



11.13 Survival.
     The representations, warranties, covenants and agreements made in this
Agreement and the condition in Section 7.20 of this Agreement shall survive any
investigation made by any party hereto and the closing of the transactions
contemplated hereby.
11.14 Specific Enforcement.
     The Parties agree that irreparable damage would occur in the event that any
of the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. The Parties accordingly agree that
the Parties shall be entitled to an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
of this Agreement, this being in addition to any other remedy to which they are
entitled at law or in equity.

40



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

              DEVELOPERS DIVERSIFIED REALTY CORPORATION
 
       
 
  By:   /s/ Scott A. Wolstein
 
       
 
  Name:   Scott A. Wolstein
 
  Title:   Chairman and Chief Executive Officer
 
            MR. ALEXANDER OTTO  
 
  /s/ Alexander Otto      

41



--------------------------------------------------------------------------------



 



EXHIBIT A
COMMON SHARE PURCHASE WARRANT
To Purchase 5,000,000 Common Shares of
Developers Diversified Realty Corporation
     THIS COMMON SHARE PURCHASE WARRANT CERTIFIES that, for value received,
Mr. Alexander Otto or his permitted transferees, assigns and successors (the
“Holder”), is entitled, upon the terms and subject to the limitations on
exercise and the conditions hereinafter set forth, at any time on or after April
[     ], 20091 (the “Issue Date”) and on or prior to the close of business on
the 5th anniversary of the Issue Date (the “Termination Date”) but not
thereafter, to subscribe for and purchase from Developers Diversified Realty
Corporation, an Ohio corporation (the “Company”), up to 5,000,000 common shares
(the “Warrant Shares”), par value $ 0.10 per share, of the Company (the “Common
Stock”). The purchase price of one share of Common Stock (the “Exercise Price”)
under this Warrant shall be $6.00, subject to adjustment herein. The Exercise
Price and the number of Warrant Shares for which the Warrant is exercisable
shall be subject to adjustment as provided herein.
     Capitalized terms used and not otherwise defined herein shall have the
meanings set forth in that certain Stock Purchase Agreement (the “Purchase
Agreement”), dated February 23, 2009, between the Company and the Holder. All
references herein to “dollars” or “$” are to United States dollars.
1. Authorization of Warrant Shares. The Company covenants that all Warrant
Shares which may be issued upon exercise of the purchase rights represented by
this Warrant will, upon exercise, be duly authorized, validly issued, fully paid
and non-assessable, free and clear of any Liens (other than those imposed by the
Articles of Incorporation of the Company and federal and state securities Laws).
2. Exercise of Warrant.
     (a) Exercise of the purchase rights represented by this Warrant, in whole
or in part, may be made at any time or times on or after the Issue Date and on
or before the Termination Date by the surrender of this Warrant and the Notice
of Exercise form annexed hereto duly executed, at the office of the Company (or
such other office or agency of the Company as it may designate by notice in
writing to the registered Holder at the address of such Holder appearing on the
books of the Company) and upon payment of the Exercise Price of the Warrant
Shares being purchased upon such exercise, or by means of a cashless exercise
pursuant to Section 2(d), the Company shall deliver the number of Warrant Shares
so purchased in book-entry form to the brokerage account designated by the
 

1   Date will be the First Closing Date or the Non-Tranche Closing Date
(whichever occurs under the Purchase Agreement).

 



--------------------------------------------------------------------------------



 



Holder in the Notice of Exercise form annexed hereto, and the Holder shall be
entitled to receive from the Company shares of Common Stock representing the
number of Warrant Shares so purchased. Common Stock for shares purchased
hereunder shall be delivered to the Holder within three trading days after the
date on which this Warrant shall have been exercised as aforesaid. This Warrant
shall be deemed to have been exercised and such Warrant Shares shall be deemed
to have been issued, and the Holder or any other person so designated to be
named therein shall be deemed to have become a holder of record of such Common
Stock for all purposes, as of the date the Warrant has been exercised by payment
to the Company of the Exercise Price (or by means of a cashless exercise
pursuant to Section 2(d)) and all taxes required to be paid by the Holder, if
any, pursuant to Section 4 prior to the issuance of such Common Stock, have been
paid (each exercise date, a “Warrant Exercise Date”), provided that the Holder
shall have delivered the Company a completed Notice of Exercise that designates
a brokerage account to which the Holder desires to have any purchased Warrant
Shares delivered.
     (b) If this Warrant shall have been exercised in part, the Company shall,
at the time of delivery of the Common Stock representing Warrant Shares, deliver
to the Holder a new Warrant evidencing the rights of the Holder to purchase the
unpurchased Warrant Shares called for by this Warrant, which new Warrant shall
in all other respects be identical with this Warrant.
     (c) If the Company fails to deliver to the Holder the Common Stock
representing the Warrant Shares pursuant to this Section 2 by the close of
business on the third trading day after exercise hereof, then the Holder will
have the right to rescind such exercise. In addition to any other rights
available to the Holder, if the Company fails to deliver to the Holder the
Common Stock representing the purchased Warrant Shares pursuant to this
Section 2 by the close of business on the third trading day after exercise
hereof, and if after such date the Holder is required by its broker to purchase
(in an open market transaction or otherwise) Common Stock to deliver in
satisfaction of a sale by the Holder of Common Stock representing the Warrant
Shares which the Holder anticipated receiving upon such exercise (a “Buy-In”),
then the Company shall (1) pay in cash to the Holder the amount by which (x) the
Holder’s total purchase price (including brokerage commissions, if any) for the
Common Stock so purchased exceeds (y) the amount obtained by multiplying (A) the
number of shares of Common Stock that the Company was required to deliver to the
Holder in connection with the exercise at issue multiplied by (B) the price at
which the sell order giving rise to the Holder’s purchase obligation was
executed, and (2) at the option of the Holder, either reinstate the portion of
the Warrant and equivalent number of Warrant Shares for which such exercise was
not honored or deliver to the Holder the number of shares of Common Stock that
would have been issued had the Company timely complied with its exercise and
delivery obligations hereunder. The Holder shall provide the Company written
notice indicating the amounts payable to the Holder in respect of the Buy-In,
together with applicable

2



--------------------------------------------------------------------------------



 



confirmations and other evidence reasonably requested by the Company. Nothing
herein shall limit a Holder’s right to pursue any other remedies available to it
hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company’s
failure to timely deliver the Common Stock upon exercise of the Warrant as
required pursuant to the terms hereof.
     (d) At any time after the Issue Date, this Warrant may also be exercised at
such time by means of a “cashless exercise” in which the Holder shall be
entitled to receive a number of Warrant Shares equal to the quotient obtained by
dividing [(A-B) (X)] by (A), where:

  (A) =  the average of the closing prices of the Common Stock on the five
consecutive trading days immediately preceding the date of such election;    
(B) =  the Exercise Price of the Warrant, as adjusted; and     (X) =  the number
of Warrant Shares issuable upon exercise of this Warrant in accordance with the
terms of this Warrant.

3. No Fractional Shares or Scrip. No fractional shares of Common stock or scrip
representing fractional shares of Common Stock shall be issued upon the exercise
of this Warrant. As to any fraction of a share of Common Stock which the Holder
would otherwise be entitled to purchase upon such exercise of the Warrant, the
Company shall pay a cash adjustment in respect of such final fraction in an
amount equal to such fraction multiplied by the Exercise Price.
4. Charges, Taxes and Expenses. Issuance of Warrant Shares shall be made without
charge to the Holder for any issue or transfer tax or other incidental expense
in respect of the issuance of such certificate, all of which taxes and expenses
shall be paid by the Company, and such Warrant Shares shall be issued in the
name of the Holder or in such name or names as may be directed by the Holder;
provided, however, that in the event Common Stock for Warrant Shares is to be
issued in a name other than the name of the Holder, this Warrant when
surrendered for exercise shall be accompanied by the Assignment Form attached
hereto duly exercised by the Holder; and the Company may require, as a condition
thereto, the payment of a sum sufficient to reimburse it for any transfer tax
incidental thereto.
5. Further Actions by Company. The Company will not close its shareholder books
or records in any manner which prevents the timely exercise of this Warrant,
pursuant to the terms hereof. The Company shall provide reasonable assistance
and cooperation to the Holder if required to make any governmental filings or
obtain any governmental approvals prior to or in connection with any exercise of
the Warrant.

3



--------------------------------------------------------------------------------



 



6. Transfer, Division and Combination.
     (a) Subject to compliance with any applicable securities laws and the
conditions set forth in Section 6(e) hereof, this Warrant and all rights
hereunder are transferable, in whole or in part, to a member of the Otto Family
or, if outside of the Otto Family, to any other Person provided such transfer
would not cause such Person to exceed the Ownership Limit (as defined in the
Second Amended and Restated Articles of Incorporation of the Company), upon
surrender of this Warrant at the office of the Company, together with a written
assignment of this Warrant substantially in the form attached hereto duly
executed by the Holder or its agent or attorney and funds sufficient to pay any
transfer taxes payable upon the making of such transfer. Upon such surrender
and, if required, such payment, the Company shall execute and deliver a new
Warrant or Warrants in the name of the assignee or assignees and in the
denomination or denominations specified in such instrument of assignment, and
shall issue to the assignor a new Warrant evidencing the portion of this Warrant
not so assigned, and this Warrant shall promptly be cancelled. A Warrant, if
properly assigned, may be exercised by a new holder for the purchase of Warrant
Shares without having a new Warrant issued.
     (b) This Warrant may be divided or combined with other Warrants upon
presentation hereof at the aforesaid office of the Company, together with a
written notice specifying the names and denominations in which new Warrants are
to be issued, signed by the Holder or its agent or attorney. Subject to
compliance with Section 6(a), as to any transfer which may be involved in such
division or combination, the Company shall execute and deliver a new Warrant or
Warrants in exchange for the Warrant or Warrants to be divided or combined in
accordance with such notice.
     (c) The Company shall prepare, issue and deliver at its own expense (other
than transfer taxes) the new Warrant or Warrants under this Section 6.
     (d) The Company agrees to maintain, at its aforesaid office, books for the
registration and the registration of transfer of the Warrants.
     (e) If, at the time of surrender of this Warrant in connection with any
transfer of this Warrant, the transfer of this Warrant shall not be registered
pursuant to an effective registration statement under the Securities Act and
under applicable state securities or blue sky laws, the Company may require, as
a condition of allowing such transfer that the Holder or transferee of this
Warrant, as the case may be, furnish to the Company a written opinion of counsel
(which opinion shall be in form, substance and scope customary for opinions of
counsel in comparable transactions) to the effect that such transfer may be made
without registration under the Securities Act and under applicable state
securities or blue sky laws.

4



--------------------------------------------------------------------------------



 



7. No Rights as Shareholder until Exercise. This Warrant does not entitle the
Holder to any voting rights or other rights as a shareholder of the Company
prior to the exercise hereof.
8. Loss, Theft, Destruction or Mutilation of Warrant. The Company covenants that
upon receipt by the Company of evidence reasonably satisfactory to it of the
loss, theft, destruction or mutilation of this Warrant, and in case of loss,
theft or destruction, of indemnity or security reasonably satisfactory to it
(which, in the case of the Warrant, shall not include the posting of any bond)
and any transfer agent appointed by the Company for the Warrant, and upon
surrender and cancellation of such Warrant, if mutilated, the Company at its
expense will make and deliver a new Warrant of like tenor dated as of such
cancellation, in lieu of such Warrant.
9. Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or expiration of any right required or granted herein, or
if the Termination Date, shall be a Saturday, Sunday or a legal holiday, such
action may be taken or such right may be exercised on the next succeeding day
not a Saturday, Sunday or legal holiday.
10. Adjustments of Warrant Shares Due to Issuances of Common Stock or Stock
Equivalents.
     (a) At each Warrant Exercise Date, the Company will calculate a potential
adjustment to the Exercise Price for the Warrant Shares then being exercised by
(i) calculating the aggregate number of outstanding shares of Common Stock
issued and sold by the Company, including Stock Dividends (as defined below) and
outstanding Stock Equivalents (as defined below) deemed to have been issued and
sold by the Company (but not including the Excluded Stock (as defined below) or
other issuances of Common Stock provided in Section 11 below) that have occurred
from and after the Issue Date to and including the Warrant Exercise Date
(collectively, the “Aggregate Stock Issuances”), (ii) calculating the weighted
average price per share for the Aggregate Stock Issuances and (iii) calculating
a potential New Exercise Price determined in accordance with the following
formula:
NEP = (P1) (Q1) + (P2) (Q2)
Q1 + Q2
where:
NEP = New Exercise Price.
P1 =    Exercise Price

  Q1 = 
  Number of shares of Common Stock outstanding and Stock Equivalents deemed to
be outstanding in accordance with Section 10(c), at the Issue Date, other than
the Excluded Shares

5



--------------------------------------------------------------------------------



 



  P2 =  weighted average price per share received for the Aggregate Stock
Issuances     Q2 =  Number of shares in the Aggregate Stock Issuances

     (b) If the New Exercise Price, calculated in accordance with the above
formula, is less than $6.00, then the Exercise Price shall be reduced to such
New Exercise Price for purposes of the exercise of the Warrants on the Warrant
Exercise Date. If the New Exercise Price is greater than $6.00, then the
Exercise Price shall not be adjusted but shall remain at $6.00. After each
partial exercise of the Warrant, the Exercise Price shall be reset at the
Exercise Price of $6.00 and then, upon each future exercise of the Warrant, the
above calculation shall be made to determine if any adjustment to the Exercise
Price shall then be necessary at such future Warrant Exercise Date.
     (c) “Stock Dividends” for purposes of the above the calculation means the
aggregate shares of Common Stock issued to Company shareholders from a regularly
quarterly dividend declared by the Company that is payable to the shareholders
in both Common Stock and cash.
     (d) “Excluded Stock” means (i) shares of Common Stock, or options or other
equity awards for shares of Common Stock, issued or issuable pursuant to equity
compensation plans or arrangements for officers, directors and other employees
of the Company, (ii) shares of Common Stock issued or issuable upon the
conversion or exchange of any security of the Company or its subsidiaries
convertible into or exchangeable for Common Stock outstanding on the Issue Date,
including, without limitation, upon conversion of the Company’s convertible debt
securities and operating partnership units, (iii) the Purchased Shares purchased
by the Holder under the Purchase Agreement and (iv) the Warrant Shares purchased
under this Warrant or under the second Warrant granted by the Company to Holder
under the Purchase Agreement.
     (e) If the Company in any manner grants or issues Stock Equivalents (as
defined below), it shall be deemed to have issued the maximum number of shares
of Common Stock such Stock Equivalents are exercisable or exchangeable for or
convertible into and for a consideration equal to the consideration, if any,
received by the Company upon the issuance of the Stock Equivalents plus the
minimum exercise or conversion price provided in such Stock Equivalents for the
Common Stock covered thereby. For purposes of determining each calculation of P2
and Q2 above, Aggregate Stock Issuances that take into account prices per share
and number of shares of Common Stock underlying Stock Equivalents will not also
include the prices per share and number of shares of Common Stock upon actual
issue of the Common Stock underlying such Stock Equivalents or upon exercise of
any rights under such Stock Equivalents. “Stock Equivalents” means

6



--------------------------------------------------------------------------------



 



any security, option, warrant, right or claim exercisable into, exchangeable
for, or convertible into Common Stock.
     (f) If the Company takes a record of the holders of shares of Common Stock
for the purpose of entitling them (i) to receive a dividend or other
distribution payable in Stock Equivalents or (ii) to subscribe for or purchase
Stock Equivalents, then such record date shall be deemed to be the date of the
issue or sale of the Stock Equivalents deemed to have been issued or sold upon
the declaration of such dividend or the making of such other distribution or the
date of the granting of such right of subscription or purchase, as the case may.
11. Adjustments of Exercise Price Upon Events Regarding Common Stock. The number
and kind of securities purchasable upon the exercise of this Warrant and the
Exercise Price shall be subject to adjustment from time to time upon the
happening of any of the following. In case the Company shall (i) pay a dividend
payable solely in Common Stock or make a distribution solely in Common Stock to
all holders of its outstanding Common Stock, (ii) subdivide its outstanding
Common Stock into a greater number of shares, (iii) combine its outstanding
Common Stock into a smaller number of Shares or (iv) issue any securities in a
reclassification of the Common Stock, then, in each such event, the Exercise
Price shall, simultaneously with the happening of such event, be adjusted by
multiplying the then Exercise Price by a fraction, the numerator of which shall
be the number of shares of Common Stock outstanding immediately prior to such
event and the denominator of which shall be the number of shares of Common Stock
immediately after such event, and the product so obtained shall thereafter be
the Exercise Price then in effect. The Exercise Price, as so adjusted, shall be
readjusted in the same manner upon the happening of any successive event or
events described in this Section 11. The number of shares of Common Stock that
the Holder shall thereafter, upon exercise of the Warrant, be entitled to
receive shall be adjusted to a number determined by multiplying the number of
shares of Common Stock that would otherwise (but for the provisions of this
Section 11) be issuable on such exercise by a fraction of which (a) the
numerator is the Exercise Price that would otherwise (but for the provisions of
this Section 11) be in effect and (b) the denominator is the Exercise Price in
effect on the date of such exercise (taking into account the provisions of this
Section 11).
An adjustment made pursuant to this paragraph shall become effective immediately
after the effective date of such event retroactive to the record date, if any,
for such event.
12. Reclassification, Merger, Consolidation or Disposition of Assets. In case
the Company shall reclassify its Common Stock, consolidate or merge with or into
another corporation (where the Company is not the surviving corporation or where
the Company’s shareholders immediately prior to the consummation of such
consolidation or merger do not hold at least a majority of the voting power of
the surviving corporation), or sell, transfer or otherwise dispose of all or
substantially all its assets to another corporation and, pursuant to the terms
of such reclassification, merger, consolidation or disposition of assets, shares
of common stock of the successor or acquiring corporation or any cash, shares of
stock or other securities or property of any nature whatsoever

7



--------------------------------------------------------------------------------



 



(including warrants or other subscription or purchase rights) in addition to or
in lieu of common stock of the successor or acquiring corporation (“Other
Property”), are to be received by or distributed to the holders of the Common
Stock of the Company, then the Holder shall have the right thereafter to
receive, upon exercise of this Warrant, the number of shares of common stock of
the successor or acquiring corporation and Other Property receivable upon or as
a result of such reclassification, merger, consolidation or disposition of
assets as may be issued and payable with respect to or in exchange for the
number of shares of Common Stock immediately acquirable upon such exercise of
this Warrant. The successor or acquiring corporation (if other than the Company)
shall expressly assume the due and punctual observance and performance of each
and every covenant and condition of this Warrant to be performed and observed by
the Company and take all appropriate action in order to provide for adjustments
of Warrant Shares for which this Warrant is exercisable which shall be as nearly
equivalent as practicable to the adjustments provided for in this Section 12.
For purposes of this Section 12, “common stock of the successor or acquiring
corporation” shall include stock of such corporation of any class which is not
preferred as to dividends or assets over any other class of stock of such
corporation and which is not subject to redemption and shall also include any
evidences of indebtedness, shares of stock or other securities which are
convertible into or exchangeable for any such stock, either immediately or upon
the arrival of a specified date or the happening of a specified event and any
warrants or other rights to subscribe for or purchase any such stock. The
foregoing provisions of this Section 12 shall similarly apply to successive
reorganizations, reclassifications, mergers, consolidations or disposition of
assets.
13. Notice of Adjustment. Whenever the number of Warrant Shares or number or
kind of securities or other property purchasable upon the exercise of this
Warrant or the Exercise Price is adjusted, as herein provided, the Company shall
give notice thereof to the Holder, which notice shall state the number of
Warrant Shares (and other securities or property) purchasable upon the exercise
of this Warrant and the Exercise Price of such Warrant Shares (and other
securities or property) after such adjustment, setting forth a brief statement
of the facts requiring such adjustment and setting forth the computation by
which such adjustment was made.
14. Authorized Shares. The Company covenants that during the period the Warrant
is outstanding, it will reserve from its authorized and unissued Common Stock a
sufficient number of shares to provide for the issuance of the Warrant Shares
upon the exercise of any purchase rights under this Warrant. The Company will
take all such reasonable action as may be necessary to assure that such Common
Stock may be issued as provided herein without violation of any applicable law
or regulation, or of any requirements of the trading market upon which the
Common Stock may be listed.
     Except and to the extent as waived or consented to by the Holder, the
Company shall not by any action, including without limitation, amending its
organizational or governing documents or through any reorganization, transfer of
assets, consolidation, merger, dissolution, issue or sale of securities or any
other voluntary action, intentionally avoid or seek to avoid the observance or
performance of any of the express terms of this

8



--------------------------------------------------------------------------------



 



Warrant, but will at all times in good faith assist in the carrying out of all
such terms. Without limiting the generality of the foregoing, the Company will
(a) not increase the par value of any Warrant Shares above the amount payable
therefore upon such exercise immediately prior to such increase in par value,
(b) take all such action as may be necessary or appropriate in order that the
Company may validly and legally issue fully paid and nonassessable Warrant
Shares upon the exercise of this Warrant, and (c) obtain any necessary
authorization, exemption or consent from any public regulatory body having
jurisdiction thereof as may be necessary to enable the Company to perform its
obligations under this Warrant.
     Before taking any action which would result in an adjustment in the number
of Warrant Shares for which this Warrant is exercisable or in the Exercise
Price, the Company shall obtain all such authorizations or exemptions thereof,
or consents thereto, as may be necessary from any public regulatory body or
bodies having jurisdiction thereof.
15. Miscellaneous.
     (a) Jurisdiction. This Warrant shall constitute a contract under the laws
of the State of New York, without regard to its conflict of law provisions,
principals or rules.
     (b) Nonwaiver. No course of dealing or any delay or failure to exercise any
right hereunder on the part of the Holder shall operate as a waiver of such
right or otherwise prejudice the Holder’s rights, powers or remedies,
notwithstanding all rights hereunder terminate on the Termination Date.
     (c) Notices. Any notice, request or other document required or permitted to
be given or delivered to the Holder by the Company shall be delivered in
accordance with the notice provisions of the Purchase Agreement; provided that
upon any permitted assignment of this Warrant, the assignee shall promptly
provide the Company with its contact information.
     (d) Limitation of Liability. No provision hereof, in the absence of any
affirmative action by the Holder to exercise this Warrant or purchase Warrant
Shares, and no enumeration herein of the rights or privileges of Holder, shall
give rise to any liability of Holder for the purchase price of any shares of
Common Stock or as a shareholder of the Company, whether such liability is
asserted by the Company or by creditors of the Company.
     (e) Remedies. The Holder, in addition to being entitled to exercise all
rights granted by law, including recovery of damages, will be entitled to
specific performance of its rights under this Warrant. The Company agrees that
monetary damages would not be adequate compensation for any loss incurred by
reason of a breach by it of the provisions of this Warrant and hereby agrees to
waive the

9



--------------------------------------------------------------------------------



 



defense in any action for specific performance that a remedy at law would be
adequate.
     (f) Successors and Assigns. Subject to applicable securities laws, this
Warrant and the rights and obligations evidenced hereby shall inure to the
benefit of and be binding upon the successors of the Company and the successors
and permitted assigns of the Holder. The provisions of this Warrant are intended
to be for the benefit of all Holders from time to time of this Warrant and shall
be enforceable by any such Holder or holder of Warrant Shares.
     (g) Amendment; Waiver. This Warrant may be modified or amended or the
provisions hereof waived with the written consent of the Company and the Holder.
     (h) Severability. Wherever possible, each provision of this Warrant shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Warrant.
     (i) Headings. The headings used in this Warrant are for the convenience of
reference only and shall not, for any purpose, be deemed a part of this Warrant.
[signature on following page]

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by
its officer thereunto duly authorized.

          Dated:                     , 2009   DEVELOPERS DIVERSIFIED REALTY
CORPORATION
    By:           Name:           Title:        

11



--------------------------------------------------------------------------------



 



NOTICE OF EXERCISE
To: Developers Diversified Realty Corporation
     (1) The undersigned hereby elects to purchase                       Warrant
Shares of Developers Diversified Realty Corporation pursuant to the terms of the
attached Warrant, and tenders herewith payment of the Exercise Price in full.
     (2) Please issue Common Stock representing said Warrant Shares in the name
of the undersigned or in such other name as specified below:

     
 

     (3) Mark all that apply:
     o Cash Payment [Payment enclosed in the amount of $                    .]
     o Cashless Exercise [Number of Warrant Shares exercised:
                    .]
     (4) The Common Stock should be delivered to the following brokerage
account:
 
 
 

              PURCHASER:
 
       
 
             
 
       
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    

12



--------------------------------------------------------------------------------



 



ASSIGNMENT FORM
(To assign the foregoing Warrant, execute this form and supply required
information. Do not use this form to exercise the Warrant).
     FOR VALUE RECEIVED,                                           hereby sells,
assigns, and transfers all of the rights of the undersigned under the attached
Warrant with respect to the Warrant Shares covered thereby set forth below,
unto:

         
Name:
       
 
 
 
   
 
       
Address:
       
 
 
 
   
 
       
 
 
 
   
 
       
 
 
 
   
 
       
 
 
 
   

Number of Warrant Shares assigned:                     
Dated:                                         ,                     

         
Holder’s Signature:
       
 
 
 
   
 
       
Holder’s Address:
       
 
 
 
   
 
       
 
 
 
   
 
       
 
 
 
   
 
       
 
 
 
   

Signature Guaranteed:
                                                            
NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company. Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.

13



--------------------------------------------------------------------------------



 



EXHIBIT B
Amendment to the Articles of Incorporation
     The Articles shall be amended by:
     1. Deleting the definition of “Initial Public Offering,” “Existing Holder”
and “Existing Holder Limit” from subsection (a) to the Article thereof numbered
“ARTICLE FOURTH,” Division B, Section 4 and either adding or replacing, as
applicable, the following definitions.
     “Effective Date” shall mean                                         , 2009.
     “Exempt Holder” shall mean, collectively, (i) Professor Werner Otto, his
wife Maren Otto and/or all descendants of Professor Werner Otto (illegitimate
descendants only if they have obtained the status of a legitimate descendant by
legitimation or adoption by Professor Werner Otto or one of his legitimate
descendants, or if they are children of a female legitimate descendant of
Professor Werner Otto), (ii) any trust or any family foundation that has
exclusively been established in favor of one or several of the individuals named
under (i) above, and (iii) any partnership, firm, corporation, association,
trust, unincorporated organization, joint venture, limited liability company or
other legal entity, in which the individuals or entities named under (i) and
(ii) hold (either directly or indirectly) more than 50% of the voting rights or
more than 50% of the equity capital of such any such partnership, firm,
corporation, association, trust, unincorporated organization, joint venture,
limited liability company or other legal entity.
     “Exempt Holder Limit” shall initially mean 29.8% of the outstanding Common
Shares of the Corporation, and after any adjustment pursuant to Section
(4)(i)(i) of this Division B of this Article FOURTH, shall mean such percentage
of the outstanding Common Shares as so adjusted.
     “Existing Holder” shall mean, collectively, Iris Wolstein and/or all
descendants of Iris Wolstein, including, without limitation, Scott A. Wolstein,
(ii) any trust or any family foundation that has exclusively been established in
favor of one or several of the individuals named under (i) above, and (iii) any
partnership, firm, corporation, association, trust, unincorporated organization,
joint venture, limited liability company or other legal entity, in which the
individuals or entities named under (i) and (ii) hold (either directly or
indirectly) more than 50% of the voting rights as well as more than 50% of the
equity capital of such any such partnership, firm, corporation, association,
trust, unincorporated organization, joint venture, limited liability company or
other legal entity.

 



--------------------------------------------------------------------------------



 



     “Existing Holder Limit” shall initially mean 5.1% of the outstanding Common
Shares of the Corporation, and after any adjustment pursuant to Section 4(i)(ii)
of this Division B of this Article FOURTH, shall mean such percentage of the
outstanding Common Shares as so adjusted.
     “Non-U.S. Person” shall mean a Person other than a U.S. Person.
     “Ownership Limit” shall initially mean 5.0% of the outstanding Common
Shares of the Corporation, and after any adjustment pursuant to Section (4)(j)
of this Division B of this Article FOURTH, shall mean such percentage of the
outstanding Common Shares as so adjusted.
     “REIT” shall mean a real estate investment trust within the meaning of
Section 856 of the Code.
     “U.S. Person” shall mean (i) a citizen or resident of the United States,
(ii) a partnership created or organized in the United States or under the laws
of the United States or any state therein (including the District of Columbia),
(iii) a corporation created or organized in the United States or under the laws
of the United States or any state therein (including the District of Columbia),
and (iv) any estate or trust (other than a foreign estate or foreign trust,
within the meaning of Section 7701(a)(31) of the Code).
               2. Deleting subsection (b) from the Article thereof numbered
“ARTICLE FOURTH,” Division B, Section 4 and replacing it in its entirety, as
follows:
    (b) Restrictions on Transfers.
     (i) Except as provided in Section 4(l) of this Division B of this
Article FOURTH, (A) no Person (other than the Exempt Holder and the Existing
Holder) shall Beneficially Own Common Shares in excess of the Ownership Limit,
(B) the Exempt Holder shall not Beneficially Own Common Shares in excess of the
Exempt Holder Limit and (C) the Existing Holder shall not Beneficially Own
Common Shares in excess of the Existing Holder Limit.
     (ii) Except as provided in Section 4(l) of this Division B of this
Article FOURTH, any Transfer that, if

2



--------------------------------------------------------------------------------



 



effective, would result in any Person (other than the Exempt Holder or the
Existing Holder) Beneficially Owning Common Shares in excess of the Ownership
Limit shall be void ab initio as to the Transfer of such Common Shares which
would be otherwise Beneficially Owned by such Person in excess of the Ownership
Limit, and the intended transferee shall acquire no rights in such Common
Shares.
     (iii) Except as provided in Section 4(l) of this Division B of this
Article FOURTH, any Transfer that, if effective, would result in the Exempt
Holder Beneficially Owning Common Shares in excess of the Exempt Holder Limit
shall be void ab initio as to the Transfer of such Common Shares which would be
otherwise Beneficially Owned by the Exempt Holder in excess of the Exempt Holder
Limit, and the Exempt Holder shall acquire no rights in such Common Shares.
     (iv) Except as provided in Section 4(l) of this Division B of this
Article FOURTH, any Transfer that, if effective, would result in the Existing
Holder Beneficially Owning Common Shares in excess of the Existing Holder Limit
shall be void ab initio as to the Transfer of such Common Shares which would be
otherwise Beneficially Owned by the Existing Holder in excess of the Existing
Holder Limit, and the Existing Holder shall acquire no rights in such Common
Shares.
     (v) Except as provided in Section 4(l) of this Division B of this
Article FOURTH, any Transfer that, if effective, would result in any Person
Constructively Owning Common Shares in excess of the Related Party Limit shall
be void ab initio as to the Transfer of such Common Shares which would be
otherwise Constructively Owned by such Person in excess of such amount, and the
intended transferee shall acquire no rights in such Common Shares.
     (vi) Except as provided in Section 4(l) of this Division B of this
Article FOURTH, any Transfer that, if effective, would result in the Common
Shares being beneficially owned by less than 100 Persons (determined without
reference to any rules of attribution) shall be void ab initio as to the
Transfer of such Common Shares which would be otherwise beneficially owned by
the transferee, and the intended transferee shall acquire no rights in such
Common Shares.

3



--------------------------------------------------------------------------------



 



     (vii) Any Transfer that, if effective, would result in the Corporation
being “closely held” within the meaning of Section 856(h) of the Code shall be
void ab initio as to the Transfer of the Common Shares which would cause the
Corporation to be “closely held” within the meaning of Section 856(h) of the
Code, and the intended transferee shall acquire no rights in such Common Shares.
     (viii) No Person shall acquire Beneficial Ownership of any Common Shares
after the Effective Date if, as a result of such acquisition of Beneficial
Ownership, the fair market value of the Common Shares owned directly and
indirectly by Non-U.S. Persons for purposes of Section 897(h)(4)(B) of the Code
would comprise 49% or more of the fair market value of the issued and
outstanding Common Shares.
            3. Deleting subsection (f) from the Article thereof numbered
“ARTICLE FOURTH,” Division B, Section 4 and replacing it in its entirety, as
follows:
     (f) Owners Required to Provide Information.
     (i) Every Beneficial Owner of more than 5.0% (or such other percentage
provided in the regulations promulgated pursuant to the Code) of the outstanding
Common Shares of the Corporation shall, within 30 days after January 1 of each
year, give written notice to the Corporation stating the name and address of
such Beneficial Owner, the number of shares Beneficially Owned, and description
of how such shares are held. Each such Beneficial Owner shall provide to the
Corporation such additional information as the Corporation may request in order
to determine the effect, if any, of such Beneficial Ownership on the
Corporation’s status as a REIT.
     (ii) Each Person who is a Beneficial Owner or Constructive Owner of Common
Shares and each Person (including the shareholder of record) who is holding
Common Shares for a Beneficial Owner or Constructive Owner shall provide to the
Corporation such information that the Corporation may request, in good faith, in
order to determine the Corporation’s status as a REIT.

4



--------------------------------------------------------------------------------



 



     (iii) Each Person who is a Beneficial or Constructive Owner of Common
Shares and each Person (including the shareholder of record) who is holding
Common Shares for a Beneficial or Constructive Owner shall provide to the
Corporation such information as the Corporation may require, in good faith, in
order to determine the Trust’s status as a REIT or a “domestically controlled
qualified investment entity” (within the meaning of Section 897(h)(4)(B) of the
Code) and to comply with the requirements of any taxing authority or to
determine such compliance.
             4. Deleting subsections (i), (j) and (k) from the Article thereof
numbered “ARTICLE FOURTH,” Division B, Section 4 and replacing them in their
entirety, as follows:
     (i) Modification of Exempt Holder Limit and Existing Holder Limit.
(i) Subject to the limitations provided in Section 4(k) of this Division B of
this Article FOURTH, the Board of Directors may reduce the Exempt Holder Limit
if: (A) based on the annual written notice delivered to the Corporation pursuant
to Section 4(f)(i) of this Division B of this Article FOURTH, the Beneficial
Ownership of the Exempt Holder is less than 17.5% of the outstanding Common
Shares, then the Board of Directors may reduce the Exempt Holder Limit to 17.5%;
(B) based on the annual written notice delivered to the Corporation pursuant to
Section 4(f)(i) of this Division B of this Article FOURTH, the Beneficial
Ownership of the Exempt Holder is 7.5% or less of the outstanding Common Shares,
then the Board of Directors may reduce the Exempt Holder Limit to 7.5%; or
(C) after the Exempt Holder Limit has been reduced to 7.5%, the Board of
Directors may further reduce the Exempt Holder Limit to reflect the Beneficial
Ownership of the Exempt Holder as set forth on the annual written notice
delivered to the Corporation pursuant to Section 4(f)(i) of this Division B of
this Article FOURTH.
(ii) Subject to the limitations provided in Section 4(k) of this Division B of
this Article FOURTH, the Board of Directors may increase the Existing Holder
Limit if the Board of Directors

5



--------------------------------------------------------------------------------



 



reduces the Exempt Holder Limit pursuant to Section 4(i)(i) of this Division B
of this Article FOURTH.
(j) Modification of Ownership Limit. Subject to the limitations provided in
Section 4(k) of this Division B of this Article FOURTH, the Board of Directors
may from time to time increase the Ownership Limit.
     (k) Limitations on Modifications. Notwithstanding any other provision of
this Division B of this Article FOURTH:
     (i) Neither the Ownership Limit nor the Existing Holder Limit may be
increased if, after giving effect to such increase, five Beneficial Owners of
Common Shares (including the Exempt Holder and the Existing Holder) could
Beneficially Own, in the aggregate, more than 49.9% of the outstanding Common
Shares.
     (ii) Prior to the modification of any Exempt Holder Limit, Existing Holder
Limit or Ownership Limit pursuant to Section 4(i) or Section 4(j) of this
Division B of this Article FOURTH, the Board of Directors of the Corporation may
require such opinions of counsel, affidavits, undertakings or agreements as it
may deem necessary or advisable in order to determine or ensure the
Corporation’s status as a REIT.
     (iii) The Exempt Holder Limit shall not be reduced to a percentage which is
less than the Ownership Limit.
     (iv) The Related Party Limit may not be increased to a percentage which is
greater than 9.8%.
            5. Deleting subsection (l) from the Article thereof numbered
“ARTICLE FOURTH,” Division B, Section 4 and replacing it in its entirety, as
follows:
     (l) Exceptions.
     (i) The Board of Directors, with a ruling from the Internal Revenue Service
or an opinion of counsel, may exempt a Person from the Ownership Limit, the
Exempt Holder Limit or the Existing Holder Limit, as the case may be, if such
Person is not an individual for purposes of Section 542(a)(2) of the Code and
the Board of Directors obtains such representations and undertakings from such
Person as are reasonably necessary to ascertain that no

6



--------------------------------------------------------------------------------



 



individual’s Beneficial Ownership of such Common Shares will violate the
Ownership Limit, the Exempt Holder Limit or the Existing Holder Limit, as the
case may be, and agrees that any violation or attempted violation will result in
such Common Shares in excess of the Ownership Limit, the Exempt Holder Limit or
the Existing Holder Limit, as applicable, being deemed to be Excess Shares and
subject to repurchase by the Corporation as set forth in Section 4(d) of this
Division B of this Article FOURTH.
     (ii) The Board of Directors, with a ruling from the Internal Revenue
Service or an opinion of counsel, may exempt a Person from the limitation on
such Person Constructively Owning Common Shares in excess of the Related Party
Limit if such Person does not own and represents that it will not own, directly
or constructively (by virtue of the application of Section 318 of the Code, as
modified by Section 856(d)(5) of the Code), more than a 9.9% interest (as set
forth in Section 8 56(d)(2)(B) in a tenant of any real property owned or leased
by the Corporation, and the Corporation obtains such representations and
undertakings from such Person as are reasonably necessary to ascertain this fact
and agrees that any violation or attempted violation will result in such Common
Shares in excess of 9.8% being deemed to be Excess Shares and subject to
repurchase by the Corporation as set forth in Section 4(d) of this Division B of
this Article FOURTH.
     (iii) The Board of Directors may exempt the Exempt Holder, and any Person
who would Constructively Own Common Shares Constructively Owned by the Exempt
Holder, from the limitation on the Exempt Holder (or such other Person who would
Constructively Own Common Shares Constructively Owned by the Exempt Holder)
Constructively Owning Common Shares in excess of the Related Party Limit in its
sole discretion based on the facts and circumstances existing at the time of
such proposed exemption and the information provided by the Exempt Holder,
including, without limitation, information regarding a tenant of any real
property owned or leased by the Corporation, of which tenant the Exempt Holder
(or such other Person who would Constructively Own Common Shares Constructively
Owned by the Exempt Holder) owns, directly or constructively (by virtue of the
application of Section 318 of the Code, as modified by Section 856(d)(5) of the
Code), more than a 9.9% interest

7



--------------------------------------------------------------------------------



 



(as set forth in Section  856(d)(2)(B) of the Code). As a condition to the
granting of any such exemption, the Corporation may require that the Exempt
Holder provide representations and undertakings as are reasonably necessary to
ascertain information regarding the ownership by the Exempt Holder (or such
other Person who would Constructively Own Common Shares Constructively Owned by
the Exempt Holder) of any interest in a tenant of any real property owned or
leased by the Corporation and may impose conditions upon any such exemption as
the Board of Directors deems necessary or advisable in order to determine or
ensure the Corporation’s status as a REIT, including that any exemption may
terminate upon any violation or attempted violation of any such representations,
undertakings, conditions or other terms of any agreement between the Company and
the Exempt Holder. If, upon any termination of an exemption granted under this
Section  4(l)(iii) of this Division B of this Article FOURTH, the Exempt Holder
(or such other Person who would Constructively Own Common Shares Constructively
Owned by the Exempt Holder) would Constructively Own Common Shares in excess of
the Related Party Limit, then the number of Common Shares actually owned by the
Exempt Holder (and such other Person who would Constructively Own Common Shares
Constructively Owned by the Exempt Holder) in excess of the Related Party Limit
will be being deemed to be Excess Shares and subject to repurchase by the
Corporation as set forth in Section 4(d) of this Division B of this
Article FOURTH such that the Exempt Holder (and such other Person who would
Constructively Own Common Shares Constructively Owned by the Exempt Holder) will
not Constructively Own Common Shares in excess of the Related Party Limit.
     (iv) The Exempt Holder will not be deemed to have violated the Exempt
Holder Limit if the Exempt Holder’s Beneficial Ownership in excess of the Exempt
Holder Limit is solely the result of (A) a stock dividend, stock split or
similar transaction effected by the Corporation in which all holders of Common
Shares are treated equally or (B) a reduction in the number of Common Shares
outstanding, unless and until, in case of either clause (A) or (B) above, such
time as the Exempt Holder thereafter becomes the Beneficial Owner of any
additional Common Shares (other than as a result of a stock dividend, stock
split or similar transaction effected by the Corporation in which all holders of
Common Shares are

8



--------------------------------------------------------------------------------



 



treated equally). In addition, the Board of Directors may exempt the Exempt
Holder from the Exempt Holder Limit should it determine that the Beneficial
Ownership of the Exempt Holder does not result in the Corporation being “closely
held” within the meaning of Section 856(h) of the Code; provided, however, that
notwithstanding the foregoing, this paragraph (iv) shall not be interpreted as a
waiver of, or exemption from, the restriction in Section 4(b)(vi).
             6. Deleting Section 5 of the Article thereof numbered “ARTICLE
FOURTH,” Division B and replacing it in its entirety, as follows:
     Section 5. Legend. Each certificate for Common Shares shall bear the
following legend:
     “The Common Shares represented by this certificate are subject to
restrictions on transfer for the purpose of the Corporation’s maintenance of its
status as a Real Estate Investment Trust under the Internal Revenue Code of
1986, as amended. Subject to certain provisions of the Corporation’s Articles of
Incorporation, no Person may Beneficially Own Common Shares in excess of 5.0% of
the outstanding Common Shares of the Corporation (unless such Person is an
Exempt Holder or an Existing Holder), no Person may Constructively Own Common
Shares in excess of 9.8% of the outstanding Common Shares of the Corporation and
no Person may acquire Beneficial Ownership of any Common Shares after the
Effective Date if, as a result of such acquisition, the fair market value of the
Shares owned directly and indirectly by Non-U.S. Persons would comprise more
than 49% of the fair market value of the issued and outstanding Common Shares.
Any Person who attempts to Beneficially Own or Constructively Own Common Shares
in excess of the above limitations must immediately notify the Corporation. All
capitalized items in this legend have the meanings defined in the Corporation’s
Articles of Incorporation, a copy of which, including the restrictions on
transfer, will be sent without charge to each shareholder who so requests. If
the restrictions on transfer are violated, certain of the Common Shares
represented may be subject to repurchase by the Corporation on the terms and
conditions set forth in the Corporation’s Articles of Incorporation.”

9



--------------------------------------------------------------------------------



 



EXHIBIT C
Amendment to the Code of Regulations
The full text of Section 1 of Article II of the Code of Regulations, as it is
proposed to be amended, is set forth below, marked to show changes from the
current provision contained in the Code of Regulations
Section 1. Number of Directors. Until changed in accordance with the provisions
of this section, the number of directors of the Corporation, none of whom need
be shareholders, shall be seven (7). The number of directors may be fixed or
changed, but in no case shall the number be fewer than three (3) or more than
fifteen (15), at any annual meeting or at any special meeting called for that
purpose by the affirmative vote of the holders of shares entitling them to
exercise a majority of the voting power of the Corporation on such proposal. In
addition to the authority of the shareholders to fix or change the number of
directors as described above, the directors of the Corporation may fix or change
the number of directors by a majority vote of the directors then in office and
may fill any vacancy that is created by an increase in the number of directors.
Notwithstanding the foregoing, the aggregate number of members of the Board of
Directors shall automatically increase by the number of directors elected
pursuant to Section 5(b) of Item 1, Section 5(b) of Item II, Section 5(b) of
Item III, Section 5(b) of Item IV, Section 5(b) of Item V, Section 5(b) of
Item VI, Section 5(b) of Item VII, Section 5(b) of Item VIII, Section 5(b) of
Item IX, Section 5(b) of Item X, Section 5(b) of Item XI and/or Section 5(b) of
Item XII of Division A of Article FOURTH of the Amended and Restated Articles of
Incorporation of the Corporation, as amended, such directors to be elected and
hold office in accordance with such provisions of the Amended and Restated
Articles of Incorporation of the Corporation, as amended, notwithstanding any
other provision of this Code of Regulations.

 



--------------------------------------------------------------------------------



 



EXHIBIT D
WAIVER AGREEMENT
     THIS WAIVER AGREEMENT (this “Agreement”) is made and entered into as of
[___], 2009, by and among Mr. Alexander Otto (the “Purchaser”) and Developers
Diversified Realty Corporation (the “Company”).
RECITALS
     A. WHEREAS, on February 23, 2009, the Purchaser and the Company entered
into a Stock Purchase Agreement (the “Stock Purchase Agreement”), which provides
for the purchase and sale of those certain shares of the Company as defined
therein;
     B. WHEREAS, as an inducement to enter into the Stock Purchase Agreement,
and as one of the conditions to the consummation of the transactions
contemplated by the Stock Purchase Agreement, the parties agreed to enter into a
waiver agreement relating to a waiver of the Related Party Limit (as defined
below);
     C. WHEREAS, the number of shares to be purchased by the Purchaser pursuant
to the Stock Purchase Agreement and owned by the Purchaser as of the date hereof
would exceed the Related Party Limit;
     D. WHEREAS, the Board of Directors of the Company (the “Board”) has agreed
to waive application of the Related Party Limit (as defined below) on the terms
and conditions set forth below; and
     E. WHEREAS, the purpose of this Agreement is to set forth the parties’
agreements and respective obligations regarding the waiver of the Related Party
Limit.
     Unless otherwise provided, all capitalized terms shall have the meaning
ascribed to them in Section 1.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
     1. Definitions. For purposes of this Agreement:
     (a) “Articles” means the Second Amended and Restated Articles of
Incorporation of the Company, as amended, attached hereto as Exhibit A.
     (b) “Business Days” means any day on which national banks are open for
business in the City of New York.
     (c) “Code” means the United States Internal Revenue Code of 1986, as
amended.

1



--------------------------------------------------------------------------------



 



     (d) “Common Shares” has the meaning set forth in the Articles.
     (e) “Constructive Ownership” has the meaning set forth in Section 4(b) of
Division B of the Articles.
     (f) “Exempt Holder” has the meaning set forth in Section 4(a) of Division B
of the Articles.
     (g) “Person” has the meaning set forth in Section 4(a) of Division B of the
Articles.
     (h) “Related Party Limit” has the meaning set forth in Section 4a) of
Division B of the Articles.
     2. Purchaser Representations and Agreements.
     (a) As of the date hereof, the Purchaser represents that none of (i) the
Purchaser, (ii) any Person who is listed in the definition of Exempt Holder in
the Articles (each a “Member”), or (iii) any Person who Constructively Owns
Common Shares in excess of the Related Party Limit as a result of Constructively
Owning Common Shares Constructively Owned by the Purchaser or a Member (Persons
described in clauses (i), (ii), and (iii) being collectively referred to herein
as the “Owners”), Constructively Owns 10% or more of any interest described in
Section 856(d)(2)(B) of the Code (an such interest described in
Section 856(d)(2)(B) being referred to herein as a “Relevant Equity Interest”)
of any Person that is (A) a tenant of the Company, a tenant of any entity the
income of which is included in the determination of the Company’s REIT taxable
income, or a tenant of any real estate investment trust in which the Company
owns a Relevant Equity Interest of at least 10% and (B) listed on Schedule 1
hereto (the “Original Tenant Schedule”). Each tenant listed in the Original
Tenant Schedule or any updates of the Original Tenant Schedule (collectively and
individually, such updated schedules and the Original Tenant Schedules are
referred to herein as a “Tenant Schedule”) shall be referred to herein as a
(“Disclosed Tenant”). Each tenant identified as an owned tenant on Schedule 1 is
referred to herein as an (“Owned Tenant”).
     (b) At the end of each calendar quarter of the Company, the Company shall
provide the Purchaser an updated Tenant Schedule. The Purchaser, within twenty
Business Days of receipt of an updated Tenant Schedule, shall inform the Company
of any tenant on such updated Tenant Schedule in which any Owner Constructively
Owns a Relevant Equity Interest of at least 10%. If the Purchaser informs the
Company of any such tenant, such tenant shall also be considered an Owned Tenant
(i) if such tenant appeared on such updated Tenant Schedule for the first time
(i.e., the tenant was not listed on the Original Tenant Schedule, a previous
updated Tenant Schedule or on a notice of new tenants under the procedure set
forth in Section 2(c)) or (ii) with respect to leases entered into with such
tenant after such tenant has been identified by the Purchaser.
     (c) The Company will notify the Purchaser from time to time of material
(individually or in the aggregate) prospective leases with tenants not
previously identified as Disclosed Tenants (including tenants of properties the
Company is considering

2



--------------------------------------------------------------------------------



 



acquiring, directly or indirectly). The Purchaser, within five Business Days of
receipt of such notice, shall inform the Company of any such tenant in which any
Owner Constructively Owns a Relevant Equity Interest of at least 10% (an
“Identified Tenant”). If the Company executes a lease with such Identified
Tenant, such tenant shall be considered an Owned Tenant. If the Purchaser does
not inform the Company that such tenant is an Identified Tenant within five
Business Days of receiving notice and if the Company executes a lease with such
tenant, the Company shall notify the Purchaser of such lease and such tenant
will thereafter be considered a Disclosed Tenant. If the Company enters into a
lease with a tenant not previously identified as a Disclosed Tenant without
notifying Purchaser in accordance with this Section 2(c) and if any Owner
Constructively Owns a Relevant Equity Interest of at least 10% in such tenant,
such tenant shall be considered an Owned Tenant.
     (d) The Purchaser agrees not to take any action to acquire, and to cause
Owners under his control not to take any action to acquire, Constructive
Ownership of 10% or more of the Relevant Equity Interest of Disclosed Tenants.
The Purchaser will make reasonable efforts to share the Tenant Schedules with
Owners not under his control and to advise them not to acquire Constructive
Ownership of Relevant Equity Interests in Disclosed Tenants and to advise the
Purchaser of any such acquisitions. If the Purchaser determines that any Owner
has acquired Constructive Ownership of 10% or more of the Relevant Equity
Interests of a Disclosed Tenant, the Purchaser shall inform the Company as soon
as reasonably possible, but in no event more than five Business Days after such
discovery. Such a tenant shall be treated as an Owned Tenant only with respect
to leases entered into after the Purchaser informs the Company of such
ownership.
     (e) By the 15th day of each of January, April, July, and October, the
Company shall provide the Purchaser a projection of gross income of the Company
(as determined for purposes of Sections 856(c)(2) and 856(c)(3) of the Code) for
that calendar year (“Projected Gross Income”). The Purchaser agrees that if
(i) an Owner is a Constructive Owner of 10% or more of the Relevant Equity
Interests of a Disclosed Tenant that is not an Owned Tenant and (ii) at such
time projected rents (as determined for purposes of Sections 856(c)(2) of the
Code) for the calendar year from Disclosed Tenants in which any Owner
Constructively Owns a Relevant Equity Interest of at least 10% (“Related Tenant
Rents”) (the date on which both conditions (i) and (ii) are satisfied shall
constitute the “Default Event”) would exceed 1.0% of Projected Gross Income as
set forth on the most recent projections existing on the Relevant Date, (as
hereinafter defined), the waivers granted pursuant to Section 3 shall be
terminated as of the date immediately prior to the date of the Default Event
(the “Relevant Date”) with all resulting consequences under the Articles;
provided, however, that Related Tenant Rents do not include rents from Owned
Tenants.
     (f) The Purchaser and the Company hereby agree to use their best efforts to
mutually implement updated procedures mutually agreed upon to make the
procedures for ensuring satisfaction by the Company and any real estate
investment trust described in Section 2(a)(A) of Sections 856(c)(2) and
856(c)(3) of the Code more effective.
     3. Company Agreements.

3



--------------------------------------------------------------------------------



 



     The Board has granted waivers from the Related Party Limit to the Owners in
excess of the Related Party Limit pursuant to its authority provided in
Section 4(l)(iii) of Division B of the Articles. A copy of the Board resolution
granting such waiver is attached as Exhibit B hereto.
     4. Miscellaneous.
     (a) Survival. The representations, warranties, and agreements of the
Company and the Purchaser contained in this Agreement shall survive delivery of
this Agreement and shall remain in full force and effect, regardless of any
investigation made by or on behalf of them or any person controlling them.
     (b) Entire Agreement. This Agreement constitutes the entire agreement among
the parties to this Agreement and supersedes all other prior agreements and
understandings, both written and oral, between the parties with respect to the
subject matter hereof.
     (c) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, regardless of the laws that
might otherwise govern under applicable principles of conflicts of law thereof.
     (d) Assignment and Successors. This Agreement and all of the provisions
hereof shall be binding upon and inure to the benefit of the parties hereto and
their respective successors and permitted assigns, provided that except as
otherwise specifically provided herein, neither this Agreement nor any of the
rights, interests or obligations of the parties hereto may be assigned by any
party hereto without prior written consent of the other party hereto. The
Purchaser may assign his rights and obligations under this Agreement to any
Exempt Holder to whom he has transferred actual ownership of his Common Shares;
provided, however that Purchaser shall not be relieved of his obligations under
the first two sentences of Section 2(d) under this Agreement by any such
assignment.
     (e) Termination. This Agreement shall terminate on the date upon which the
waiver granted pursuant to Section 3 terminates pursuant to Section 2.2(d).
     (f) No Third Party Rights. Nothing in this Agreement, express or implied,
is intended to or shall confer upon any Person (other than the parties hereto)
any right, benefit or remedy of any nature whatsoever under or by reason of this
Agreement.
     (g) Cooperation. The Company agrees to cooperate fully with the Purchaser
and to execute and deliver such further documents, certificates, agreements and
instruments and to take such other actions as may be reasonably requested by the
Purchaser to carry out the intent and purpose of this Agreement.
     (h) Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.

4



--------------------------------------------------------------------------------



 



     (j) Notices. All notices, requests, demands, and other communications
hereunder shall be in writing (which shall include communications by facsimile)
and shall be delivered (a) in person or by courier or overnight service, or
(b) by facsimile transmission, as follows:
     If to the Company:
3300 Enterprise Parkway
Beachwood, Ohio 44122
Attention: Chief Executive Officer
Telephone: (216) 755-5500
E-mail: SWolstein@ddr.com
     with a copy (which shall not constitute notice) to:
3300 Enterprise Parkway
Beachwood, Ohio 44122
Attention: General Counsel
Telephone: (216) 755-5500
E-mail: DWeiss@ddr.com
Jones Day
North Point
901 Lakeside Avenue
Cleveland, Ohio 44114
Attention: Michael J. Solecki
Telephone: (216) 586-7103
E-mail: mjsolecki@jonesday.com
     If to the Purchaser:
KG CURA Vermögensverwaltung G.m.b.H. & Co.
Wandsbeker Str. 3-7
D-22179 Hamburg
Germany
Attention: Mr. Wilhelm
Telephone: 0049 40 6461 1286
E-mail: wilhelm@kgcura.de
     with a copy (which shall not constitute notice) to:
Alston & Bird LLP
90 Park Avenue
New York, NY 10016
Attention: Mark F. McElreath
Telephone: (212) 210-9595
E-mail: mark.mcelreath@alston.com

5



--------------------------------------------------------------------------------



 



     or to such other address as the parties hereto may designate in writing to
the other in accordance with this Section 4(i). Any Party may change the address
to which notices are to be sent by giving written notice of such change of
address to the other parties in the manner above provided for giving notice. If
delivered personally or by courier, the date on which the notice, request,
instruction or document is delivered shall be the date on which such delivery is
made and if delivered by facsimile transmission or mail as aforesaid, the date
on which such notice, request, instruction or document is received shall be the
date of delivery.
     (k) Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed an original and all of which shall constitute one
and the same instrument, and shall become effective when counterparts have been
signed by each of the parties and delivered to the other parties; it being
understood that all parties need not sign the same counterpart.
     (l) Headings. The headings contained in this Agreement are for the
convenience of reference only, shall not be deemed to be a part of this
Agreement and shall not be referred to in connection with the construction or
interpretation of this Agreement.
[Signatures on following page]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

            DEVELOPERS DIVERSIFIED REALTY
CORPORATION
      By:         Name:           Title:          

            MR. ALEXANDER OTTO
                       

7



--------------------------------------------------------------------------------



 



Exhibit E

     
[Purchaser]
   
 
   
[Address]
   
 
   
 
         
 
   
 
         
 
   
 
         

[______], 2009

Re:   Common Shares of Developers Diversified Realty Corporation

Ladies and Gentlemen:
     We have acted as counsel for Developers Diversified Realty Corporation, an
Ohio corporation (the “Company”), in connection with purchase from the Company
by [Investor] (the “Purchaser”) of [number of shares to be sold at closing to be
provided] common shares (the “Shares”), $0.10 par value per share, of the
Company to be offered by the Company pursuant to the Stock Purchase Agreement,
dated as of February ___, 2009 (the “Stock Purchase Agreement”) by and between
the Company and the Purchaser. Except as otherwise defined herein, terms used in
this letter but not otherwise defined herein are used as defined in Stock
Purchase Agreement. This letter is furnished to the Purchaser pursuant to
Section 7.13 of the Stock Purchase Agreement.
     In connection with the opinions and views expressed herein, we have
examined such documents, records and matters of law as we have deemed relevant
or necessary for purposes of such opinions and views. Based on the foregoing,
and subject to the further limitations, qualifications and assumptions set forth
herein, we are of the opinion that:

1.   The Company is a corporation existing and in good standing under the laws
of the State of Ohio, with the corporate power and authority to conduct its
business and to own or lease its properties as described in the Prospectus,
dated December 4, 2006 (the “Base Prospectus”, as supplemented by the Prospectus
Supplement, dated February [___], 2009 (the “Prospectus Supplement,” and
together with the Base Prospectus, the “Prospectus”). The Company is qualified
to do business and is in good standing as a foreign corporation in each
jurisdiction and as of the dates listed for the Company on Exhibit A attached
hereto.   2.   Each of JDN QRS LLC, DDR PR Ventures II LLC, DDR PR Ventures LLC,
S.E. and DDR IRR Acquisition LLC (together with TRT DDR Venture I General
Partnership, the “Significant Subsidiaries”) is a limited liability company
existing and in good standing under the laws of the State of Delaware. TRT DDR
Venture I General Partnership is a general partnership existing and in good
standing under the laws of the State of Delaware. Each of the Significant
Subsidiaries is qualified to do business

 



--------------------------------------------------------------------------------



 



Page 2

    and is in good standing as a foreign limited liability company or general
partnership, as applicable, in each jurisdiction and as of the dates listed for
such Significant Subsidiary on Exhibit A attached hereto.   3.   The Company has
an authorized equity capitalization as set forth under the captions “Description
of Preferred Shares — Capitalization” and “Description of Common Shares —
Capitalization” in the Prospectus Supplement.   4.   The Shares have been
authorized by all necessary corporate action of the Company and, when issued and
delivered pursuant to the Stock Purchase Agreement against payment of the
consideration therefor as provided therein, will be validly issued, fully paid
and nonassessable.   5.   Each of the Stock Purchase Agreement, the Investor
Rights Agreement, the Waiver Agreement, the Tax Agreement and the Warrant issued
on the date hereof (collectively, the “Transaction Documents”) has been
authorized by all necessary corporate action of, and has been executed and
delivered by, the Company and constitutes a valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms.   6.   No
consent, approval, authorization or order of, or filing with, any governmental
agency or body or any court is required in connection with the execution,
delivery or performance of the Transaction Documents by the Company, or in
connection with the issuance and sale of the Shares by the Company to the
Purchaser, except (i) for the registration of the sale of the Shares by the
Company under the Securities Act and the rules and regulations thereunder, (ii)
for the registration of the resale of the Shares by the Purchaser or its
permitted tranferees under the Securities Act and the rules and regulations
thereunder, (iii) periodic and other reporting requirements under the Exchange
Act and the rules and regulations thereunder, (iii) as may be required under
state securities or “blue sky” laws, (iv) for the filing of the amendments to
the Company’s Second Amended and Restated Articles of Incorporation with the
Ohio Secretary of State pursuant to the terms and conditions of the Stock
Purchase Agreement or (v) as required by the Section 7A of the Clayton Act, as
added by Title II of the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended, and the rules and regulations promulgated thereunder.   7.   The
execution, delivery and performance of the Transaction Documents by the Company,
the issuance and sale of the Shares by the Company and the compliance with the
terms and provisions of the Stock Purchase Agreement by the Company will not
violate any law or regulation that, in our experience, is generally applicable
to transactions of this type, or any order or decree of any court, arbitrator or
governmental agency that is binding upon the Company or its property or violate
or result in a default under any of the terms and provisions of the Second
Amended and Restated Articles of Incorporation of the Company or the Amended
Code of Regulations of the Company or any agreement to which the Company is a
party or bound (this opinion being limited (i) to those orders and decrees
identified on Exhibit B attached hereto and to those agreements identified on
Exhibit C attached hereto and (ii) in that we express no opinion with respect to
any violation (a) not readily ascertainable from the face of any such order,
decree or agreement, (b) arising under

-2-



--------------------------------------------------------------------------------



 



Page 3

    or based upon any cross default provision insofar as it relates to a default
under an agreement not identified on Exhibit C attached hereto or (c) arising as
a result of any violation of any agreement or covenant by failure to comply with
any financial or numerical requirement requiring computation).   8.   The
holders of common shares, $0.10 par value per share, of the Company are not
entitled to any statutory pre-emptive rights pursuant to Title XVII,
Chapter 1701 of the Ohio Revised Code, the Second Amended and Restated Articles
of Incorporation of the Company or the Amended Code of Regulations of the
Company or, to our knowledge, contractual pre-emptive rights (this opinion being
limited to those agreements identified on Exhibit C attached hereto.   9.   The
Company is not required to register as an “investment company,” as such term is
defined in the Investment Company Act of 1940.

     The Registration Statement on Form S-3 filed by the Company with the
Securities and Exchange Commission (the “Commission”) on December 4, 2006
(Registration No. 333-139118) (the “Registration Statement”) has become
effective under the Securities Act, and, to our knowledge, no stop order
suspending the effectiveness of the Registration Statement has been issued and
no proceedings for that purpose are pending or threatened by the Commission.
     The opinions and views set forth above are subject to the following
limitations, qualifications and assumptions:
     We have assumed, for purposes of the opinions and views expressed herein,
the legal capacity of all natural persons executing documents, the genuineness
of all signatures, the authenticity of original and certified documents and the
conformity to original or certified copies of all documents submitted to us as
conformed or reproduction copies. For the purposes of the opinions and views
expressed herein, we also have assumed that the Purchaser has authorized,
executed and delivered the documents to which the Purchaser is a party and that
each of such documents is the valid, binding and enforceable obligation of the
Purchaser.
     As to facts material to the opinions and assumptions expressed herein, we
have, with your consent, relied upon written statements and representations of
officers and other representatives of the Company and others, including the
representations and warranties of the Company in the Stock Purchase Agreement.
We have not independently verified such matters.
     The opinions expressed in paragraphs 1 and 2 above with respect to the
existence and/or good standing, as the case may be, of the Company and the
entities referred to therein, are based solely on certificates of public
officials as to factual matters or legal conclusions set forth therein.
     With respect to our opinions in paragraph 4, we have assumed that (i) the
resolutions authorizing the Company to issue and deliver and sell the Shares
pursuant to the Stock Purchase Agreement will be in full force and effect at all
times at which the Shares are issued or delivered or sold by the Company, and
the Company will take no action

-3-



--------------------------------------------------------------------------------



 



Page 4
inconsistent with such resolutions and (ii) each issuance of Shares by the
Company under the Stock Purchase Agreement will be approved by the Board of
Directors of the Company or an authorized committee of the Board of Directors.
     Our opinions set forth in paragraph 5 above with respect to the
enforceability of the documents referred to in such opinions are subject to
(i) bankruptcy, insolvency, reorganization, fraudulent transfer and fraudulent
conveyance, voidable preference, moratorium or other similar laws, and related
regulations and judicial doctrines from time to time in effect, relating to or
affecting creditors’ rights and remedies generally; (ii) the effect of general
principles of equity, whether enforcement is considered in a proceeding in
equity or at law (including the possible unavailability of specific performance
or injunctive relief), concepts of materiality, good faith and fair dealing and
the discretion of the court before which any proceeding may be brought;
(iii) the qualification that we express no opinion as to the validity, binding
effect or enforceability of any provision in any document or security relating
to indemnification, contribution or exculpation that may be violative of the
public policy underlying any law, rule or regulation (including any federal or
state securities law, rule or regulation); and (iv) the qualification that to
the extent any opinion relates to the enforceability of the choice of New York
law and choice of New York forum provisions of the documents or securities
referred to therein, our opinion is rendered in reliance upon N.Y. Gen. Oblig.
Law §§ 5-1401, 5-1402 (McKinney 2001, Supp. 2009) and N.Y. C.P.L.R. 327(b)
(McKinney 2001, Supp. 2009), and that such enforceability may be limited by
public policy considerations.
     With respect to our opinions in paragraph 7, we express no opinion as to
state securities or “blue sky” laws.
     The statements above with respect to the effectiveness of the Registration
Statement under the Securities Act and no stop order suspending the
effectiveness of the Registration Statement having been issued and no
proceedings for that purpose being pending or threatened by the Commission are
based solely on telephone conversations involving lawyers in our firm actively
engaged in our representation of the Company in this matter and members of the
staff of the Commission, and such statements are made as of the time of such
conversations.
     The opinions and views expressed herein are limited to (i) the federal laws
of the United States of America, (ii) the laws of the State of Ohio, (iii) the
laws of the State of New York, (iv) the Delaware Limited Liability Company Act
and (v) the Delaware Revised Uniform Partnership Act, in each case as currently
in effect, and we express no opinion or view as to the effect of the laws of any
other jurisdiction on the opinions and views expressed herein.
     This letter is furnished by us to you solely for your benefit and solely in
your capacity as Purchaser in connection with the execution and delivery of the
Stock Purchase Agreement, upon the understanding that we are not hereby assuming
any professional responsibility to any other person whatsoever, and that this
letter is not to be used, circulated, quoted or otherwise referred to for any
other purpose.
Very truly yours,

-4-



--------------------------------------------------------------------------------



 



Exhibit F
_________, 2009
[Purchaser]
[address]
Ladies and Gentlemen:
     We have acted as counsel for Developers Diversified Realty Corporation, an
Ohio corporation (the “Company”), in connection with the purchase from the
Company by [Investor] (the “Purchaser”) of [___] common shares (the “Shares”),
$0.10 par value per share, of the Company pursuant to the Stock Purchase
Agreement, dated as of [___], 2009 (the “Stock Purchase Agreement”) by and
between the Company and the Purchaser. Except as otherwise defined herein, terms
used in this letter but not otherwise defined herein are used as defined in
Stock Purchase Agreement. This letter is furnished to the Purchaser pursuant to
Section 7.13 of the Stock Purchase Agreement.
     In connection with our opinion, we have reviewed and are relying upon
(i) the Amended and Restated Articles of Incorporation of the Company (the
“Articles”) as in effect on the date hereof, (ii) the Code of Regulations of the
Company as in effect on the date hereof, (iii) the [Stock Purchase Agreement],
(iv) the [Investors’ Rights Agreement], (v) the [Shareholder Voting Agreement],
(vi) the [Tax Agreement], (vii) the [Waiver Agreement] and (viii) such other
documents, records and instruments that we have deemed necessary or appropriate
for purposes of our opinion, and have assumed their accuracy as of the date
hereof. For purposes of our review, we have also assumed, with your consent, the
authenticity of all documents we have examined as well as the genuineness of
signatures and the validity of the indicated capacity of each party executing a
document. In addition, we have relied upon the factual representations contained
in a certificate, dated as of the date hereof (the “Officer’s Certificate”),
executed by a duly appointed officer of the Company, setting forth certain
representations relating to the organization and operation of the Company.
     We have made such investigations of law and fact as we have deemed
appropriate as a basis for our opinion. However, for purposes of our opinion, we
have not made an independent investigation of the facts set forth in the
Officer’s Certificate. Our opinion is conditioned on the accuracy and
completeness of the factual representations made in the Officer’s Certificate
and any change or inaccuracy in the factual representations referred to in the
Officer’s Certificate may affect our conclusions set forth herein.
     Our opinion is based upon current provisions of the Internal Revenue Code
of 1986, as amended (the “Code”), the legislative history thereto, the existing
applicable United States

 



--------------------------------------------------------------------------------



 



[Purchaser]
___, 2009
Page 2
federal income tax regulations promulgated or proposed under the Code, published
judicial authority and currently effective published rulings and administrative
pronouncements of the Internal Revenue Service (the “IRS”), all of which are
subject to change at any time, possibly with retroactive effect, and subject to
differing interpretations.
     Based upon and subject to the foregoing and the qualifications set forth
below, it is our opinion that, during the period commencing with the Company’s
taxable year ended December 31, 1993 through its taxable year ended December 31,
2008, the Company was organized and has operated in conformity with the
requirements for qualification and taxation as a real estate investment trust (a
“REIT”) under the Code, and the Company’s current and proposed method of
operation will enable the Company to continue to meet the requirements for
qualification and taxation as a REIT under the Code for its taxable year ending
December 31, 2009 and for future taxable years.
     Other than as expressly stated above, we express no opinion on any issue
relating to the Company or to any investment therein. The qualification and
taxation of the Company as a REIT depend upon the ability of the Company to meet
on a continuing basis, through actual annual operating and other results, the
various requirements under the Code and the Treasury Regulations promulgated
thereunder with regard to, among other things, the sources of its income, the
composition of its assets, the level of its distributions to holders of the
Company’s shares and the diversity of ownership of the Company’s shares. Jones
Day will not review the compliance of the Company with these requirements on a
continuing basis. Accordingly, no assurance can be given that the actual results
of the operations of the Company, the sources of its income, the nature of its
assets, the level of the Company’s distributions to shareholders, the diversity
of ownership of the Company’s shares, and other matters required for REIT
qualification for 2009 and subsequent taxable years will satisfy the
requirements under the Code and the applicable Treasury Regulations for
qualification and taxation as a REIT.
     In rendering our opinion, we are expressing our views only as to the United
States federal income tax laws. We do not undertake to advise you of the effect
of changes in matters of law or fact occurring subsequent to the date hereof.
Further, the opinion set forth above represents our conclusion based upon our
review of the documents, facts and representations referred to above. Any
material amendments to such documents, changes in any significant facts, or
inaccuracy of such representations could affect the opinions referred to herein.
This opinion is not binding upon the IRS or the courts. There can be no
assurance, and none is hereby given, that the IRS will not take a position
contrary to one or more of the positions reflected in the foregoing opinion or
that our opinion will be upheld by the courts if challenged by the IRS.
     To ensure compliance with U.S. Treasury Department Circular 230, you are
hereby notified that: (a) any discussion of United States federal tax issues in
this letter is not intended or

 



--------------------------------------------------------------------------------



 



[Purchaser]
___, 2009
Page 3
written by us to be relied upon, and cannot be relied upon by you for the
purpose of avoiding penalties that may be imposed under the Code; (b) such
discussion is written in connection with the promotion or marketing (within the
meaning of Circular 230) of the transactions or matters addressed herein by the
Company; and (c) you should seek advice based on your particular circumstances
from your own independent tax advisor.
Very truly yours,

 



--------------------------------------------------------------------------------



 



EXHIBIT G
INVESTORS’ RIGHTS AGREEMENT
          THIS INVESTORS’ RIGHTS AGREEMENT (the “Agreement”) is made and entered
into as of the [                    ] day of
[                                        ], 2009, by and between Developers
Diversified Realty Corporation, an Ohio corporation (the “Company”), and
Mr. Alexander Otto (the “Investor”).
RECITALS
          A. WHEREAS, on February 23, 2009, the Investor and the Company entered
into a Stock Purchase Agreement (the “Stock Purchase Agreement”), which provides
for the purchase and sale of up to 30,000,000 of the Company’s common shares,
$0.10 par value per share (“Common Shares”), to the Investor and a grant of
warrants to purchase 10,000,000 Common Shares (the “Warrants”);
          B. WHEREAS, the terms and conditions of the Stock Purchase Agreement
require that the board of directors of the Company (the “Board of Directors”)
nominate up to two director nominees selected by the Investor to the Board of
Directors (the “Investor Director” or “Investor Directors,” as the case may be);
          C. WHEREAS, as an inducement to the Company to enter into the Stock
Purchase Agreement and as an inducement to the Investor to purchase up to
30,000,000 Common Shares pursuant to the Stock Purchase Agreement, the Investor
and the Company hereby agree that this Agreement shall govern the rights of the
Investor to nominate up to two director nominees selected by the Investor to
serve on the Board of Directors in accordance with the terms set forth below;
and
          D. WHEREAS, in order to permit the Investor to sell the Common Shares
(including those underlying the Warrants) purchased pursuant to the Stock
Purchase Agreement, the Investor and the Company hereby agree that this
Agreement shall govern the registration rights of the Investor for the resale of
such Common Shares under the Securities Act.
          Unless otherwise provided, all capitalized terms shall have the
meaning ascribed to them in Section 1.
          NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
     1. Definitions. For purposes of this Agreement:
               (a) “Affiliate” means, with respect to any specified Person, any
other Person who, directly or indirectly, controls, is controlled by, or is
under common control with such Person.

 



--------------------------------------------------------------------------------



 



               (b) “beneficially own” shall have the meaning ascribed to such
term under Rule 13d-3 of the Exchange Act.
               (c) “Blackout Period” means a period of time, not to exceed
60 days, during which the Company may postpone the preparation, filing or
effectiveness or suspend the effectiveness of a registration statement, if the
Company, in good faith determines that the registration and/or distribution of
Registrable Securities (i) would materially impede, delay, or interfere with any
financing, acquisition, corporate reorganization or other significant
transaction, or any negotiations, discussions or pending proposals with respect
thereto, involving the Company or any of its subsidiaries or their respective
assets, including, without limitation, any primary offering of securities by the
Company, or (b) would require the disclosure of material nonpublic information,
the disclosure of which could adversely affect the Company.
               (d) “Damages” means any loss, damage or liability (joint or
several) to which a party hereto may become subject under the Securities Act,
the Exchange Act, or other federal or state law, insofar as such loss, damage,
or liability (or any action in respect thereof) arises out of or is based upon
(i) any untrue statement or alleged untrue statement of a material fact
contained in any registration statement of the Company filed pursuant to the
terms of this Agreement, including any preliminary prospectus or prospectus
contained therein or any amendments or supplements thereto, or (ii) an omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein (with respect to any
preliminary prospectus or prospectus or any amendments or supplements thereto,
in the light of the circumstances under which they were made) not misleading.
               (e) “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.
               (f) “Form S-3” means such form under the Securities Act as in
effect on the date hereof or any registration form under the Securities Act
subsequently adopted by the SEC that permits incorporation of substantial
information by reference to other documents filed by the Company with the SEC.
               (g) “Otto Family” means the Investor and/or a member of the
Investor’s family as follows: (i) Professor Werner Otto, his wife Maren Otto
and/or all descendants of Professor Werner Otto, including without limitation
the Investor (illegitimate descendants only if they have obtained the status of
a legitimate descendant by legitimation or adoption by Professor Werner Otto or
one of his legitimate descendants, or if they are children of a female
legitimate descendant of Professor Werner Otto); (ii) any trust or any family
foundation which has exclusively been established in favor of one or several of
the individuals named under (i) above, and (iii) any partnership, firm,
corporation, association, trust, unincorporated organization, joint venture,
limited liability company or other legal entity, in which the individuals or
entities named under (i) or (ii) hold (either directly or indirectly) more than
50% of the voting rights or more than 50% of the equity capital of any such
partnership, firm,

2



--------------------------------------------------------------------------------



 



corporation, association, trust, unincorporated organization, joint venture,
limited liability company or other legal entity.
               (h) “Person” means a natural person or any legal, commercial or
governmental entity, such as, but not limited to, a corporation, general
partnership, joint venture, limited partnership, limited liability company,
limited liability partnership, trust, business association, group acting in
concert, or any person acting in a representative capacity.
               (i) “Registrable Securities” means (i) Common Shares beneficially
owned by the Otto Family in an amount equal to the aggregate number of Common
Shares sold by the Company to the Investor and its assignees pursuant to the
Stock Purchase Agreement, plus any Common Shares distributed to the Otto Family
by the Company as a dividend on such Common Shares, and (ii) Common Shares
underlying the Warrants owned by the Otto Family, plus any Common Shares
distributed to the Otto Family by the Company as a dividend on such Common
Shares.
               (j) “SEC” means the United States Securities and Exchange
Commission.
               (k) “SEC Rule 144” means Rule 144 promulgated by the SEC under
the Securities Act.
               (l) “Securities Act” means the Securities Act of 1933, as
amended, and the rules and regulations promulgated thereunder.
               (m) “Selling Expenses” means all underwriting discounts, selling
commissions, and stock transfer taxes applicable to the sale of Registrable
Securities and the fees and disbursements of counsel to the Investor and any
other member of the Otto Family in connection with the sale of Registrable
Securities.
     2. Board of Directors; Control Person
               (a) At any time that the Otto Family collectively beneficially
owns 17.5% or more of the outstanding Common Shares, the Investor, on behalf of
the members of the Otto Family, shall have the right to nominate two Investor
Directors pursuant to this Section 2, at every annual meeting of the
shareholders of the Company in which directors are generally elected, including,
without limitation, at every adjournment or postponement thereof, and on any
action approval by written consent of the shareholders of the Company relating
to the election of directors generally.
               (b) At any time that the Otto Family collectively beneficially
owns less than 17.5% of the outstanding Common Shares and more than 7.5% of the
outstanding Common Shares, the Investor, on behalf of the members of the Otto
Family, shall have the right to nominate one Investor Director pursuant to this
Section 2, at every annual meeting of the shareholders of the Company in which
directors are generally elected, including, without limitation, at every
adjournment or postponement thereof, and

3



--------------------------------------------------------------------------------



 



on any action approval by written consent of the shareholders of the Company
relating to the election of directors generally.
               (c) The following procedures shall be followed with respect to
the nomination of Investor Directors pursuant to Section 2(a) or 2(b):
               (i) For purposes of whether the Investor has a right to nominate
an Investor Director pursuant to Section 2(a) or 2(b), the Otto Family’s
beneficial ownership of the outstanding Common Shares will be measured as of the
record date for such annual meeting or written consent.
               (ii) No later than January 10 of each year, the Investor shall
provide the Board of Directors with the Investor’s nominee(s), as the case may
be, for the Investor Director(s), along with any other information reasonably
requested by the Board of Directors to evaluate the suitability of such
candidate(s) for directorship. With respect to any Investor nominee, Investor
shall use its best efforts to ensure that any such nominee satisfies all stated
criteria and guidelines for director nominees of the Company. The Company shall
be entitled to rely on any written direction from Investor regarding the
Investor’s nominee(s) on behalf of the Otto Family without further action by the
Company. In the event Investor is no longer able to select such nominee(s), then
the Company may rely on the nominee(s) proposed by any individual member of the
Otto Family designated as being authorized to propose such Investor Director(s)
in lieu of Investor.
               (iii) Within 20 days of receiving the Investor’s nominee(s) for
the Investor Director(s) in accordance with Section 2(c)(ii), the Board of
Directors or any authorized committee thereof shall have made a good faith and
reasonable determination as to the suitability of the Investor’s nominee(s) for
Investor Director(s) and shall notify the Investor of its determination in
writing.
               (iv) If the Board of Directors or any authorized committee
thereof approves of the Investor’s nominee(s) for Investor Director(s), as the
case may be, the Board of Directors shall recommend that the shareholders vote
to elect such director(s) at the next annual meeting of shareholders at which
directors will be generally elected.
               (v) If the Board of Directors or any authorized committee thereof
raises a reasonable objection to one or both of the Investor’s nominees, as the
case may be, for the Investor Director(s), then the Investor and the Board of
Directors shall use their best efforts to agree on the nominee(s) for such
Investor Director(s), and if the Investor and the Board of Directors cannot
agree on the nominee(s) on or before the tenth day prior to the proposed filing
of the Company’s annual proxy statement, then such nominee for Investor
Director(s) shall not be nominated by the Company at such annual meeting.

4



--------------------------------------------------------------------------------



 



               (vi) If one or both of the Investor nominees is not nominated (as
described in the foregoing clause (v)), then as soon as practicable after the
annual meeting, the Investor and the Board of Directors shall use their best
efforts to agree on the nominee(s) for such Investor Director(s), which
nominee(s) shall be appointed as director(s) by the Board of Directors promptly
after such agreement is reached.
               (d) Notwithstanding anything to the contrary in this Agreement
and without any further action by the Company, the Investor’s right to nominate
any Person to the Company’s Board of Directors shall automatically terminate,
and be of no further force and effect, on the date that the Otto Family
beneficially owns 7.5% or less of the outstanding Common Shares. The Investor
shall promptly, but in any case within five days, provide notice to the Company
upon the Otto Family ceasing to beneficially own 7.5% or less of the outstanding
Common Shares.
               (e) Each of the Investor Directors, upon appointment or election
to the Board of Directors, will be governed by the same protections and
obligations as all other directors of the Company, including, without
limitation, protections and obligations regarding customary liability insurance
for directors and officers, confidentiality, conflicts of interests, fiduciary
duties, trading and disclosure policies, director evaluation process, director
code of ethics, director share ownership guidelines, stock trading and
pre-approval policies, and other governance matters. The Company agrees that it
shall offer to enter into an indemnification agreement with each Investor
Director substantially similar to the indemnification agreements then in effect
with the Company’s directors when each Investor Director becomes a member of the
Board of Directors.
               (f) Commencing on the election or appointment of the Investor
nominees as Investor Directors of the Company in accordance with this Agreement
and thereafter for so long as at least one Investor Director is serving as a
member of the Board of Directors, the Investor will, and will cause each member
of the Otto Family to: (i) with respect to the Company or its Common Shares, not
make, engage or in any way participate in, directly or indirectly, any
“solicitation” (as such term is used in the proxy rules of the SEC) of proxies
or consents (whether or not relating to the election or removal of directors),
(ii) except as provided for in this Agreement, and except as provided for in
that certain Voting Agreement by and among the Investor and certain shareholders
of the Company of even date herewith, not seek, alone or in concert with others,
election or appointment to, or representation on, or nominate or propose the
nomination of any candidate to, the Board of Directors, (iii) not initiate,
propose or otherwise “solicit” (as such term is used in the proxy rules of the
SEC) shareholders of the Company for the approval of shareholder proposals made
to the Company whether made pursuant to Rule 14a-8 or Rule 14a-4 under the
Exchange Act or otherwise, or cause or encourage or attempt to cause or
encourage any other person to initiate any such shareholder proposal, regardless
of its purpose, or (iv) cause all Common Shares beneficially owned by the
Investor and the members of the Otto Family as to which they are entitled to
vote at any meeting of shareholders to be voted in favor of the election of each
member of any slate of directors recommended by the Company’s Board of

5



--------------------------------------------------------------------------------



 



Directors that includes at least one Investor nominee; provided, that each
Investor Director on the Company’s Board of Directors shall have voted in favor
of such slate of director nominees.
               (g) The Company agrees that it shall offer to enter into an
indemnification agreement with the Investor, on similar terms as the agreements
in effect with the Company’s existing directors as of the date hereof,
indemnifying the Investor against a third party claim of control person
liability within the meaning of Section 15 of the Securities Act and Section 20
of the Exchange Act so long as the Investor has acted in good faith and not
directly or indirectly induced the act or acts constituting the violation or
cause of action giving rise to the third party claim. Any payment to be made
under any indemnification agreement entered into between the Company and the
Investor shall be paid only if nationally recognized counsel selected by the
Company and reasonably acceptable to the Investor provides an opinion either
(i) that such payment should not be treated as a preferential dividend for
purposes of Section 562 of the Internal Revenue Code (the “Code”) or (ii) that
such payment should not (a) reduce current earnings and profits of the Company
for purposes of Section 857(d) of the Code below the level necessary for the
Company to satisfy its requirements under Section 857(a)(1) of the Code, or
(b) cause declared distributions of the Company to be treated as preferential
dividends and cause the Company to fail to satisfy its requirements under
Section 857(a)(1) of the Code. In the event a payment to Investor will not be
made due to the application of the previous sentence, the Company shall, upon
Investor’s request, seek a private letter ruling and make the payment in the
event a favorable private letter ruling is received.
     3. Registration Rights. The Company covenants and agrees as follows:
          3.1 Registration Rights.
               (a) Form S-3. So long as the Company is eligible to use Form S-3
for secondary offerings, the Company shall, as promptly as practicable, and in
any event within 30 days following the Second Closing Date (as defined in the
Stock Purchase Agreement) or the Non-Tranche Closing Date (as defined in the
Stock Purchase Agreement), as applicable, file a shelf registration statement on
Form S-3 under the Securities Act covering such Registrable Securities.
               (b) Form S-1. In the event the Company is not eligible to use
Form S-3 for secondary offerings, Investor may request in writing that the
Company file a shelf registration statement on Form S-1 with respect to the
Registrable Securities. The written request shall specify (i) the then-current
name and address of the member of the Otto Family proposing to have registered
Registrable Securities, (ii) the aggregate number of Registrable Securities
proposed to be registered, (iii) the total number of Common Shares beneficially
owned by each member of the Otto Family proposing to have registered Registrable
Securities and (iv) the intended method of distribution of the Registrable
Securities proposed to be registered. The Company shall, as promptly as
practicable, and in any event within 30 days after the date such written request
is received

6



--------------------------------------------------------------------------------



 



by the Company, file a registration statement on Form S-1 under the Securities
Act covering such Registrable Securities.
               (c) In the event the Company becomes eligible to use Form S-3
following the use of Form S-1 upon a demand made pursuant to Section 3.1(b), the
Company may elect to file a Form S-3 with respect to any Registrable Securities
registered on such Form S-1; provided, that, the Company shall maintain the
effectiveness of the Form S-1 while registering such Registrable Securities on
Form S-3.
               (d) Notwithstanding the foregoing obligations, the Company shall
not be required to file a registration statement as indicated below:
               (i) with respect to Section 3.1(b), prior to the date of the
request, the Company has already effected four registrations pursuant to such
section;
               (ii) prior to the date of the request, the Company has already
effected a registration pursuant to Section 3.1(a) and/or Section 3.1(b)
covering all of the Registrable Securities and such registration statement is
still effective;
               (iii) with respect to Sections 3.1(a) and (b), a registration
statement is effective at the time such request is made and such registration
statement may be utilized for the offering and sale of the Registrable
Securities requested to be registered; and
               (iv) during the pendency of any Blackout Period.
               (e) The Company shall not be obligated to effect, or to take any
action to effect, any registration pursuant to Sections 3.1(a) or (b) during the
period that is 30 days before the Company’s good faith estimate of the date of
filing of, and ending on a date that is 90 days (or such shorter time period as
the managing underwriter of any underwritten offering shall agree to, but in no
case less than 30 days) after the effective date of, a Company-initiated
registration statement, provided that the Company is actively employing in good
faith commercially reasonable efforts to cause such registration statement to
become effective.
               (f) Limitation on Sales of Common Shares. Investor hereby agrees,
and will use his best efforts to prohibit each member of the Otto Family, to not
sell any Common Shares until the sixth-month anniversary of the earlier of the
Non-Tranche Closing Date or the Second Closing Date (each as defined in the
Stock Purchase Agreement). Following such sixth-month anniversary, Investor will
be permitted to sell up to 15,000,000 Registrable Securities, which shall
consist of 5,000,000 Common Shares (which, for the sake of clarity, shall
include, in addition to such 5,000,000 Common Shares, any Common Shares issued
to Investor as a dividend with respect to such Registrable Shares) and
10,000,000 Common Shares underlying the Warrants (which, for the sake of
clarity, shall include any Common Shares attributable to such 10,000,000 Common
Shares due to any adjustments made to the Warrants in accordance

7



--------------------------------------------------------------------------------



 



with their terms). At the end of each three-month period following the
sixth-month anniversary of the earlier of the Non-Tranche Closing Date or the
Second Closing Date, and aggregating in each such three-month period, up to an
additional 5,000,000 Registrable Securities (which, for the sake of clarity,
shall include, in addition to such 5,000,000 Common Shares, any Common Shares
issued to Investor as a dividend with respect to such Registrable Shares) may be
sold by Investor. In the event that the Company is not eligible to file or
maintain the effectiveness of a registration statement with the SEC for any
reason, the restrictions applicable to Registrable Shares pursuant to this
Section 3.1(e) shall immediately terminate.
          3.2 Obligations of the Company. Whenever required under Section 3.1 to
effect the registration of any Registrable Securities, the Company shall:
               (a) prepare and file with the SEC a registration statement with
respect to such Registrable Securities and use its commercially reasonable
efforts to cause such registration statement to become effective under the
Securities Act;
               (b) use its commercially reasonable efforts to keep a
registration statement that has become effective continuously effective if it is
on Form S-3, and if it is on Form S-1, then until the earlier of (i) two years
following the first day of effectiveness of such registration statement (subject
to extension pursuant to Section 3.3(b) or Section 3.3(c)) and (ii) the date on
which all Registrable Securities covered by such registration statement have
been disposed of pursuant to such registration statement;
               (c) furnish to the Investor such number of copies of a
prospectus, including a preliminary prospectus, as required by the Securities
Act, and such other documents as the Investor may reasonably request in order to
facilitate the disposition of Registrable Securities;
               (d) promptly following its actual knowledge thereof, notify the
Investor:
               (i) of the time when such registration statement has been
declared effective or when a supplement or amendment to any prospectus forming a
part of such registration statement has been filed (other than any deemed
amendment of such registration statement by means of a document filed by the
Company under the Exchange Act);
               (ii) after such registration statement becomes effective, of any
request by the SEC that the Company amend or supplement such registration
statement or prospectus forming a part of such registration statement or for
additional information;
               (iii) of the issuance by the SEC or any other governmental
authority of any stop order suspending the effectiveness of such registration
statement or the initiation of any proceeding for such purpose; and

8



--------------------------------------------------------------------------------



 



               (iv) of the occurrence of any event that makes any statement made
in the registration statement or any prospectus forming a part of such
registration statement untrue in any material respect or which requires the
making of any changes in such registration statement or prospectus so that it
will not include an untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances under which they were made;
               (e) use its commercially reasonable efforts to register and
qualify the Registrable Securities covered by such registration statement under
the securities or blue-sky laws of such jurisdictions within the United States
as shall be reasonably requested by the Investor; provided that the Company
shall not be required in connection therewith or as a condition thereto to
qualify to do business or otherwise become subject to taxation or service of
process in suits in any such jurisdictions where it is not already so qualified
or subject;
               (f) in the event of any underwritten public offering of
Registrable Securities, enter into and perform its obligations under an
underwriting agreement, in usual and customary form, with the underwriter(s) of
such offering;
               (g) use its commercially reasonable efforts to cause all such
Registrable Securities covered by such registration statement to be listed on
each national securities exchange or trading system on which the Common Shares
are then listed;
               (h) provide a transfer agent and registrar for all Registrable
Securities and provide a CUSIP number for all such Registrable Securities, in
each case not later than the effective date of such registration statement; and
               (i) promptly make available for inspection by the Investor or his
representatives and agents, any managing underwriter(s) participating in any
underwritten offering pursuant to such registration statement, and any attorney
or accountant or other agent retained by any such underwriter or selected by the
Investor, all financial and other records, pertinent corporate documents and
properties of the Company during normal business hours at the offices where such
information is typically kept, and cause the Company’s officers, directors,
employees and independent accountants to supply all information reasonably
requested by the Investor or any such underwriter, attorney, accountant, agent
or other representative, in each case, as reasonably necessary or advisable to
verify the accuracy of the information in such registration statement and to
conduct appropriate due diligence in connection therewith as is customary for
similar due diligence examinations, provided that, any information that is
designated in writing by the Company, in good faith, as confidential at the time
of delivery of such information shall be kept confidential by the Investor or
any such underwriter, attorney, accountant, agent or other representative.

9



--------------------------------------------------------------------------------



 



          3.3 Obligations of the Investor and Other Members of the Otto Family.
Whenever the Investor has requested that the Company effect the registration of
any Registrable Securities under Section 3.1:
               (a) the Investor and any other member of the Otto Family that has
requested inclusion of its Registrable Securities in a registration statement
shall furnish to the Company such information regarding the Investor and/or
other member of the Otto Family, as applicable, and its plan and method of
distribution of such Registrable Securities as the Company may, on advice of
counsel, reasonably determine is required by applicable law, including, without
limitation, information required by Item 507 of Regulation S-K promulgated under
the Securities Act, provided that the Company may refuse to proceed with the
registration of the Registrable Securities of the Investor and /or other member
of the Otto Family if such Person fails to provide such information within a
reasonable time after receiving such request;
               (b) upon receipt of any notice from the Company of the occurrence
of any event of the type described in Sections 3.2(d)(ii), 3.2(d)(iii) or
3.2(d)(iv), the Investor and any other member of the Otto Family that has
requested inclusion of its Registrable Securities in a registration statement
will discontinue disposition of Registrable Securities covered by a registration
statement and suspend use of such registration statement or prospectus forming a
part of such registration statement until the Company has provided an amendment
or supplement to such registration statement or prospectus or the Company has
advised that the use of the registration statement or prospectus may be resumed,
provided that, in the event that the Company shall give any such notice, the
period of time for which a registration statement must remain effective as set
forth in Section 3.2(b) will be extended by the number of days during the time
period from and including the date of the giving of such notice to and including
the date when the Company has either provided an amendment to such registration
statement or prospectus or advised that the use of the registration statement or
prospectus may be resumed;
               (c) upon receipt of any notice from the Company of a Blackout
Period, the Investor and any other member of the Otto Family that has requested
inclusion of its Registrable Securities in a registration statement will
discontinue disposition of Registrable Securities covered by a registration
statement and suspend use of such registration statement or prospectus forming a
part of such registration statement until the Company has provided an amendment
or supplement to such registration statement or prospectus or the Company has
advised that the use of the registration statement or prospectus may be resumed,
provided that, in the event that the Company shall give any such notice, the
period of time for which a registration statement must remain effective as set
forth in Section 3.2(b) will be extended by the number of days during the time
period from and including the date of the giving of such notice to and including
the date when the Company has either provided an amendment to such registration
statement or prospectus or advised that the use of the registration statement or
prospectus may be resumed;

10



--------------------------------------------------------------------------------



 



               (d) in the event of any underwritten public offering of
Registrable Securities, the Investor and any other member of the Otto Family
that has requested inclusion of its Registrable Securities in a registration
statement shall enter into and perform its obligations under an underwriting
agreement, in usual and customary form, with the underwriter(s) of such
offering;
               (e) in the event of any underwritten public offering of
securities by the Company, the Investor and any other member of the Otto Family
that beneficially owns Registrable Securities, if requested by the Company and
any managing underwriter, shall agree not to directly or indirectly offer, sell,
contract to sell, sell any option or contract to purchase, purchase any option
or contract to sell, grant any option, right or warrant for the sale of or
otherwise dispose of or transfer any Common Share held by them for such period
that the executive officers and directors of the Company agree to with the
managing underwriter.
          3.4 Expenses of Registration. All expenses (other than Selling
Expenses) incurred in connection with registrations, filings, or qualifications
pursuant to this Section 3, including all registration, filing, and
qualification fees, printers’ and accounting fees, and fees and disbursements of
counsel for the Company, shall be borne and paid by the Company; provided,
however, that the Company shall not be required to pay for any expenses of any
registration proceeding begun pursuant to Section 3.1 if the registration
request is subsequently withdrawn at the request of the Investor or any other
member of the Otto Family; provided further that if, at the time of such
withdrawal, the Investor shall have learned of a material adverse change that is
reasonably likely to have a material adverse effect on the financial condition
or business of the Company and its subsidiaries considered as one enterprise
from that known to the Investor at the time of the Investor’s request and has
withdrawn the request with reasonable promptness after learning of such
information, then the Company shall be required to pay all of such expenses. All
Selling Expenses relating to Registrable Securities registered pursuant to this
Section 3 shall be borne and paid by the Investor.
          3.5 Indemnification. If any Registrable Securities are included in a
registration statement under this Section 3:
               (a) To the extent permitted by law, the Company will indemnify
and hold harmless each member of the Otto Family that has included Registrable
Securities in a registration statement and such member’s officers, directors,
managers, partners and shareholders, and each Person who controls such member
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act) against any Damages, and the Company will reimburse each such
member of the Otto Family, controlling Person or other aforementioned Person for
any legal or other expenses reasonably incurred thereby in connection with
investigating or defending any claim or proceeding from which Damages may
result, as such expenses are incurred; provided, however, that the indemnity
agreement contained in this Section 3.5(a) shall not apply to amounts paid in
settlement of any such claim or proceeding if such settlement is effected
without the consent of the Company, which consent shall not be unreasonably
withheld, nor shall the Company be liable for any Damages to the extent

11



--------------------------------------------------------------------------------



 



that they arise out of or are based upon actions or omissions made in reliance
upon and in conformity with written information furnished by or on behalf of any
such member of the Otto Family, controlling Person or other aforementioned
Person expressly for use in connection with such registration statement.
               (b) To the extent permitted by law, the Investor will indemnify
and hold harmless the Company, its directors, its officers who have signed the
registration statement and each Person who controls the Company (within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act)
against any Damages, and the Investor will reimburse the Company, controlling
Person or other aforementioned Person for any legal or other expenses reasonably
incurred thereby in connection with investigating or defending any claim or
proceeding from which Damages may result, as such expenses are incurred, in each
case only to the extent that such Damages arise out of or are based upon actions
or omissions made in reliance upon and in conformity with written information
furnished by or on behalf of any member of the Otto Family that has included
Registrable Securities in a registration statement expressly for use in
connection with such registration statement; provided, however, that the
indemnity agreement contained in this Section 3.5(b) shall not apply to amounts
paid in settlement of any such claim or proceeding if such settlement is
effected without the consent of the Investor, which consent shall not be
unreasonably withheld; and provided further that in no event shall the aggregate
amounts payable by the Investor by way of indemnity or contribution under
Section 3.5(b) exceed the proceeds from the offering received by such member of
the Otto Family (net of any underwriting discounts and commissions paid by such
member of the Otto Family), except in the case of fraud or willful misconduct by
such member of the Otto Family.
               (c) Promptly after receipt by an indemnified party under this
Section 3.5 of notice of the commencement of any action (including any
governmental action) for which a party may be entitled to indemnification
hereunder, such indemnified party will, if a claim in respect thereof is to be
made against any indemnifying party under this Section 3.5, give the
indemnifying party notice of the commencement thereof. In case any such action
is brought against any indemnified party and such indemnified party seeks or
intends to seek indemnity from an indemnifying party, the indemnifying party
shall be entitled to participate in, and, to the extent that it shall elect,
jointly with all other indemnifying parties similarly notified, by written
notice delivered to the indemnified party promptly after receiving the aforesaid
notice from such indemnified party, to assume the defense thereof with counsel
selected by the indemnifying party that is reasonably satisfactory to such
indemnified party; provided, however, that an indemnified party (together with
all other indemnified parties that may be represented without conflict by one
counsel) shall have the right to retain one separate counsel, with the fees and
expenses to be paid by the indemnifying party, if representation of such
indemnified party by the counsel retained by the indemnifying party would be
inappropriate due to actual or potential differing interests between such
indemnified party and any other party represented by such counsel in such
action. Upon receipt of notice from the indemnifying party to such indemnified
party of such indemnifying party’s election so to assume the defense of such
action and approval by the indemnified party of counsel, the indemnifying party
will not be liable to such indemnified party under this

12



--------------------------------------------------------------------------------



 



Section 3.5 for any legal or other expenses subsequently incurred by such
indemnified party in connection with the defense thereof unless the indemnified
party shall have employed separate counsel in accordance with the preceding
sentence (it being understood, however, that the indemnifying party shall not be
liable for the fees and expenses of more than one separate firm of attorneys
(together with local counsel), representing all of the indemnified parties who
are parties to such action). The failure to give notice to the indemnifying
party will not relieve it of any liability that it may have to any indemnified
party otherwise than under this Section 3.5, except to the extent that the
indemnifying party would be materially prejudiced as a proximate result of such
failure to notify.
          3.6 Reports Under Exchange Act by the Company. With a view to making
available to the Otto Family the benefits of SEC Rule 144 and any other rule or
regulation of the SEC that may at any time permit a member of the Otto Family to
sell securities of the Company to the public without registration or pursuant to
a registration on Form S-3 or Form S-1, the Company shall:
                (a) make and keep available adequate current public information,
as those terms are understood and defined in SEC Rule 144;
                (b) use commercially reasonable efforts to file with the SEC in
a timely manner all reports and other documents required of the Company under
the Securities Act and the Exchange Act; and
                (c) furnish upon request (i) to the extent accurate, a written
statement by the Company that it has complied with the reporting requirements of
SEC Rule 144, the Securities Act, and the Exchange Act, or that it qualifies as
a registrant whose securities may be resold pursuant to Form S-3; (ii) a copy of
the most recent annual or quarterly report of the Company and such other reports
and documents filed by the Company with the SEC; and (iii) such other
information as may be reasonably requested in availing any member of the Otto
Family of any rule or regulation of the SEC that permits the selling of any such
securities without registration.
          3.7 Reports Under Exchange Act by the Investor and Other Members of
the Otto Family. The Investor acknowledges and agrees that the Investor and the
other members of the Otto Family shall be solely responsible for any required
filings under Sections 13 and 16 of the Exchange Act in connection with any
acquisition or disposition of Common Shares. The Investor shall provide the
Company with a copy of any such filing contemporaneously with such filing being
submitted to the SEC.
          3.8 Limitations on Subsequent Registration Rights. From and after the
date of this Agreement, the Company shall not, without the prior written consent
of the Investor, enter into any agreement with any holder or prospective holder
of any securities of the Company that would provide to such holder the right to
include such holder’s securities of the Company in any registration statement
that the Company would be required to file pursuant to Section 3.1.

13



--------------------------------------------------------------------------------



 



          3.9 Termination of Registration Rights. Notwithstanding anything to
the contrary in this Agreement, the right of the Investor and any other member
of the Otto Family to request registration or inclusion of Registrable
Securities in any registration statement pursuant to Section 3.1 shall terminate
when the Investor no longer has the right to nominate any Investor Director
pursuant to Section 2 hereof.
     4. Miscellaneous.
               (a) Successors and Assigns. Any assignment of this Agreement or
any of the rights or obligations under this Agreement by either of the parties
hereto (whether by operation of law or otherwise) shall be void, invalid and of
no effect without the prior written consent of the other party; provided,
however, that the rights under this Agreement may be assigned (but only with all
related obligations) by the Investor to one or more member(s) of the Otto Family
so long as the assignee(s) agree in writing to be bound by the terms and
conditions of this Agreement; provided, further, that any such assignment shall
not release, or be construed to release, the Investor from its duties and
obligations under this Agreement. The terms and conditions of this Agreement
inure to the benefit of and are binding upon the respective successors and
permitted assignees of the parties. Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and permitted assignees any rights, remedies,
obligations or liabilities under or by reason of this Agreement, except as
expressly provided herein.
               (b) Termination. This Agreement shall terminate at such time as
the Investor or any assignee of the Investor, as permitted under Section 4(a)
hereof, no longer has the authority to nominate a director to the Board of
Directors of the Company pursuant to Section 2. Upon such termination, no party
shall have any further obligations or liabilities hereunder other than pursuant
to Section 2(f) and Section 3.5; provided that such termination shall not
relieve any party from liability for any breach of this Agreement prior to such
termination.
               (c) Governing Law. This Agreement and any controversy arising out
of or relating to this Agreement shall be governed by and construed in
accordance with the laws of the State of New York as to matters within the scope
thereof, and as to all other matters shall be governed by and construed in
accordance with the internal laws of New York, without regard to conflict of law
principles that would result in the application of any law other than the law of
the State of New York.
               (d) Counterparts; Facsimile. This Agreement may be executed in
two or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. This Agreement may
also be executed and delivered by portable document format (pdf) and in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

14



--------------------------------------------------------------------------------



 



               (e) Titles and Subtitles. The titles and subtitles used in this
Agreement are for convenience only and are not to be considered in construing or
interpreting this Agreement.
               (f) Notices All notices, requests, demands, and other
communications hereunder shall be in writing (which shall include communications
by e-mail) and shall be delivered (a) in person or by courier or overnight
service, or (b) by e-mail with a copy delivered as provided in clause (a), as
follows:
If to the Company:
3300 Enterprise Parkway
Beachwood, Ohio 44122
Attention: Chief Executive Officer
Telephone: (216) 755-5500
E-mail: SWolstein@ddr.com
with a copy (which shall not constitute notice) to:
3300 Enterprise Parkway
Beachwood, Ohio 44122
Attention: General Counsel
Telephone: (216) 755-5500
Email: DWeiss@ddr.com
Jones Day
North Point
901 Lakeside Avenue
Cleveland, Ohio 44114
Attention: Michael J. Solecki
Telephone: (216) 586-7103
E-mail: mjsolecki@jonesday.com
If to Investor:
KG CURA Vermögensverwaltung G.m.b.H. & Co.
Wandsbeker Str. 3-7
D-22179 Hamburg
Germany
Attention: Mr. Wilhelm
Telephone: 0049 40 6461 1286
Email: wilhelm@kgcura.de
with a copy (which shall not constitute notice) to:
Alston & Bird LLP
90 Park Avenue

15



--------------------------------------------------------------------------------



 



New York, NY 10016
Attention: Mark F. McElreath
Telephone: (212) 210-9595
E-mail: mark.mcelreath@alston.com
               (g) Amendments and Waivers. Any term of this Agreement may be
amended and the observance of any term of this Agreement may be waived (either
generally or in a particular instance, and either retroactively or
prospectively) only with the written consent of both parties. No waivers of or
exceptions to any term, condition, or provision of this Agreement, in any one or
more instances, shall be deemed to be or construed as a further or continuing
waiver of any such term, condition, or provision.
               (h) Severability. In case any one or more of the provisions
contained in this Agreement is for any reason held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality, or unenforceability
shall not affect any other provision of this Agreement, and such invalid,
illegal, or unenforceable provision shall be reformed and construed so that it
will be valid, legal, and enforceable to the maximum extent permitted by law.
               (i) Entire Agreement. This Agreement (including any Schedules and
Exhibits hereto) constitutes the full and entire understanding and agreement
among the parties with respect to the subject matter hereof, and any other
written or oral agreement relating to the subject matter hereof existing between
the parties is expressly canceled.

16



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

                  DEVELOPERS DIVERSIFIED REALTY
CORPORATION    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                MR. ALEXANDER OTTO    
 
                     

17



--------------------------------------------------------------------------------



 



EXHIBIT H
SHAREHOLDER VOTING AGREEMENT
     THIS SHAREHOLDER VOTING AGREEMENT (this “Agreement”) is made and entered
into as of [                    ], 2009, by and among Mr. Alexander Otto (the
“Purchaser”) and the undersigned shareholders of Developers Diversified Realty
Corporation the “Company”) (in his or her individual capacity, each a
“Shareholder” and collectively, the “Shareholders”).
RECITALS
     A. WHEREAS, on February 23, 2009, Purchaser and the Company entered into a
Stock Purchase Agreement (the “Stock Purchase Agreement”), which provides for
the purchase and sale of up to 30,000,000 shares of Company Common Stock (the
“Stock Purchase”), and for a grant of warrants to purchase 10,000,000 shares of
Company Common Stock;
     B. WHEREAS, as an inducement to enter into the Stock Purchase Agreement,
and as one of the conditions to the consummation of the transactions
contemplated by the Stock Purchase Agreement, an agreement providing for
Purchaser’s rights to nominate up to two individuals for representation on the
Company’s Board of Directors was approved by the Company’s Board of Directors
(the “Investor Rights Agreement”), and will be entered into concurrently with
the execution of this Agreement;
     C. WHEREAS, each Shareholder is the beneficial owner (as defined in
Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) of, and has the right to direct the voting of, the number of shares of
Company Common Stock indicated on the signature page of this Agreement; and
     D. WHEREAS, each Shareholder desires to agree to vote the Shares over which
Shareholder has voting power as described below.
     Unless otherwise provided, all capitalized terms shall have the meanings
ascribed to them in Section 1.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
     1. Definitions. For purposes of this Agreement:
          “Company Common Stock” means the common shares, $0.10 par value per
share, of the Company.
          “Person” means a natural person or any legal, commercial or
governmental entity, such as, but not limited to, a corporation, general
partnership, joint venture, limited partnership, limited liability company,
limited

 



--------------------------------------------------------------------------------



 



liability partnership, trust, business association, group acting in concert, or
any person acting in a representative capacity.
          ”Shares” means any shares of Company Common Stock owned, beneficially
or of record, by each Shareholder and over which such Shareholder has the power
to direct the vote, including, without limitation, shares of Company Common
Stock acquired by each Shareholder upon the exercise of Company options and/or
Company warrants, and any shares of Company Common Stock acquired by each
Shareholder pursuant to a compensation plan of the Company.
     2. Agreement to Vote Shares.
          (a) From the date hereof until the Expiration Date, at every annual
meeting of the shareholders of the Company, and at every adjournment or
postponement thereof, and on any action or approval by written consent of the
shareholders of the Company, in each case, relating to the election of members
of the Company’s Board of Directors, each Shareholder (in Shareholder’s capacity
as such) shall appear at the meeting or otherwise cause the Shares to be present
for purposes of establishing a quorum and shall vote the Shares in favor of the
nominee or nominees, as applicable, for the Board of Directors of the Company
proposed by Purchaser pursuant to, and in accordance with, the Investor Rights
Agreement.
          (b) If a Shareholder is the beneficial owner, but not the record
holder, of the Shares, such Shareholder agrees to take all reasonable actions
necessary to cause the record holder and any nominees to vote all of the Shares
in the manner provided in Section 2(a).
          (c) This Agreement shall not, and shall not be construed to, grant any
other rights with regard to the voting of the Shares other than the limited
rights set forth in this Section 2. Purchaser shall have no right to influence
in any manner the voting of the Shares on any other matters that may come before
the shareholders of the Company.
          (d) This Agreement shall not, and shall not be construed to, restrict
the ability of any Shareholder to sell any Shares, in the open market or
otherwise.
     3. Action in Shareholder Capacity Only. Each Shareholder makes no agreement
or understanding herein as director or officer of the Company or as a fiduciary
of, or participant in, any compensation plan of the Company. Each Shareholder
has entered into this Agreement solely in his or her individual capacity as a
record holder and/or beneficial owner of Shares, and nothing herein shall limit
or affect any actions taken in his or her capacity as an officer or director of
the Company or as a fiduciary of, or participant in, any compensation plan of
the Company.
     4. Representations and Warranties of Shareholder.
          (a) Each Shareholder hereby represents and warrants to Purchaser as of
the date of this Agreement as follows: (i) Shareholder is the beneficial or
record owner of the shares of Company Common Stock indicated on the signature
page of this

2



--------------------------------------------------------------------------------



 



Agreement; (ii) Shareholder does not beneficially own any securities of the
Company other than (x) the shares of Company Common Stock, Company options and
Company warrants set forth on the signature page of this Agreement and (y) any
Company Common Stock beneficially owned under any compensation plan of the
Company; (iii) Shareholder has full power and authority to make, enter into and
carry out the terms of this Agreement; and (iv) this Agreement has been duly and
validly executed and delivered by Shareholder and constitutes a valid and
binding agreement of Shareholder enforceable against such Shareholder in
accordance with its terms.
          (b) Except for this Agreement or as otherwise permitted by this
Agreement, Shareholder has full legal power, authority and right to vote or to
direct the voting of all of the Shares then owned of record or beneficially as
described in this Agreement, without the consent or approval of, or any other
action on the part of, any other Person. Without limiting the generality of the
foregoing, Shareholder has not entered into any voting agreement (other than
this Agreement) with any Person with respect to any of the Shares, granted any
Person any proxy (revocable or irrevocable) or power of attorney with respect to
any of the Shares, deposited any of the Shares in a voting trust, or entered
into any arrangement or agreement with any Person limiting or affecting his
legal power, authority or right to vote the Shares on any matter.
          (c) The execution and delivery of this Agreement and the performance
by Shareholder of his or her agreements and obligations hereunder will not
result in any breach or violation of or be in conflict with or constitute a
default under any term of any agreement, judgment, injunction, order, decree,
law, regulation or arrangement to which Shareholder is a party or by which
Shareholder (or any of his or her assets) is bound.
     5. Termination. This Agreement shall terminate on the earlier of (i) such
time as Purchaser or any assignee of Purchaser, as permitted under Section 6(d)
hereof, no longer has the authority to nominate a director to the Board of
Directors of the Company pursuant to the Investor Rights Agreement, and (ii) the
termination of the Investor Rights Agreement (the “Expiration Date”). Upon such
termination, no party shall have any further obligations or liabilities
hereunder; provided that such termination shall not relieve any party from
liability for any breach of this Agreement prior to such termination.
     6. Miscellaneous Provisions.
          (a) Amendments, Modifications and Waivers. No amendment, modification
or waiver in respect of this Agreement shall be effective against any party
unless it shall be in writing and signed by Purchaser and the Shareholders.
          (b) Entire Agreement. This Agreement constitutes the entire agreement
among the parties to this Agreement and supersede all other prior agreements and
understandings, both written and oral, between the parties with respect to the
subject matter hereof.

3



--------------------------------------------------------------------------------



 



          (c) Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Ohio, regardless of the laws that
might otherwise govern under applicable principles of conflicts of law thereof.
          (d) Assignment and Successors. This Agreement and all of the
provisions hereof shall be binding upon and inure to the benefit of the parties
hereto. This Agreement and all the provisions hereof are personal to the
Shareholders, shall not inure to their respective successors and may not be
assigned by any Shareholder without the prior written consent of Purchaser. This
Agreement and all of the provisions hereof shall inure to the benefit of the
successors of Purchaser and its permitted assigns, provided that, except as
otherwise specifically provided herein, neither this Agreement nor any of the
rights, interests or obligations of Purchaser may be assigned without prior
written consent of the Shareholders party hereto except that Purchaser, without
obtaining the consent of the Shareholders, shall be entitled to assign this
Agreement to any one or more members of the Otto Family (as such term is defined
in the Stock Purchase Agreement). Any assignment in violation of the foregoing
shall be void and of no effect.
          (e) No Third Party Rights. Nothing in this Agreement, express or
implied, is intended to or shall confer upon any Person (other than the parties
hereto) any right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement.
          (f) Cooperation. Shareholder agrees to cooperate fully with Purchaser
and to execute and deliver such further documents, certificates, agreements and
instruments and to take such other actions as may be reasonably requested by
Purchaser to evidence or reflect the transactions contemplated by this Agreement
and to carry out the intent and purpose of this Agreement. Shareholders, on the
one hand, and Purchaser, on the other hand, each hereby agree that the other
party may publish and disclose such Shareholder’s identity and ownership of
Shares and the nature of such Shareholder’s commitments, arrangements and
understandings under this Agreement as may be required by applicable law in any
filing made by Purchaser, the Company or the Shareholder with the Securities and
Exchange Commission.
          (g) Severability. If any provision of this Agreement is held invalid
or unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.
          (h) Specific Performance; Injunctive Relief. Shareholder acknowledges
that Purchaser may be irreparably harmed and that there may be no adequate
remedy at law for a breach of any of the covenants or agreements of Shareholder
set forth in this Agreement. Therefore, Shareholder hereby agrees that, in
addition to any other remedies that may be available to Purchaser upon any such
breach, such party shall have the right to seek specific performance, injunctive
relief or any other remedies available to such party at law or in equity without
posting any bond or other undertaking in order to enforce such covenants and
agreements.

4



--------------------------------------------------------------------------------



 



          (i) Notices. All notices, consents, requests, claims, demands and
other communications under this Agreement shall be in writing (which shall
include communications by e-mail) and shall be delivered (a) in person or by
courier or overnight service, or (b) by e-mail with a copy delivered as provided
in clause (a). If to a Shareholder, to Shareholder’s address or e-mail address
shown below Shareholder’s signature on the signature pages hereof, and
with a copy (which shall not constitute notice) to:
3300 Enterprise Parkway
Beachwood, Ohio 44122
Attention: General Counsel
Telephone: (216) 755-5500
E-mail: DWeiss@ddr.com
Jones Day
North Point
901 Lakeside Avenue
Cleveland, Ohio 44114
Attention: Michael J. Solecki
Telephone: (216) 586-7103
E-mail: mjsolecki@jonesday.com
If to Investor:
KG CURA Vermögensverwaltung G.m.b.H. & Co.
Wandsbeker Str. 3-7
D-22179 Hamburg
Germany
Attention: Mr. Wilhelm
Telephone: 0049 40 6461 1286
E-mail: wilhelm@kgcura.de
with a copy (which shall not constitute notice) to:
Alston & Bird LLP
90 Park Avenue
New York, NY 10016
Attention: Mark F. McElreath
Telephone: (212) 210-9595
E-mail: mark.mcelreath@alston.com
or to such other address as the parties hereto may designate in writing to the
other in accordance with this Section 6(i). Any party may change the address to
which notices are to be sent by giving written notice of such change of address
to the other parties in the manner above provided for giving notice. If
delivered personally or by courier, the date

5



--------------------------------------------------------------------------------



 



on which the notice, request, instruction or document is delivered shall be the
date on which such delivery is made and if delivered by e-mail transmission or
mail as aforesaid, the date on which such notice, request, instruction or
document is received shall be the date of delivery.
          (j) Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed an original and all of which shall
constitute one and the same instrument, and shall become effective when
counterparts have been signed by each of the parties and delivered to the other
parties; it being understood that all parties need not sign the same
counterpart.
          (k) Headings. The headings contained in this Agreement are for the
convenience of reference only, shall not be deemed to be a part of this
Agreement and shall not be referred to in connection with the construction or
interpretation of this Agreement.
[Signatures on the Following Pages]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

         
 
  MR. ALEXANDER OTTO    
 
       
 
       
 
       
 
  SHAREHOLDERS    
 
       
 
       
 
  Print Name:    
 
       
 
  Address:    
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
  Telephone: (___) ___-                        
 
  E-Mail Address:                                                 
 
       
 
  Shares Beneficially Owned:    
 
       
 
                       shares of Company Common Stock    
 
                       Company Options    
 
                       Company Warrants    
 
       
 
       
 
  Print Name:    
 
       
 
  Address:    
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
  Telephone: (___) ___-                        
 
  E-Mail Address:                                                  
 
       
 
  Shares Beneficially Owned:    
 
       
 
                       shares of Company Common Stock    
 
                       Company Options    
 
                       Company Warrants    

 



--------------------------------------------------------------------------------



 



EXHIBIT I
TAX AGREEMENT
     THIS TAX AGREEMENT (this “Agreement”) is made and entered into as of [___]
2009, by and among Mr. Alexander Otto (the “Purchaser”) and Developers
Diversified Realty Corporation (the “Company”).
RECITALS
     A. WHEREAS, on February 23, 2009, the Purchaser and the Company entered
into a Stock Purchase Agreement (the “Stock Purchase Agreement”), which provides
for the purchase and sale of up to 30,000,000 shares of the Company’s common
shares, $0.10 par value per share (“Common Shares”), and a grant of 10,000,000
warrants to purchase Common Shares; and
     B. WHEREAS, as an inducement to enter into the Stock Purchase Agreement,
and as one of the conditions to the consummation of the transactions
contemplated by the Stock Purchase Agreement, the parties agreed to enter into a
tax agreement whereby the Company would provide the Exempt Holder (as defined
herein) certain information and take certain actions on an ongoing basis
relating to the Company’s status as a “domestically controlled qualified
investment entity” and providing information relating to withholding on capital
gain dividends.
     Unless otherwise provided, all capitalized terms shall have the meanings
ascribed to them in Section 1.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
     1. Definitions. For purposes of this Agreement:
          “Affiliates” means with respect to a particular individual: (A) each
other member of such individual’s Family; (B) any Person that is directly or
indirectly controlled by any one or more members of such individual’s Family;
(C) any Person in which members of such individual’s Family hold (individually
or in the aggregate) a Material Interest; and (D) any Person with respect to
which one or more members of such individual’s Family serves as a director,
officer, partner, executor or trustee (or in a similar capacity). With respect
to a specified Person other than an individual: (aa) any Person that directly or
indirectly controls, is directly or indirectly controlled by or is directly or
indirectly under common control with such specified Person; (bb) any Person that
holds a Material Interest in such specified Person; (cc) each Person that serves
as a director, officer, partner, executor or trustee of such specified Person
(or in a similar capacity); (dd) any Person in which such specified Person holds
a Material Interest; and (ee) any Person with respect to which such specified
Person

 



--------------------------------------------------------------------------------



 



serves as a general partner or a trustee (or in a similar capacity). For
purposes of this definition,
(I) “control” (including “controlling,” “controlled by,” and “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and shall
be construed as such term is used in the rules promulgated under the Securities
Act of 1933, as amended;
(II) the “Family” of an individual includes (1) the individual, (2) the
individual’s spouse, (3) any other natural person who is the parent, child,
grandparent or grandchild of the individual or the individual’s spouse and
(4) any other natural person who resides with such individual; and
(III) “Material Interest” means direct or indirect beneficial ownership (as
defined in Rule 13d-3 under the Exchange Act) of voting securities or other
voting interests representing at least five percent (5%).
               “Articles” shall mean the Second Amended and Restated Articles of
Incorporation of the Company, as amended, as filed with the Secretary of State
of the State of Ohio on [___], 2009, and attached hereto as Exhibit A.
               “Code” means the Internal Revenue Code of 1986, as amended.
               “Commission” means the United States Securities and Exchange
Commission.
               “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
               “Exempt Holder” shall mean, collectively, (i) Professor Werner
Otto, his wife Maren Otto and/or all descendants of Professor Werner Otto
(illegitimate descendants only if they have obtained the status of a legitimate
descendant by legitimation or adoption by Professor Werner Otto or one of his
legitimate descendants, or if they are children of a female legitimate
descendant of Professor Werner Otto), (ii) any trust or any family foundation
that has exclusively been established in favor of one or several of the
individuals named under (i) above, and (iii) any partnership, firm, corporation,
association, trust, unincorporated organization, joint venture, limited
liability company or other legal entity, in which the individuals or entities
named under (i) and (ii) hold (either directly or indirectly) more than 50% of
the voting rights or more than 50% of the equity capital of such any such
partnership, firm, corporation, association, trust, unincorporated organization,
joint venture, limited liability company or other legal entity.

2



--------------------------------------------------------------------------------



 



               “Exempt Holder Limit” has the meaning ascribed to it in the
Articles.
               “IRS” means the Internal Revenue Service.
           “Ownership Limit” has the meaning ascribed to it in the Articles.
           “Person” means a natural person or any legal, commercial or
governmental entity, such as, but not limited to, a corporation, general
partnership, joint venture, limited partnership, limited liability company,
limited liability partnership, trust, business association, group acting in
concert, or any person acting in a representative capacity.
          “Treasury Regulations” shall mean the federal income tax regulations
promulgated under the Code, as such regulations may be amended from time to
time.
     2. Covenants of the Company.
          (a) Upon request from the Purchaser made from time to time (but not
more frequently than once each calendar year), the Company shall endeavor to
deliver to the Exempt Holder within fifteen business days after the request for
a statement (based upon reasonable inquiry) disclosing whether, to the knowledge
of the Company, the Company qualifies as a “domestically controlled qualified
investment entity” (within the meaning of Section 897(h)(4)(B) of the Code). For
purposes of such statement, reasonable inquiry shall be deemed to be a review of
all Schedule 13D and 13G filings made under the Exchange Act with the Commission
with respect to the Company during the five calendar years preceding the date of
the statement, all IRS Form 1042 filings made by or on behalf of the Company
with respect to each of the five taxable years preceding the date of the
statement, the list of the Company’s registered shareholders as of a date within
90 days of such statement (and to the extent reasonably available, as of a date
within 90 days of the end of each of the preceding five calendar years), a
report obtained by the Company from a shareholders tracking service within
90 days of such statement (and any similar reports in the possession of the
Company or otherwise reasonably available to the Company providing information
as of a date within 90 days of the end of each of the five preceding calendar
years), and a list of “non-objecting beneficial owners” of shares of the Company
obtained as of a date within 90 days of such statement (and to the extent
reasonably available, as of a date within 90 days of the end of each of the
preceding five calendar years). At the request of the Purchaser, the Company
shall provide the Exempt Holder with copies of the information that has been
obtained or relied upon by the Company for purposes of such statement, provided
that the Exempt Holder shall treat such information as confidential, and shall
use such information solely for the purposes of evaluating the accuracy of such
statement. In the event that the Company should determine in good faith that it
cannot provide to the Exempt Holder the requested statement for any reason, the
Company shall notify the Exempt Holder of such conclusion and the facts that
cause it to be unable to render such statement. In addition to, and without
limiting, the foregoing, in the event that the general counsel of the

3



--------------------------------------------------------------------------------



 



Company shall have actual knowledge that more than forty percent (40%), by fair
market value of the outstanding equity interests of the Company are owned
directly or indirectly by “foreign persons” (as that term is used for purposes
of Section 897(h)(4)(B) of the Code), the Company shall provide written notice
thereof (together with a summary of the relevant facts) to the Exempt Holder,
provided that the only duty of inquiry of the Company shall be as set forth in
the first sentence of this subparagraph (a).
          (b) Upon request from the Purchaser made from time to time (but not
more frequently than once each calendar quarter), the Company shall endeavor to
deliver to the Exempt Holder within fifteen business days after the request for
a statement disclosing whether, to the knowledge of the Company, the Company
qualifies as a “domestically controlled qualified investment entity” (within the
meaning of Section 897(h)(4)(B) of the Code).
          (c) The Company will include in any issuance of preferred stock by the
Company or any issuance by the Company or any Affiliate of the Company of
warrants, options, convertible or exchangeable debt or any other right to
acquire preferred stock of the Company, protections comparable to the provisions
in Section 4(b)(vii) in Division B of the Articles designed to cause the Company
to qualify as a “domestically controlled qualified investment entity” within the
meaning of Section 897(h)(4)(B) of the Code.
          (d) In the event that the Company shall make any distributions to the
Exempt Holder that it concludes in good faith would be subject to withholding of
tax pursuant to the last sentence of Section 1445(e)(6) of the Code and any
applicable Treasury Regulations, the Company shall provide such reasonable
cooperation as the Exempt Holder may request in applying to the IRS for a
“withholding certificate” within the meaning of Treasury Regulation §1.1445-6
that would reduce or eliminate the requirement for such withholding; provided,
however, that the Exempt Holder shall be responsible for the preparation and
submission of the application for such withholding certificate and that the
Company shall not be precluded from withholding such tax unless and until a
“withholding certificate” is obtained (in which event the Company would not
withhold tax that, under the express terms of the “withholding certificate,” is
not required to be withheld).
     3. Termination. This Agreement shall terminate five years following the
date on which the Exempt Holder no longer Beneficially Owns Common Shares in
excess of five percent of the outstanding Common Shares. Upon such termination,
no party shall have any further obligations or liabilities hereunder; provided
that such termination shall not relieve any party from liability for any breach
of this Agreement prior to such termination.
     4. Miscellaneous Provisions.
          (a) Amendments, Modifications and Waivers. No amendment, modification
or waiver in respect of this Agreement shall be effective against any party
unless it shall be in writing and signed by the Exempt Holder and the Company.

4



--------------------------------------------------------------------------------



 



          (b) Entire Agreement. This Agreement constitutes the entire agreement
among the parties to this Agreement and supersedes all other prior agreements
and understandings, both written and oral, between the parties with respect to
the subject matter hereof.
          (c) Governing Law. This Agreement shall be governed by and construed
in all respects in accordance with the Laws of the State of New York, regardless
of the laws that might otherwise govern under applicable principles of conflicts
of law thereof.
          (d) Assignment and Successors. This Agreement and all of the
provisions hereof shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns, provided that
except as otherwise specifically provided herein, any assignment of this
Agreement or any of the rights, interests or obligations of the parties hereto
shall be void, invalid, and of no effect without the prior written consent of
the other party hereto, except that the Purchaser, without obtaining the consent
of Company, shall be entitled to assign this Agreement or all or any of his
rights or obligations hereunder to any one or more Persons within the definition
of Exempt Holder, but no assignment by the Purchaser under this Section 4(d)
shall relieve the Purchaser of his obligations under this Agreement.
          (e) No Third Party Rights. Nothing in this Agreement, express or
implied, is intended to or shall confer upon any Person (other than the parties
hereto) any right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement.
          (f) Cooperation. The Company agrees to cooperate fully with the Exempt
Holder and to execute and deliver such further documents, certificates,
agreements and instruments and to take such other actions as may be reasonably
requested by the Exempt Holder to carry out the intent and purpose of this
Agreement.
          (g) Severability. If any provision of this Agreement is held invalid
or unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.
          (h) Specific Performance; Injunctive Relief. The Company acknowledges
that the Exempt Holder shall be irreparably harmed and that there shall be no
adequate remedy at law for a violation of any of the covenants or agreements of
the Company set forth in this Agreement. Therefore, the Company hereby agrees
that, in addition to any other remedies that may be available to the Exempt
Holder, the Exempt Holder shall have the right to enforce such covenants and
agreements by specific performance, injunctive relief or by any other means
available to such party at law or in equity without posting any bond or other
undertaking.
          (i) Notices. All notices, requests, demands, and other communications
hereunder shall be in writing (which shall include communications by

5



--------------------------------------------------------------------------------



 



e-mail) and shall be delivered (a) in person or by courier or overnight service,
or (b) by e-mail with a copy delivered as provided in clause (a), as follows:
If to the Company:
3300 Enterprise Parkway
Beachwood, Ohio 44122
Attention: Chief Executive Officer
Telephone: (216) 755-5500
E-mail: SWolstein@ddr.com
with a copy (which shall not constitute notice) to:
3300 Enterprise Parkway
Beachwood, Ohio 44122
Attention: General Counsel
Telephone: (216) 755-5500
E-mail: DWeiss@ddr.com
Jones Day
North Point
901 Lakeside Avenue
Cleveland, Ohio 44114
Attention: Michael J. Solecki
Telephone: (216) 586-7103
E-mail: mjsolecki@jonesday.com
If to the Purchaser and/or the Exempt Holder:
KG CURA Vermögensverwaltung G.m.b.H. & Co.
Wandsbeker Str. 3-7
D-22179 Hamburg
Germany
Attention: Mr. Wilhelm
Telephone: 0049 40 6461 1286
E-mail: wilhelm@kgcura.de
with a copy (which shall not constitute notice) to:
Alston & Bird LLP
90 Park Avenue
New York, NY 10016
Attention: Mark F. McElreath
Telephone: (212) 210-9595
E-mail: mark.mcelreath@alston.com

6



--------------------------------------------------------------------------------



 



          (j) Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed an original and all of which shall
constitute one and the same instrument, and shall become effective when
counterparts have been signed by each of the parties and delivered to the other
parties; it being understood that all parties need not sign the same
counterpart.
          (k) Headings. The headings contained in this Agreement are for the
convenience of reference only, shall not be deemed to be a part of this
Agreement and shall not be referred to in connection with the construction or
interpretation of this Agreement.
[Signatures on the Following Pages]

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

                  DEVELOPERS DIVERSIFIED REALTY
CORPORATION    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                MR. ALEXANDER OTTO    
 
                     

8